Exhibit 10.7

Execution Copy

LEASE

by and between

BMR-675 WEST KENDALL STREET LLC,

a Delaware limited liability company

and

ALNYLAM PHARMACEUTICALS, INC.,

a Delaware corporation



--------------------------------------------------------------------------------

Table of Contents

 

 

          Page   1.    Lease of Premises.      2    2.    Basic Lease
Provisions.      2    3.    Term.      5    4.    Possession and Commencement
Date.      6    5.    Condition of Premises.      7    6.    Rentable Area.     
8    7.    Rent.      8    8.    Intentionally Omitted.      9    9.   
Operating Expenses.      9    10.    Taxes on Tenant’s Property.      14    11.
   Security Deposit.      15    12.    Use.      17    13.    Rules and
Regulations, Property Operations Agreements, and Parking Facilities.      20   
14.    Property Control by Landlord.      23    15.    Quiet Enjoyment.      24
   16.    Utilities and Services.      25    17.    Alterations.      28    18.
   Repairs and Maintenance.      31    19.    Liens.      33    20.    Estoppel
Certificate.      33    21.    Hazardous Materials.      34    22.    Odors and
Exhaust.      37    23.    Insurance; Waiver of Subrogation.      38   

 



--------------------------------------------------------------------------------

24.    Damage or Destruction.      42    25.    Eminent Domain.      44    26.
   Surrender.      45    27.    Holding Over.      45    28.    Indemnification
and Exculpation.      46    29.    Assignment or Subletting.      47    30.   
Subordination and Attornment.      52    31.    Defaults and Remedies.      53
   32.    Bankruptcy.      58    33.    Brokers.      58    34.    Definition of
Landlord.      59    35.    Limitation of Landlord’s Liability.      59    36.
   Joint and Several Obligations.      60    37.    Representations.      60   
38.    Confidentiality.      60    39.    Notices.      61    40.    Rooftop
Installation Area.      61    41.    Options to Extend Term.      63    42.   
Right of First Offer.      64    43.    Miscellaneous.      66   

 

Table of Contents



--------------------------------------------------------------------------------

LEASE

THIS LEASE (this “Lease”) is entered into as of this 3rd day of April, 2015 (the
“Execution Date”), by and between BMR-675 WEST KENDALL STREET LLC, a Delaware
limited liability company (“Landlord”), and ALNYLAM PHARMACEUTICALS, INC., a
Delaware corporation (“Tenant”).

RECITALS

A. WHEREAS, Landlord owns certain real property commonly known as Parcel A and
described on Exhibit A attached hereto (the “Land”) and the improvements on the
property located in Cambridge, Massachusetts, including the building located at
675 West Kendall Street, Cambridge, Massachusetts (the “Building”) in which the
Premises (as defined below) are located; and

B. WHEREAS, Landlord wishes to lease to Tenant, and Tenant desires to lease from
Landlord, certain premises (collectively, the “Premises”) located on the first,
second, third, fourth, fifth and sixth floors (together with certain off-floor
mechanical areas located in Penthouse L1 and Penthouse L2 and certain other
appurtenant rights set forth herein) of the Building, pursuant to the terms and
conditions of this Lease, as detailed below.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1. Lease of Premises.

1.1. Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord,
the Premises, as shown on Exhibit B attached hereto, including without
limitation exclusive shafts, cable runs, mechanical spaces and rooftop areas,
for use by Tenant in accordance with the Permitted Use (as defined below) and no
other uses. The Building, Land, and all landscaping, parking facilities, private
drives and other improvements and appurtenances related thereto, are hereinafter
collectively referred to as the “Property.”

2. Basic Lease Provisions. For convenience of the parties, certain basic
provisions of this Lease are set forth herein. The provisions set forth herein
are subject to the remaining terms and conditions of this Lease and are to be
interpreted in light of such remaining terms and conditions.

2.1. This Lease shall take effect upon the Execution Date and, except as
specifically otherwise provided within this Lease, each of the provisions hereof
shall be binding upon and inure to the benefit of Landlord and Tenant from the
date of execution and delivery hereof by all parties hereto.

 

2



--------------------------------------------------------------------------------

2.2. In the definitions below, each current Rentable Area (as defined below) is
expressed in square feet. Rentable Area and “Tenant’s Pro Rata Share of
Building” are subject to adjustment as provided in this Lease.

 

Definition or Provision

  

Means the Following

(As of the Term Commencement Date)

Approximate Rentable Area of Premises    295,030 square feet Approximate
Rentable Area of Building    307,436 square feet

Approximate Rentable Area of Lab Building

(i.e. not inclusive of the retail portion of the Building)

   295,030 square feet Tenant’s Pro Rata Share of Building    95.96% Tenant’s
Pro Rata Share of Lab Building    100%

2.3. Monthly and annual installments of Base Rent for the Premises (“Base Rent”)
as of the Rent Commencement Date (as defined below), subject to adjustment under
this Lease:

 

Dates

  

Square Feet of Rentable
Area

    

Base Rent per Square Foot
of Rentable Area

    

Monthly Base Rent

    

Annual Base Rent

 

2/1/19-1/31/20*

     295,030      

$

67.00 annually

  

   $ 1,647,250.83       $ 19,767,010.00   

2/1/20-1/31/21

     295,030       $ 69.01 annually       $ 1,696,668.36       $ 20,360,020.30
  

2/1/21-1/31/22

     295,030       $ 71.08 annually       $ 1,747,561.03       $ 20,970,732.40
  

2/1/22-1/31/23

     295,030       $ 73.21 annually       $ 1,799,928.86       $ 21,599,146.30
  

2/1/23-1/31/24

     295,030       $ 75.41 annually       $ 1,854,017.69       $ 22,248,212.30
  

2/1/24-1/31/25

     295,030       $ 77.67 annually       $ 1,909,581.68       $ 22,914,980.10
  

2/1/25-1/31/26

     295,030       $ 80.00 annually       $ 1,966,866.67       $ 23,602,400.00
  

2/1/26-1/31/27

     295,030       $ 82.40 annually       $ 2,025,872.67       $ 24,310,472.00
  

2/1/27-1/31/28

     295,030       $ 84.87 annually       $ 2,086,599.68       $ 25,039,196.10
  

2/1/28-1/31/29

     295,030       $ 87.42 annually       $ 2,149,239.55       $ 25,791,522.60
  

 

3



--------------------------------------------------------------------------------

2/1/29-1/31/30

  295,030    $ 90.04 annually    $ 2,213,708.43    $ 26,564,501.20   

2/1/30-1/31/31

  295,030    $ 92.74 annually    $ 2,280,090.18    $ 27,361,082.20   

2/1/31-1/31/32

  295,030    $ 95.52 annually    $ 2,348,438.80    $ 28,181,265.60   

2/1/32-1/31/33

  295,030    $ 98.39 annually    $ 2,419,000.14    $ 29,028,001.70   

2/1/33-1/31/34

  295,030    $ 101.34 annually    $ 2,491,528.35    $ 29,898,340.20   

 

* The February 1, 2019 Rent Commencement Date may be extended hereunder as
provided in Section 4.1, in which event, each rent adjustment date set forth in
the table in this Section 2.3 shall be extended by the same number of days.

2.4. Estimated Term Commencement Date: May 1, 2018

2.5. Term Commencement Date: the Estimated Term Commencement Date, as adjusted
pursuant to Section 4.1

2.6. Estimated Term Expiration Date: January 31, 2034

2.7. Security Deposit: $14,825,257.47, subject to decrease as provided in
Section 11.8.

2.8. Permitted Use: Office and laboratory use in conformity with all federal,
state, municipal and local laws, codes, ordinances, rules and regulations of
Governmental Authorities (as defined below) having jurisdiction over the
Premises, the Building, the Property or Tenant, including both statutory and
common law and hazardous waste rules and regulations (“Applicable Laws”)

2.9. Notices.

Address for Rent Payment:

BMR-675 WEST KENDALL STREET LLC

Attention Entity 774

P.O. Box 511415

Los Angeles, California 90051-7970

Address for Notices to Landlord:

BMR-675 WEST KENDALL STREET LLC

17190 Bernardo Center Drive

San Diego, California 92128

Attn: Vice President, Real Estate Legal

 

4



--------------------------------------------------------------------------------

Address for Notices to Tenant:

Alnylam Pharmaceuticals, Inc.

300 Third Street

Cambridge, Massachusetts 02142

Attn: Chief Operating Officer

Address for Invoices to Tenant:

Alnylam Pharmaceuticals, Inc.

300 Third Street

Cambridge, Massachusetts 02142

Attn: Controller

2.10. Exhibits. The following Exhibits are attached hereto and incorporated
herein by reference:

 

Exhibit A Land Exhibit B Premises Exhibit C Acknowledgement of Term Commencement
Date and Term Expiration Date Exhibit D Work Letter Exhibit D-1 Base Building
Improvements Exhibit D-2 Tenant Work Insurance Schedule Exhibit E Landlord’s
Decommissioning Documentation Requirements Exhibit F Definition of Obsolete
Equipment Exhibit G Exclusions to Operating Expenses Exhibit H Form of Letter of
Credit Exhibit I Rules and Regulations Exhibit J Tenant Manual Exhibit K
Development Approvals Exhibit L Kendall Square Area Plan Exhibit M Parking and
Transportation Demand Management Plan Exhibit N Tenant’s Personal Property
Exhibit O Managed Service Matrix Exhibit P Form of Estoppel Certificate Exhibit
Q Excluded Rooftop Area

3. Term. The actual term of this Lease (as the same may be extended pursuant to
Article 41 hereof, and as the same may be earlier terminated in accordance with
this Lease, the “Term”) shall commence on the Term Commencement Date and end on
the date (the “Term Expiration Date”) that is one hundred eighty (180) months
after the Rent Commencement Date, subject to extension or earlier termination of
this Lease as provided herein.

 

5



--------------------------------------------------------------------------------

4. Possession and Commencement Date.

4.1. Landlord shall use commercially reasonable efforts to deliver possession of
the Premises to Tenant in the condition described in Section 5 (the “Delivery
Condition”) on the Term Commencement Date. If, despite such commercially
reasonable efforts, Landlord is unable to deliver possession of the Premises to
Tenant in the Delivery Condition on the Estimated Term Commencement Date for any
reason, the Term Commencement Date shall be extended until such date that
Landlord delivers possession of the Premises to Tenant in the Delivery
Condition, and any such extension of the Term Commencement Date shall result in
a corresponding day-for-day extension of the Rent Commencement Date specified
herein. If the Term Commencement Date is so extended for more than thirty
(30) days (the “Initial Term Commencement Extension Period”), the Term
Commencement Date and Rent Commencement Date shall continue to be extended as
provided above, provided, however, that (a) the Rent Commencement Date shall be
extended by one and one-half (1.5) days for each additional day that the Term
Commencement Date is extended beyond the Initial Term Commencement Extension
Period and (b) notwithstanding anything set forth in Section 3 to the contrary,
the Term Expiration Date shall not be extended in conjunction with extensions of
the Rent Commencement Date beyond an initial period of up to thirty (30) days
that corresponds to the Initial Term Commencement Extension Period. Tenant shall
execute and deliver to Landlord written acknowledgment of the actual Term
Commencement Date and the Term Expiration Date within ten (10) days after Tenant
takes occupancy of the Premises, in the form attached as Exhibit C hereto.
Failure to execute and deliver such acknowledgment, however, shall not affect
the Term Commencement Date or Landlord’s or Tenant’s liability hereunder.

4.2. Tenant shall cause the work that Tenant elects to perform to the interior
of the Premises (excluding any Base Building Improvements (as defined below),
(the “Premises Improvements”) pursuant to the agreement attached hereto as
Exhibit D (the “Work Letter”) to be constructed at a cost to Landlord not to
exceed Forty-One Million Three Hundred Four Thousand Two Hundred and 00/100
Dollars ($41,304,200.00) (based upon One Hundred Forty and 00/100 Dollars
($140.00) per square foot of Rentable Area (as defined below)) (the “Premises
Allowance”), and Tenant shall cause the base building improvements that Tenant
elects to complete with respect to the building systems and the atrium pursuant
to the Work Letter (the “Base Building Improvements”) to be constructed at a
cost to Landlord not to exceed Fourteen Million Seven Hundred Fifty One Thousand
Five Hundred and 00/100 Dollars ($14,751,500.00) (based upon Fifty and 00/100
Dollars ($50.00) per square foot of Rentable Area (as defined below)) (the “Base
Building Allowance”) (the Base Building Improvements and the Premises
Improvements are referred to collectively herein as the “Tenant Improvements,”
and the Premises Allowance together with the Base Building Allowance shall be
referred to herein as the “TI Allowance”). The TI Allowance may be applied to
the costs of (k) Tenant’s space planning, architectural, engineering, and
project management fees by third parties unaffiliated with Tenant,
(l) construction, (m) building permits and other taxes, fees, charges and levies
by Governmental Authorities (as defined below) for permits or for inspections of
the Tenant Improvements, and (n) costs and expenses for labor, material,
building equipment and building

 

6



--------------------------------------------------------------------------------

fixtures. In no event shall the TI Allowance be used for (v) the cost of work
that is not authorized by the Approved Plans (as defined in the Work Letter) or
otherwise approved in writing by Landlord, (w) payments to Tenant or any
affiliates of Tenant, (x) the purchase of any furniture, personal property or
other non-building system equipment, (y) costs resulting from any default by
Tenant of its obligations under this Lease or (z) costs that are recoverable by
Tenant from a third party (e.g., insurers, warrantors, or tortfeasors).
Notwithstanding the foregoing to the contrary, Tenant may apply up to ten
percent (10%) of the Premises Allowance (but not the Base Building Allowance)
toward the costs of Tenant’s relocation expenses, data/telecom cabling, and the
costs of Tenant’s furniture, fixtures and equipment installation related to the
Premises Improvements (but not the Base Building Improvements). In addition to
the TI Allowance, Landlord shall provide Tenant with a “test fit” allowance of
up to ten cents ($0.10) per square foot of Rentable Area of the Premises (i.e.,
a maximum of $29,503.00), which test fit allowance shall be used solely to
reimburse Tenant for any expenses incurred in connection with the preparation of
“test fit” plans and drawings in connection with the preparation of the Approved
Plans.

4.3. Tenant shall have until the date that is nine (9) months after the Term
Commencement Date (the “TI Deadline”) to expend the unused portion of the TI
Allowance, after which date Landlord’s obligation to fund such costs shall
expire.

4.4. Any unused portion of the Premises Allowance may be applied to the cost of
Base Building Improvements prior to the TI Deadline; provided, however, that in
no event shall any unused Base Building Allowance be applied to the cost of the
Premises Improvements, nor shall any unused portion of the TI Allowance entitle
Tenant to a credit against Rent payable under this Lease.

4.5. Prior to entering upon the Premises, Tenant shall furnish to Landlord
evidence reasonably satisfactory to Landlord that insurance coverages required
of Tenant under the provisions of Article 23 are in effect, and such entry shall
be subject to all the terms and conditions of this Lease.

4.6. Tenant shall be entitled to select the architects, consultants,
contractors, subcontractors or material suppliers for the Premises Improvements
and Base Building Improvements; provided, however, that Landlord must approve
any architect, engineer, general contractor or major subcontractor, which
approval shall not be unreasonably withheld, conditioned or delayed. Landlord
may refuse to approve any parties that Landlord reasonably believes could cause
labor disharmony or may not have sufficient experience, in Landlord’s reasonable
opinion, to perform work in an occupied Class “A” laboratory research building
and in tenant-occupied lab areas.

5. Condition of Premises. Prior to the Term Commencement Date, Landlord shall
cause the following conditions (the “Term Commencement Date Conditions”) to be
fulfilled: (i) the base building HVAC system shall have been commissioned and
Landlord shall have made available to Tenant evidence of decommissioning by the
previous tenant that is consistent with Landlord’s decommissioning documentation
requirements set forth on Exhibit E, and Landlord shall also provide a sign-off
on the decommissioning by a qualified industrial hygienist who is selected by

 

7



--------------------------------------------------------------------------------

Landlord and reasonably satisfactory to Tenant (collectively, the
“Decommissioning Documentation”); (ii) the Premises shall be vacant and
(iii) the Premises shall be free of trash, debris, and personal property,
including trade fixtures. Tenant acknowledges that, except as otherwise
expressly provided in this Lease, neither Landlord nor any agent of Landlord has
made any representation or warranty with respect to the condition of the
Premises, the Building or the Property or with respect to the suitability of the
Premises, the Building or the Property for the conduct of Tenant’s business.
Tenant acknowledges that (a) Tenant is fully familiar with the condition of the
Premises and, subject to delivery of the Premises to Tenant in the Delivery
Condition and except as expressly provided otherwise in this Section 5, Tenant
agrees to take the same in its condition “as is” as of the Term Commencement
Date, (b) except as expressly provided in this Section 5, Landlord shall have no
obligation to alter, repair or otherwise prepare the Premises for Tenant’s
occupancy and (c) except as otherwise provided in this Section 5, Landlord shall
have no obligation to pay for or construct any improvements to the Premises,
except with respect to the TI Allowance. Tenant’s taking possession of the
Premises shall, except as otherwise agreed to in writing by Landlord and Tenant,
conclusively establish that the Premises, the Building and the Property were at
such time in good, sanitary and satisfactory condition and repair and in the
delivery condition described in this Section 5.

6. Rentable Area.

6.1. The term “Rentable Area” shall reflect such areas as reasonably calculated
by Landlord’s architect in accordance with Building Owners and Managers
Association International Standards. Prior to the execution hereof, Landlord has
provided to Tenant and Tenant has acknowledged and accepted such calculations
for the Premises.

6.2. The Rentable Area of the Building is generally determined by making
separate calculations of Rentable Area applicable to each floor within the
Building and totaling the Rentable Area of all floors within the Building. The
Rentable Area of a floor is computed by measuring to the outside finished
surface of the permanent outer Building walls. The full area calculated as
previously set forth is included as Rentable Area, without deduction for columns
and projections or vertical penetrations, including stairs, elevator shafts,
flues, pipe shafts, vertical ducts and the like, as well as such items’
enclosing walls.

6.3. The term “Rentable Area,” when applied to the Premises, is that area equal
to the usable area of the Premises, plus an equitable allocation of Rentable
Area within the Building that is not then utilized or expected to be utilized as
usable area, including that portion of the Building devoted to corridors,
equipment rooms, restrooms, elevator lobby, atrium and mailroom.

7. Rent.

7.1. Tenant shall pay to Landlord as Base Rent for the Premises, commencing on
February 1, 2019 (as the same may be extended as provided in Section 4.1, the
“Rent Commencement Date”), the sums set forth in Section 2.3. Base Rent shall be
paid in equal monthly installments as set forth in Section 2.3, each in advance
on the first day of each and every calendar month during the Term.

 

8



--------------------------------------------------------------------------------

7.2. In addition to Base Rent, Tenant shall pay to Landlord as additional rent
(“Additional Rent”) at times hereinafter specified in this Lease (a) Tenant’s
Adjusted Share of Building of Operating Expenses (as defined below),
(b) Tenant’s Pro Rata Share of Lab Building of Operating Expenses, (c) the
Property Management Fee (as defined below), (d) sums due for consulting services
provided to Tenant by Landlord at Tenant’s request if those services exceed the
customary tenant-servicing efforts of Landlord in Landlord’s reasonable
discretion (Landlord shall have sole discretion with respect to the provision of
such services, if any, and how those services will be billed to Tenant,
including the use of a taxable subsidiary to provide such services and bill for
the same); and (e) any other amounts that Tenant assumes or agrees to pay under
the provisions of this Lease that are owed to Landlord, including any and all
other sums that may become due by reason of any default of Tenant or failure on
Tenant’s part to comply with the agreements, terms, covenants and conditions of
this Lease to be performed by Tenant, after notice and the lapse of any
applicable cure periods. Tenant shall pay Additional Rent with respect to the
entire Term after the Rent Commencement Date, including any extensions thereof
or any holdover periods, regardless of whether Tenant is obligated to pay Base
Rent with respect to any such period or portion thereof; provided, however, that
notwithstanding anything set forth herein to the contrary, Tenant shall pay any
utility charges for the Premises that may be included in Additional Rent for the
entire Term (any utilities paid directly by Tenant, including without limitation
as described in Section 16.2 hereof, may not be included as Additional Rent).

7.3. Base Rent and Additional Rent shall together be denominated “Rent.” Rent
shall be paid to Landlord, without abatement, deduction or offset, except as
otherwise expressly set forth in this Lease, in lawful money of the United
States of America at the office of Landlord as set forth in Section 2.9 or to
such other person or at such other place as Landlord may from time designate in
writing. In the event the Term commences or ends on a day other than the first
day of a calendar month, then the Rent for such fraction of a month shall be
prorated for such period on the basis of the number of days in the month and
shall be paid at the then-current rate for such fractional month.

7.4. Tenant’s obligation to pay Rent shall not be discharged or otherwise
affected by (a) any Applicable Laws now or hereafter applicable to the Premises,
(b) any other restriction on Tenant’s use, (c) except as expressly provided
herein, any casualty or taking or (d) any other occurrence; and Tenant waives
all rights now or hereafter existing to terminate or cancel this Lease or quit
or surrender the Premises or any part thereof, or to assert any defense in the
nature of constructive eviction to any action seeking to recover Rent. Tenant’s
obligation to pay Rent with respect to any period or obligations arising,
existing or pertaining to the period prior to the date of the expiration or
earlier termination of the Term or this Lease shall survive any such expiration
or earlier termination; provided, however, that nothing in this sentence shall
in any way affect Tenant’s obligations with respect to any other period.

8. Intentionally Omitted.

9. Operating Expenses.

 

9



--------------------------------------------------------------------------------

9.1. As used herein, the term “Operating Expenses” shall include:

(a) Government impositions including property tax costs consisting of real and
personal property taxes and assessments imposed upon the Building or the
Property, including the parcel or parcels of real property upon which the
Building is located or assessments in lieu thereof imposed by any federal,
state, regional, local or municipal governmental authority, agency or
subdivision (each, a “Governmental Authority”); taxes on or measured by gross
rentals received from the rental of space in the Property; taxes based on the
square footage of the Premises, the Building or the Property, as well as any
utilities surcharges or any other costs levied, assessed or imposed by, or at
the direction of, or resulting from Applicable Laws or interpretations thereof,
promulgated by any Governmental Authority in connection with the use or
occupancy of the Property; any fee for a business license to operate an office
building; and any expenses, including the reasonable cost of attorneys or
experts, reasonably incurred by Landlord in seeking reduction by the taxing
authority of the applicable taxes, less tax refunds obtained as a result of an
application for review thereof. Operating Expenses shall not include any net
income, franchise, capital stock, estate or inheritance taxes, or taxes that are
the personal obligation of Tenant or of another tenant of the Property, or
penalties and interest incurred by reason of Landlord’s failure to timely pay
any taxes or other impositions of a Governmental Authority provided such failure
did not arise solely out of Tenant’s failure to timely pay Rent hereunder; and

(b) All other costs of any kind paid or incurred by Landlord in connection with
the operation or maintenance of the Building or the Property, which shall
include costs of repairs and replacements to improvements within the Property as
appropriate to maintain the Property as required hereunder; sewer fees; trash
collection; cleaning, including windows; heating (other than for the Premises);
ventilation (other than for the Premises); air-conditioning (other than for the
Premises); maintenance of landscaping and grounds; snow removal; maintenance of
drives; maintenance of the roof including replacement thereof (which replacement
shall be treated as a Permitted Capital Item and subject to amortization as
provided below except that the maximum amortization period shall be fifteen
(15) years and not ten (10) years); security services and devices; building
supplies; maintenance or replacement of equipment utilized for operation and
maintenance of the Property (provided, however, capital expenditures shall be
included to the extent they are Permitted Capital Items); license, permit and
inspection fees; sales, use and excise taxes on goods and services purchased by
Landlord in connection with the operation, maintenance or repair of the Property
systems and equipment; to the extent that the same are not included in the
Property Management Fee, telephone, postage, stationery supplies and other
expenses incurred in connection with the operation, maintenance or repair of the
Property, accounting, legal and other professional fees and expenses incurred in
connection with the Property and costs of furniture, draperies and carpeting;
costs of landscaping supplies, snow removal and other customary and ordinary
items of personal property provided by Landlord for use in the Property office;
capital expenditures incurred (i) in replacing obsolete equipment, as defined in
Exhibit F hereto, (ii) for the primary purpose of reducing Operating Expenses
(but only if the same is reasonably intended and expected to reduce Operating
Expenses and provided, with respect to capital expenditures that are expected to
cost more than One Hundred Fifty Thousand Dollars ($150,000), Landlord first
informs Tenant prior to making any such expenditure (for the avoidance of doubt,
Landlord’s obligation to inform Tenant shall not include any related Tenant
approval right)), or (iii) required by any

 

10



--------------------------------------------------------------------------------

Governmental Authority to comply with changes in Applicable Laws that take
effect after the Execution Date or to ensure continued compliance with
Applicable Laws in effect as of the Execution Date, in each case amortized over
the useful life thereof, as reasonably determined by Landlord, in accordance
with generally accepted accounting principles, but in no event longer than ten
(10) years (collectively, “Permitted Capital Items”); costs of complying with
Applicable Laws (except to the extent such costs are incurred to remedy
non-compliance as of the Execution Date with Applicable Laws); costs to keep the
Property in compliance with, or fees otherwise required under, any Property
Operations Agreements (as defined below); insurance premiums, including premiums
for commercial general liability, property casualty, earthquake, terrorism,
environmental, and such other types of insurance customarily carried by
institutional landlords who own similar properties in the East Cambridge,
Massachusetts submarket; portions of insured losses paid by Landlord as part of
the deductible portion of a loss pursuant to the terms of insurance policies,
provided that the deductibles for such policies are commercially reasonable;
service contracts; costs of services of independent contractors retained to do
work of a nature referenced above; and costs of compensation (including
employment taxes and fringe benefits) of all persons to the extent such persons
perform regular and recurring duties connected with the day-to-day operation and
maintenance of the Property, its equipment, the adjacent walks, landscaped
areas, and drives, including janitors, floor waxers, window washers, watchmen,
gardeners, sweepers, plow trucks and handymen (subject to proration for persons
responsible for multiple properties).

9.2. Exclusions from Operating Expenses.

(a) Notwithstanding the foregoing, in no event shall Operating Expenses include
any of the costs or expenses set forth on Exhibit G attached hereto and
expressly made a part hereof by reference.

(b) Notwithstanding anything set forth herein to the contrary, the only
Operating Expenses for which Tenant shall pay Tenant’s Pro Rata Share of
Building of Operating Expenses rather than Tenant’s Pro Rata Share of Lab
Building of Operating Expenses are the expenses related to the Building under
the Property Operations Agreements.

9.3. To the extent that Tenant uses more than Tenant’s Pro Rata Share of
Building of any item of Operating Expenses allocable to the entire Building as
reasonably evidenced to Tenant by Landlord, Tenant shall pay Landlord for such
excess (such excess, together with Tenant’s Pro Rata Share of Building of
Operating Expenses, is collectively referred to herein as “Tenant’s Adjusted
Share of Building”). Nothing in this Article 9 shall be deemed to limit the
extent to which charges under Property Operations Agreements are included in
Operating Expenses.

9.4. Tenant shall pay to Landlord on the first day of each calendar month of the
Term, commencing on the Rent Commencement Date, as Additional Rent, (a) the
Property Management Fee (as defined below), (b) Landlord’s estimate of Tenant’s
Adjusted Share of Building of Operating Expenses for such month and
(c) Landlord’s estimate of Tenant’s Pro Rata Share of Lab Building of Operating
Expenses for such month.

 

11



--------------------------------------------------------------------------------

(x) The “Property Management Fee” shall equal two percent (2%) of Base Rent due
from Tenant. Tenant shall pay the Property Management Fee in accordance with
Section 9.2 from and after the Rent Commencement Date and through the remainder
of the Term, including any extensions thereof or any holdover periods,
regardless of whether Tenant is obligated to pay Base Rent, Operating Expenses
or any other Rent with respect to any such period or portion thereof.

(y) Within ninety (90) days after the conclusion of each calendar year (or such
longer period as may be reasonably required by Landlord), Landlord shall furnish
to Tenant a statement showing in reasonable detail the actual Operating
Expenses, Tenant’s Adjusted Share of Building of Operating Expenses for the
previous calendar year and Tenant’s Pro Rata Share of Lab Building of Operating
Expenses for the previous calendar year (“Landlord’s Statement”). Any additional
sum due from Tenant to Landlord shall be due and payable within thirty (30) days
after Tenant’s receipt of such statement. If the amounts paid by Tenant pursuant
to this Section exceed Tenant’s Adjusted Share of Building of Operating Expenses
for the previous calendar year and Tenant’s Pro Rata Share of Lab Building of
Operating Expenses for the previous calendar year, then Landlord shall credit
the difference against the Rent next due and owing from Tenant; provided that,
if the Lease term has expired, Landlord shall accompany Landlord’s Statement
with payment for the amount of such difference.

(z) Any amount due under this Section for any period that is less than a full
month shall be prorated (based on a thirty (30)-day month) for such fractional
month.

9.5. Landlord may, from time to time, modify Landlord’s calculation and
allocation procedures for Operating Expenses, so long as such modifications
produce Dollar results substantially consistent with Landlord’s then-current
practice at the Property. Landlord or an affiliate(s) of Landlord currently own
other property(ies) adjacent to the Property or its neighboring properties
(collectively, “Neighboring Properties”). In connection with Landlord performing
services for the Property pursuant to this Lease, similar services may be
performed by the same vendor(s) for Neighboring Properties. In such a case,
Landlord shall reasonably allocate to each Building and the Property the costs
for such services based upon the ratio that the square footage of the Building
or the Property (as applicable) being furnished the applicable service bears to
the total square footage being furnished the applicable service of all of the
Neighboring Properties or buildings within the Neighboring Properties for which
the services are performed, unless the scope of the services performed for any
building or property (including the Building and the Property) is
disproportionately more or less than for others, in which case Landlord shall
equitably allocate the costs based on the scope of the services being performed
for each building or property (including the Building and the Property).

9.6. Landlord’s annual statement shall be final and binding upon Tenant unless
Tenant, within one hundred twenty (120) days after Tenant’s receipt thereof,
shall contest any item therein by giving written notice to Landlord, specifying
each item contested and the reasons therefor; provided that Tenant shall in all
events pay the amount specified in Landlord’s annual statement, pending the
results of the Independent Review and determination of the Accountant(s), as
applicable and as each such term is defined below. If, during such one hundred
twenty (120) day period, Tenant reasonably and in good faith questions or
contests the

 

12



--------------------------------------------------------------------------------

correctness of Landlord’s statement of Tenant’s Adjusted Share of Building of
Operating Expenses or Tenant’s Pro Rata Share of Lab Building of Operating
Expenses, Landlord shall provide Tenant with reasonable access to Landlord’s
books and records to the extent relevant to determination of Operating Expenses,
and such information as Landlord reasonably determines to be responsive to
Tenant’s written inquiries. In the event that, after Tenant’s review of such
information, Landlord and Tenant cannot agree upon the amount of Tenant’s
Adjusted Share of Building of Operating Expenses and Tenant’s Pro Rata Share of
Lab Building of Operating Expenses, then Tenant shall have the right to have
(a) an independent public accounting firm reasonably approved by Landlord, or
(b) a certified real estate professional employed by DTZ, CyberLease, LLC, or
another firm (which other firm shall be approved by Landlord in Landlord’s sole
discretion), each of which shall be hired by Tenant, audit and review such of
Landlord’s books and records for the year in question as directly relate to the
determination of Operating Expenses for such year (the “Independent Review”),
but not books and records of entities other than Landlord except as respects any
Neighboring Properties, as to which Landlord shall enable Tenant to audit and
review only such charges that contribute to the amount in dispute. Landlord
shall make such books and records available at the location in the metropolitan
Boston area where Landlord maintains them in the ordinary course of its business
or via an e-room to which Tenant and the aforementioned accounting firm or real
estate professionals (“Tenant’s Auditor”) will be granted access. Landlord need
not provide copies of any books or records. Tenant shall commence the
Independent Review within thirty (30) days after the date Landlord has given
Tenant and Tenant’s Auditor access to the aforesaid books and records for the
Independent Review following Tenant’s request therefor. Tenant shall complete
the Independent Review and notify Landlord in writing, reasonably promptly
following its commencement, of Tenant’s specific objections to Landlord’s
calculation of Operating Expenses (including Tenant’s Auditor’s written
statement of the basis, nature and amount of each proposed adjustment) no later
than sixty (60) days after Landlord has first given Tenant access to the
relevant books and records for the Independent Review. Landlord shall review the
results of any such Independent Review. The parties shall endeavor to agree
promptly and reasonably upon Operating Expenses taking into account the results
of such Independent Review. If, as of the date that is sixty (60) days after
Tenant has submitted the Independent Review to Landlord, the parties have not
agreed on the appropriate adjustments to Operating Expenses, then the parties
shall engage a mutually agreeable independent third party accountant with at
least ten (10) years’ experience in commercial real estate accounting in the
Cambridge, Massachusetts area (the “Accountant”). If the parties cannot agree on
the Accountant, each shall within ten (10) days after such impasse appoint an
Accountant (different from the accountant and accounting firm that conducted the
Independent Review) and, within ten (10) days after the appointment of both such
Accountants, those two Accountants shall select a third (which cannot be the
accountant and accounting firm that conducted the Independent Review). If either
party fails to timely appoint an Accountant, then the Accountant the other party
appoints shall be the sole Accountant. Within ten (10) days after appointment of
the Accountant(s), Landlord and Tenant shall each simultaneously give the
Accountants (with a copy to the other party) its determination of Operating
Expenses, with such supporting data or information as each submitting party
determines appropriate. Within ten (10) days after such submissions, the
Accountants shall by majority vote select either Landlord’s or Tenant’s
determination of Operating Expenses. The Accountants may not select or designate
any other determination of Operating Expenses. The determination of the
Accountant(s) shall bind

 

13



--------------------------------------------------------------------------------

the parties. If the Independent Review determines that the Operating Expenses
actually paid by Tenant for the calendar year in question exceeded Tenant’s
obligations for such calendar year, then Landlord shall, at Tenant’s option,
either (a) credit the excess to the next succeeding installments of estimated
Additional Rent or (b) pay the excess to Tenant within thirty (30) days after
delivery of such results. If the parties agree or the Accountant(s) determine
that the Operating Expenses actually paid by Tenant for the calendar year in
question exceeded Tenant’s obligations for such calendar year, then Landlord
shall, at Tenant’s option, either (a) credit the excess to the next succeeding
installments of estimated Additional Rent or (b) pay the excess to Tenant within
thirty (30) days after delivery of such results. If the parties agree or the
Accountant(s) determine that Tenant’s payments of Operating Expenses for such
calendar year were less than Tenant’s obligation for the calendar year, then
Tenant shall pay the deficiency to Landlord within thirty (30) days after
delivery of such results. In all cases, Tenant shall pay the cost of the
Independent Review, unless the determination of Operating Expenses selected by
the Accountants is in excess of three percent (3%) less than the amount
specified in Landlord’s annual statement (in which case Landlord shall pay the
reasonable costs of the Independent Review). In all instances, Landlord and
Tenant shall share equally the cost of the Accountant(s).

9.7. Tenant shall not be responsible for Operating Expenses attributable to the
time period prior to the Rent Commencement Date. Tenant’s responsibility for
Tenant’s Adjusted Share of Building of Operating Expenses and Tenant’s Pro Rata
Share of Lab Building of Operating Expenses shall continue to the later of
(a) the date of termination of the Lease, or (b) the date Tenant has vacated the
Premises.

9.8. Operating Expenses for the calendar year in which Tenant’s obligation to
share therein commences and for the calendar year in which such obligation
ceases shall be prorated on a basis reasonably determined by Landlord. Expenses
such as taxes, assessments and insurance premiums that are incurred for an
extended time period shall be prorated based upon the time periods to which they
apply so that the amounts attributed to the Premises relate in a reasonable
manner to the time period wherein Tenant has an obligation to share in Operating
Expenses.

9.9. Within thirty (30) days after the end of each calendar month, Tenant shall
submit to Landlord an invoice, or, in the event an invoice is not available, an
itemized list, of all costs and expenses that (a) Tenant has incurred (either
internally or by employing third parties) during the prior month and (b) for
which Tenant reasonably believes it is entitled to reimbursements from Landlord
pursuant to the terms of this Lease or that Tenant reasonably believes is the
responsibility of Landlord pursuant to this Lease or the Work Letter.

10. Taxes on Tenant’s Property.

10.1. Tenant shall pay prior to delinquency any and all taxes levied against any
personal property or trade fixtures placed by Tenant in or about the Premises.

10.2. If any such taxes on Tenant’s personal property or trade fixtures are
levied against Landlord or Landlord’s property or, if the assessed valuation of
the Building or the Property is increased by inclusion therein of a value
attributable to Tenant’s personal property or trade fixtures, and if Landlord,
after written notice to Tenant, pays the taxes based upon any such increase in
the assessed value of the Building or the Property, then Tenant shall, upon ten
(10) days’ prior written demand, repay to Landlord the taxes so paid by
Landlord.

 

14



--------------------------------------------------------------------------------

11. Security Deposit.

11.1. Tenant shall deposit with Landlord on or before the Term Commencement Date
the sum set forth in Section 2.7 (the “Security Deposit”), which sum shall be
held by Landlord as security for the faithful performance by Tenant of all of
the terms, covenants and conditions of this Lease to be kept and performed by
Tenant during the Term. If Tenant Defaults (as defined below) with respect to
any provision of this Lease, including any provision relating to the payment of
Rent, then Landlord may (but shall not be required to) use, apply or retain all
or any part of the Security Deposit for the payment of any Rent or any other sum
in default, or to compensate Landlord for any other loss or damage that Landlord
may suffer by reason of Tenant’s default. If any portion of the Security Deposit
is so used or applied, then Tenant shall, within ten (10) days following demand
therefor, deposit cash with Landlord in an amount sufficient to restore the
Security Deposit to its original amount, and Tenant’s failure to do so shall be
a material breach of this Lease. The provisions of this Article shall survive
the expiration or earlier termination of this Lease.

11.2. In the event of bankruptcy or other debtor-creditor proceedings against
Tenant, the Security Deposit shall be deemed to be applied first to the payment
of Rent and other charges due Landlord for all periods prior to the filing of
such proceedings.

11.3. Landlord may deliver to any purchaser of Landlord’s interest in the
Premises the funds deposited hereunder by Tenant, and thereupon Landlord shall
be discharged from any further liability with respect to such deposit. This
provision shall also apply to any subsequent transfers.

11.4. If Tenant shall fully and faithfully perform every provision of this Lease
to be performed by it, then the Security Deposit, or any balance thereof, shall
be returned to Tenant (or, at Landlord’s option, to the last assignee of
Tenant’s interest hereunder) within thirty (30) days after the expiration or
earlier termination of this Lease.

11.5. [Intentionally left blank].

11.6. If the Security Deposit shall be in cash, Landlord shall hold the Security
Deposit in an account at a banking organization selected by Landlord; provided,
however, that Landlord shall not be required to maintain a separate account for
the Security Deposit, but may intermingle it with other funds of Landlord.
Landlord shall be entitled to all interest and/or dividends, if any, accruing on
the Security Deposit. Landlord shall not be required to credit Tenant with any
interest for any period during which Landlord does not receive interest on the
Security Deposit.

 

15



--------------------------------------------------------------------------------

11.7. The Security Deposit may be in the form of cash, a letter of credit or any
other security instrument acceptable to Landlord in its sole discretion. Tenant
may at any time, except when Tenant is in Default (as defined below), deliver a
letter of credit (the “L/C Security”) as the entire Security Deposit, as
follows:

(a) If Tenant elects to deliver L/C Security, then Tenant shall provide
Landlord, and maintain in full force and effect throughout the Term and until
the date that is ninety (90) days after the then-current Term Expiration Date, a
letter of credit in the form of Exhibit H issued by an issuer reasonably
satisfactory to Landlord, in the amount of the Security Deposit, with an initial
term of at least one year. Landlord may require the L/C Security to be re-issued
by a different issuer at any time during the Term if Landlord reasonably
believes that the issuing bank of the L/C Security is or may soon become
insolvent; provided, however, Landlord shall return the existing L/C Security to
the existing issuer immediately upon receipt of the substitute L/C Security. If
any issuer of the L/C Security shall become insolvent or placed into FDIC
receivership, then Tenant shall immediately deliver to Landlord (without the
requirement of notice from Landlord) substitute L/C Security issued by an issuer
reasonably satisfactory to Landlord, and otherwise conforming to the
requirements set forth in this Article. As used herein with respect to the
issuer of the L/C Security, “insolvent” shall mean the determination of
insolvency as made by such issuer’s primary bank regulator (i.e., the state bank
supervisor for state chartered banks; the OCC or OTS, respectively, for
federally chartered banks or thrifts; or the Federal Reserve for its member
banks). If, at the Term Expiration Date, any Rent remains uncalculated or
unpaid, then: (i) Landlord shall with reasonable diligence complete any
necessary calculations; (ii) Tenant shall extend the expiry date of such L/C
Security from time to time as Landlord reasonably requires; and (iii) in such
extended period, Landlord shall not unreasonably refuse to consent to an
appropriate reduction of the L/C Security. Tenant shall reimburse Landlord’s
legal costs (as estimated by Landlord’s counsel) in handling Landlord’s
acceptance of L/C Security or its replacement or extension.

(b) If Tenant delivers to Landlord satisfactory L/C Security in place of the
entire Security Deposit, Landlord shall remit to Tenant any cash Security
Deposit Landlord previously held.

(c) Landlord may draw upon the L/C Security, and hold and apply the proceeds in
the same manner and for the same purposes as the Security Deposit, if: (i) an
uncured Default (as defined below) exists; (ii) as of the date thirty (30) days
before any L/C Security expires (even if such scheduled expiry date is after the
Term Expiration Date) Tenant has not delivered to Landlord an amendment or
replacement for such L/C Security, reasonably satisfactory to Landlord,
extending the expiry date to the earlier of (1) sixty (60) days after the
then-current Term Expiration Date or (2) the date one year after the
then-current expiry date of the L/C Security; or (iii) the issuer of the L/C
Security ceases, or announces that it will cease, to maintain an office in the
city where Landlord may present drafts under the L/C Security (and fails to
permit drawing upon the L/C Security by overnight courier or facsimile). This
Section does not limit any other provisions of this Lease allowing Landlord to
draw the L/C Security under specified circumstances.

(d) Tenant shall not seek to enjoin, prevent, or otherwise interfere with
Landlord’s draw under L/C Security, even if it violates this Lease. Tenant
acknowledges that the only effect of a wrongful draw would be to substitute a
cash Security Deposit for L/C Security, causing Tenant no legally recognizable
damage. Landlord shall hold the proceeds of any draw in the same manner and for
the same purposes as a cash Security Deposit. In the event of a wrongful draw,
the parties shall cooperate to allow Tenant to post replacement L/C Security
simultaneously with the return to Tenant of the wrongfully drawn sums, and
Landlord shall upon request confirm in writing to the issuer of the L/C Security
that Landlord’s draw was erroneous.

 

16



--------------------------------------------------------------------------------

(e) If Landlord transfers its interest in the Premises, then Tenant shall at
Landlord’s expense, within ten (10) business days after receiving a request from
Landlord, deliver (and, if the issuer requires, Landlord shall consent to) an
amendment to the L/C Security naming Landlord’s grantee as substitute
beneficiary. If the required Security Deposit changes while L/C Security is in
force, then Tenant shall deliver (and, if the issuer requires, Landlord shall
consent to) a corresponding amendment to the L/C Security.

11.8. If Tenant receives an “Investment Grade” credit rating of BBB- or better
from Standard and Poor’s or Baa3 or better from Moody’s Investors Service and
maintains such a rating for at least twelve (12) consecutive calendar quarters,
Tenant shall be entitled to deliver written notice of the same (with evidence of
the maintenance of said rating) (the “Reduction Notice”) to Landlord. If
Landlord receives such a Reduction Notice with satisfactory evidence of the
maintenance of the required rating, Landlord shall approve a reduction in the
Security Deposit to two (2) times Tenant’s average monthly Base Rent over the
initial Term. Notwithstanding anything contained in this Section 11.8 to the
contrary, Tenant shall not have the right to a decrease in its Security Deposit
as provided above if:

(a) Tenant fails to pay to Landlord a monetary obligation of Tenant for a period
of twenty (20) days after a second written notice from Landlord to Tenant; or

(b) A Default has occurred as described in Article 31 of the Lease and Tenant
has not cured the same, if such Default is susceptible to being cured; or

(c) Tenant has defaulted in the performance of any monetary obligations under
this Lease beyond any applicable notice and cure periods two (2) or more times
during the twelve (12)-month period immediately prior to the Reduction Notice, a
service or late charge has become payable for both such defaults and Tenant has
not cured such defaults.

12. Use.

12.1. Tenant shall use the Premises for the Permitted Use, and shall not use the
Premises, or permit or suffer the Premises to be used, for any other purpose
without Landlord’s prior written consent, which consent Landlord may withhold in
its sole and absolute discretion.

12.2. Tenant shall not use or occupy the Premises in violation of Applicable
Laws; zoning ordinances; or the certificate of occupancy issued for the Building
or the Property, and shall, upon five (5) days’ written notice from Landlord,
discontinue any use of the Premises that is declared or claimed by any
Governmental Authority having jurisdiction to be a violation of any of the
above, or that in the reasonable written opinion of Landlord’s legal counsel
violates any of the above. Tenant shall comply with any direction of any
Governmental Authority having jurisdiction that shall, by reason of the nature
of Tenant’s use or occupancy of the Premises, impose any duty upon Tenant or
Landlord with respect to the Premises or with respect to the use or occupation
thereof.

 

17



--------------------------------------------------------------------------------

12.3. Tenant shall not do or permit to be done anything that will invalidate or
increase the cost of any fire, environmental, extended coverage or any other
insurance policy covering the Building or the Property, and shall comply with
all rules, orders, regulations and requirements of the insurers of the Building
or the Property disclosed in writing to Tenant, and Tenant shall promptly, upon
demand, reimburse Landlord for any additional premium charged for such policy by
reason of Tenant’s failure to comply with the provisions of this Article.

12.4. Tenant shall keep all doors opening onto public corridors closed, except
when in use for ingress and egress.

12.5. Tenant may install additional locks, bolts or security measures reasonably
necessary to properly conduct its business and operations in the Premises,
including securing the interior and exterior doors and windows of the Premises;
provided, however, that any such locks, bolts or security measures shall be
subject to Landlord’s prior written consent (which consent shall not be
unreasonably withheld, conditioned or delayed). Tenant shall provide Landlord
with all keys, key cards and access codes necessary to access all portions of
the Premises. Tenant shall, upon termination of this Lease, return to Landlord
all keys and key cards to offices and restrooms either furnished to or otherwise
procured by Tenant. In the event any key or key card so furnished to Tenant is
lost, Tenant shall pay to Landlord the cost of replacing the same or of changing
the lock or locks opened by such lost key or key card if Landlord shall deem it
necessary to make such change.

12.6. No awnings or other projections shall be attached to any outside wall of
the Building. No curtains, blinds, shades or screens shall be attached to or
hung in, or used in connection with, any window or door of the Premises other
than Landlord’s standard window coverings. Neither the interior nor exterior of
any windows shall be coated or otherwise sunscreened without Landlord’s prior
written consent, nor shall any bottles, parcels or other articles be placed on
the windowsills or items attached to windows that are visible from outside the
Premises. No equipment, furniture or other items of personal property shall be
placed on any exterior balcony without Landlord’s prior written consent.

12.7. No sign, advertisement or notice (“Signage”) shall be exhibited, painted
or affixed by Tenant on any part of the Premises or the Building without
Landlord’s prior written consent, which may be withheld in Landlord’s sole
discretion, except as expressly set forth in this Section. Landlord shall,
pursuant to a request from Tenant and at Landlord’s expense, install a Building
standard sign identifying Tenant on the entrance doors to the Building. Tenant
shall be entitled to install and maintain, at its sole cost and expense, on or
after the Term Commencement Date, two (2) exterior signs identifying Tenant on
the facade of the Building, subject in each case to all Applicable Laws and
Landlord’s approval (which approval shall not be unreasonably withheld,
conditioned or delayed) with regards to installation, size, design, location,
quality, color and style and other reasonable criteria. For any signage
described in the immediately preceding sentence (the “Tenant Exterior Signage”),
Tenant shall, at Tenant’s own cost and expense, (a) acquire all permits for such
Tenant Exterior Signage in compliance with Applicable Laws and (b) design,
fabricate, install and maintain such Tenant Exterior Signage in a first-class
condition. Tenant shall be responsible for removing the Tenant Exterior Signage
upon the expiration or earlier termination of this Lease. Tenant shall not place
anything on the exterior of the corridor walls or

 

18



--------------------------------------------------------------------------------

corridor doors other than Landlord’s standard lettering. At Landlord’s option,
Landlord may install any Tenant Exterior Signage, and Tenant shall pay all costs
associated with such installation within thirty (30) days after demand therefor.
Landlord shall use reasonable efforts to assist Tenant in obtaining any
applicable governmental or other third party approvals, as applicable, for the
Tenant Exterior Signage, at Tenant’s sole cost and expense.

12.8. Tenant shall only place equipment within the Premises with floor loading
consistent with the Building’s structural design without Landlord’s prior
written approval, and such equipment shall be placed in a location designed to
carry the weight of such equipment.

12.9. Tenant shall cause any equipment or machinery to be installed in the
Premises so as to reasonably prevent sounds or vibrations therefrom from
extending into the other tenant spaces in the Property.

12.10. Tenant shall not (a) do or permit anything to be done in or about the
Premises that shall in any way obstruct or interfere with the rights of other
tenants or occupants of the Property, or injure or annoy them, (b) use or allow
the Premises to be used for immoral, unlawful or objectionable purposes,
(c) cause, maintain or permit any nuisance or waste in, on or about the Property
or (d) take any other action that would in Landlord’s reasonable determination
in any manner adversely affect other tenants’ quiet use and enjoyment of their
space or adversely impact their ability to conduct business in a professional
and suitable work environment. Notwithstanding anything in this Lease to the
contrary, Tenant may not install any security systems (including cameras)
outside the Premises or that record sounds or images outside the Premises
without Landlord’s prior written consent, which Landlord may withhold in its
sole and absolute discretion.

12.11. Notwithstanding any other provision herein to the contrary, Tenant shall
be responsible for all liabilities, costs and expenses arising out of or in
connection with the compliance of the Premises with the Americans with
Disabilities Act, 42 U.S.C. § 12101, et seq., and any state and local
accessibility laws, codes, ordinances and rules (collectively, and together with
regulations promulgated pursuant thereto, the “ADA”), and Tenant shall
indemnify, save, defend (at Landlord’s option and with counsel reasonably
acceptable to Landlord) and hold Landlord and its affiliates, employees, agents
and contractors; and any lender, mortgagee, ground lessor or beneficiary (each,
a “Lender” and, collectively with Landlord and its affiliates, employees, agents
and contractors, the “Landlord Indemnitees”) harmless from and against any
demands, claims, liabilities, losses, costs, expenses, actions, causes of
action, damages or judgments, and all reasonable expenses (including reasonable
attorneys’ fees, charges and disbursements) incurred in investigating or
resisting the same (collectively, “Claims”) arising out of any such failure of
the Premises to comply with the ADA. This Section (as well as any other
provisions of this Lease dealing with indemnification of the Landlord
Indemnitees by Tenant shall be deemed to be modified in each case by the
insertion in the appropriate place of the following: “except as otherwise
provided in Mass. G.L. Ter. Ed., C. 186, Section 15.” For the avoidance of
doubt, “Lenders” shall also include historic tax credit investors and new market
tax credit investors. The provisions of this Section shall survive the
expiration or earlier termination of this Lease.

 

19



--------------------------------------------------------------------------------

12.12. Subject to the availability and proper functioning of the base building
HVAC systems, Tenant shall maintain temperature and humidity in the Premises in
accordance with ASHRAE standards at all times.

12.13. To the extent Tenant engages in wet laboratory use or other laboratory
use that uses Hazardous Materials at the Premises or is otherwise required by
Applicable Law in connection with Tenant’s use of the Premises, Tenant shall
establish and maintain a chemical safety program administered by a licensed,
qualified individual in accordance with the requirements of the Massachusetts
Water Resources Authority (“MWRA”) and any other applicable Governmental
Authority. Tenant shall be solely responsible for all costs incurred in
connection with such chemical safety program, and Tenant shall provide Landlord
with such documentation as Landlord may reasonably require evidencing Tenant’s
compliance with the requirements of (a) the MWRA and any other applicable
Governmental Authority with respect to such chemical safety program and (b) this
Section. Tenant shall obtain and maintain during the Term (m) any permit
required by the MWRA (“MWRA Permit”) and (n) a wastewater treatment operator
license from the Commonwealth of Massachusetts with respect to Tenant’s use of
the Acid Neutralization Tank (as defined in Section 16.11) in the Building.
Tenant shall not introduce anything into the Acid Neutralization Tank (x) in
violation of the terms of the MWRA Permit, (y) in violation of Applicable Laws
or (z) that would interfere with the proper functioning of the Acid
Neutralization Tank. Landlord, at Tenant’s sole cost and expense, agrees to
reasonably cooperate with Tenant in order to obtain the MWRA Permit and the
wastewater treatment operator license. Tenant shall be solely responsible for
any costs incurred pursuant to this Section.

13. Rules and Regulations, Property Operations Agreements, and Parking
Facilities.

13.1. Tenant shall and shall ensure that its contractors, subcontractors,
employees, subtenants and invitees faithfully observe and comply with the rules
and regulations adopted by Landlord and attached hereto as Exhibit I, together
with such other reasonable and nondiscriminatory rules and regulations of
general applicability as are hereafter promulgated by Landlord in its sole and
absolute discretion, including any such reasonable changes to the rules and
regulations that are promulgated by Landlord after the completion of the Base
Building Improvements (as amended as provided herein, the “Rules and
Regulations”), and the tenant manual adopted by Landlord and attached hereto as
Exhibit J (as such tenant manual may be modified from time to time by Landlord
in its sole discretion, including modifications that are adopted after the
completion of the Base Building Improvements, the “Tenant Manual”). Landlord
shall not be responsible to Tenant for the violation or non-performance by any
other tenant or any agent, employee or invitee thereof of any of the Rules and
Regulations or the Tenant Manual. In the event of a conflict between the Rules
and Regulations, the Tenant Manual and this Lease, the terms of this Lease shall
control, otherwise the most stringent provision shall control.

13.2. This Lease is subject to any recorded covenants, conditions or
restrictions on the Property, to those agreements listed on Exhibit K, and to
any other matters of record, in each case as the same may be amended, amended
and restated, supplemented or otherwise modified from time to time
(collectively, the “Property Operations Agreements”). Each of Landlord and
Tenant,

 

20



--------------------------------------------------------------------------------

in the exercise of their respective rights and the performance of their
respective obligations pursuant to this Lease, shall observe and comply with all
requirements of the Property Operation Agreements. The Property Operations
Agreements cover certain areas shown on the site plan attached as Exhibit L,
including landscaping, private drives, streets, parks, open space, walkways,
sidewalks, the ice skating rink, the water fountain, the sky bowl and other
improvements and appurtenances located thereon and related thereto, including
the Building and other buildings located on the Property thereon, all commonly
referred to as “Kendall Square”, and expenses, including without limitation
capital expenses, payable by the Building under the Property Operations
Agreements (which are based on the Property lot’s proportionate share of Kendall
Square) are included in Operating Expenses.

13.3. Tenant shall be permitted access to the Building and Premises on a 24 hour
per day, 7 day per week basis, subject to Force Majeure (as hereinafter defined)
and Landlord’s reasonable security measures, and subject to Landlord’s rights
pursuant to this Lease to prohibit, restrict or limit access to the Building or
the Premises in emergency situations if Landlord determines, in its reasonable
discretion, that it is necessary or advisable to do so in order to prevent or
protect against death or injury to persons or damage to property.

13.4. [Intentionally left blank]

13.5. From and after the Term Commencement Date, Tenant shall have a
non-exclusive, irrevocable license to use up to 295 unreserved parking spaces
(“Tenant’s Parking Spaces”) in the underground parking garage located at 350
Kendall Street in common with other tenants of the Property and other third
parties at the market rate for such spaces as determined by Landlord from time
to time (as of the date hereof such rate being Two Hundred Eighty and 00/100
Dollars ($280.00) per parking space per month, which rate shall be subject to
periodic market adjustments not more frequently than once during any period of
twelve (12) consecutive months). For the period between the Term Commencement
Date and the Rent Commencement Date, Tenant shall be entitled to designate,
through written notice delivered to Landlord at least thirty (30) days prior to
the Term Commencement Date, the number of parking spaces that it wishes to
utilize. Upon the Rent Commencement Date, Tenant’s license shall automatically
increase, if necessary, to include all 295 of Tenant’s Parking Spaces. Tenant
shall pay for Tenant’s Parking Spaces in advance on the first day of each and
every calendar month prior to the Rent Commencement Date, and said payments
shall be delivered to Landlord or a Garage Operator (as defined below) as
directed by Landlord. Beginning on the Rent Commencement Date, Tenant shall pay
for Tenant’s Parking Spaces simultaneously with payments of Base Rent as
Additional Rent unless and except to the extent that Landlord directs Tenant to
pay the same to a Garage Operator. Tenant shall pay for the license to use
Tenant’s Parking Spaces regardless of whether such spaces are in fact used by
Tenant; provided, however, that Tenant shall from time to time after the Rent
Commencement Date have the right to terminate its license with respect to any
such spaces on thirty (30) days’ prior written notice to Landlord. Any such
termination of Tenant’s license hereunder in whole or in part shall be
irrevocable and Landlord shall have no further obligation to provide Tenant with
spaces for which such rights have terminated. Notwithstanding the foregoing,
(a) if, following the termination by Tenant of any license for spaces in
accordance with the immediately preceding sentence, Tenant reasonably requests,
upon at least thirty (30) days’ prior written notice to Landlord, additional
spaces up to

 

21



--------------------------------------------------------------------------------

the number that would cause Tenant’s Parking Spaces to total 295 or fewer in the
aggregate, Landlord shall use reasonable efforts to make additional spaces
available to Tenant, subject to availability, on the terms and conditions
contained in this Section 13.5 (Tenant acknowledging that it has no priority or
guaranty of availability with respect to such additional spaces); and (b) if
Tenant reasonably requests, upon at least thirty (30) days’ prior written notice
to Landlord, additional spaces in excess of Tenant’s initial allocation,
Landlord shall use reasonable efforts to make additional spaces available to
Tenant, subject to availability, on a revocable, month-to-month basis (and
otherwise on the terms and conditions contained in this Section 13.5) (Tenant
acknowledging that it has no priority or guaranty of availability with respect
to such additional spaces). All of Tenant’s Parking Spaces shall be located in
the underground parking structure at 350 Kendall Street (the “Garage”), which
Garage may be owned or leased by or to a third-party Garage operator from time
to time. The owner or operator of the Garage from time to time is herein
referred to as the “Garage Operator,” and the Tenant’s Parking Spaces are
sometimes herein referred to as the “Garage Parking Spaces.”

Landlord or the Garage Operator, as applicable, shall have the right, from time
to time but not more often than every two (2) years, to relocate, on a temporary
basis (not to exceed thirty (30) days) as may be necessary to effect repairs and
improvements to the Garage or for other business reasons, parking spaces located
in the Garage to a garage located on a Neighboring Property owned by an
affiliate of Landlord in a non-discriminatory manner (any such relocated spaces
shall be subject to a 50% discount on parking charges during any period that
they are relocated off site). Neither Landlord nor the Garage Operator shall be
responsible for money, jewelry, automobiles or other personal property lost in
or stolen from the Garage, regardless of whether such loss or theft occurs when
the Garage or other areas therein are locked or otherwise secured against entry,
or liable for any loss, injury or damage to persons using the Garage or
automobiles or other property therein, it being agreed that the use of the
Garage and the Tenant’s Parking Spaces shall be at the sole risk of Tenant and
its employees, visitors and guests. Landlord and the Garage Operator shall have
the right from time to time to promulgate reasonable Rules and Regulations
regarding the Garage, the Tenant’s Parking Spaces and the use thereof,
including, but not limited to, Rules and Regulations controlling the flow of
traffic to and from various parking areas, the angle and direction of parking
and the like, and to implement valet parking. Tenant shall comply with and cause
its employees, visitors and guests to comply with all such Rules and Regulations
as well as reasonable additions and amendments thereto.

Landlord or the Garage Operator, as applicable, may elect to provide parking
cards or keys to control access to the Garage. In such event, Landlord or the
Garage Operator shall provide Tenant with one initial card or key for each
Tenant’s Parking Space that Tenant is leasing hereunder, at Landlord’s cost.
Tenant, at its sole cost and expense, may obtain extra cards and keys from
Landlord or the Garage Operator, as applicable, if any cards are lost, stolen or
destroyed at a cost of Twenty Five Dollars ($25.00) per card. Tenant agrees to
cooperate with Landlord or Garage Operator, as applicable, and other persons in
the use of the parking facilities.

13.6. This Lease is subject to the Parking and Transportation Demand Management
Plan for the Property that was approved on April 20, 1999, as amended by that
certain Amendment approved on September 24, 2002, and transferred on May 1, 2007
(collectively, the “PTDM”), a copy of which is attached hereto as Exhibit M.
Tenant acknowledges that Tenant, at

 

22



--------------------------------------------------------------------------------

its sole cost and expense, shall comply with the tenant requirements in the
PTDM, including the requirements set forth in the “Alternative Mode Promotions
and Incentives;” “Parking Management and SOV Disincentives;” “Alternative Work
Programs;” and “Marketing Programs” sections thereof. Tenant, at its sole cost
and expense, shall also comply with the reporting requirements set forth in the
PTDM at Landlord’s request, and any costs incurred by Landlord in connection
with the PTDM shall constitute an Operating Expense. The Charles River
Transportation Management Association (of which Landlord or an affiliate of
Landlord is currently a member) provides certain programs to help improve
transportation in the Cambridge area. Their website is www.charlesrivertma.org.

13.7. Tenant agrees not to unreasonably overburden the parking facilities and
agrees to cooperate with Landlord and other tenants in the use of the parking
facilities. Landlord reserves the right to determine that parking facilities are
becoming overcrowded and to limit Tenant’s use thereof. Upon such determination,
Landlord may reasonably allocate parking spaces among Tenant and other tenants
of the Building or the Property. Nothing in this Section, however, is intended
to create an affirmative duty on Landlord’s part to monitor parking.

13.8. Subject to the terms of this Lease including the Rules and Regulations,
Tenant shall have the exclusive right to access the freight elevator and loading
dock, at no additional cost.

13.9. This Lease is subject to that certain Notice of Activity and Use
Limitation by Kendall Square, LLC dated as of April 15, 2002 and recorded with
the Middlesex S.D. Registry of Deeds on April 18, 2002 as Instrument No. 720.

14. Property Control by Landlord.

14.1. Landlord reserves full control over the Building and the Property to the
extent not inconsistent with Tenant’s enjoyment of the Premises as provided by
this Lease. This reservation includes Landlord’s right to subdivide the
Property; convert the Building and other buildings within the Property to
condominium units; change the size of the Property by selling all or a portion
of the Property or adding real property and any improvements thereon to the
Property; grant easements and licenses to third parties; maintain or establish
ownership of the Building separate from fee title to the Property; make
additions to or reconstruct portions of the Building and the Property; install,
use, maintain, repair, replace and relocate for service to the Premises and
other parts of the Building or the Property pipes, ducts, conduits, wires and
appurtenant fixtures, wherever located in the Premises, the Building or
elsewhere at the Property; alter or relocate any other facilities, including
private drives, lobbies, entrances and landscaping, or establish any common
areas; provided, however, that Landlord’s exercise of its rights under this
Section shall not materially adversely affect the Permitted Use of the Premises.

14.2. Possession of areas of the Premises necessary for utilities, services,
safety and operation of the Building is reserved to Landlord; provided, however,
that Landlord’s exercise of its rights under this Section shall not materially
adversely affect the Permitted Use of the Premises.

 

23



--------------------------------------------------------------------------------

14.3. Tenant shall, at Landlord’s request, promptly execute such further
documents as may be reasonably appropriate to assist Landlord in the performance
of its obligations hereunder; provided that Tenant need not execute any document
that creates additional liability for Tenant or that deprives Tenant of the
quiet enjoyment and use of the Premises as provided for in this Lease.

14.4. Landlord and Landlord’s contractors may, (a) at any and all reasonable
times during non-business hours (or during business hours, if (i) with respect
to Subsections 14.4(a)(u) through 14.4(a)(y), Tenant so requests, and (ii) with
respect to Subsection 14.4(a)(z), if Landlord so requests), and upon twenty-four
(24) hours’ prior notice (which may be by oral or by email to the office manager
or other Tenant designated individual at the Premises; but provided that no time
restrictions shall apply or advance notice be required if an emergency
necessitates immediate entry and any oral notice will be followed by email
notice as provided above prior to entry), enter the Premises to (u) inspect the
same and to determine whether Tenant is in compliance with its obligations
hereunder, (v) supply any service Landlord is required to provide hereunder,
(w) alter, improve or repair any portion of the Premises for which access to the
Premises is reasonably necessary, (x) post notices of nonresponsibility,
(y) access the telephone equipment, electrical substation and fire risers and
(z) show the Premises to prospective tenants during the final year of the Term
and current and prospective purchasers and lenders at any time and
(b) notwithstanding the foregoing, at any and all reasonable times during
business and non-business hours enter the Premises for the purposes of
performing any repairs or maintenance pursuant to Section 18.1 hereof (provided
that no time restrictions shall apply if an emergency necessitates immediate
entry); provided, however, that Landlord, with respect to any portions of the
Premises that are reasonably designated by Tenant to Landlord as controlled or
having restricted access, shall comply with Tenant’s reasonable safety
procedures and precautions related to such portions of the Premises including
only entering such designated areas when accompanied by a Tenant representative
(provided further, that Tenant shall provide a Tenant representative to
accompany Landlord upon request from Landlord twenty-four (24) hours’ in
advance). Notwithstanding the foregoing, no such access restrictions shall apply
in the event of an emergency. In connection with any alteration, improvement or
repair as described in Subsections 14.4(a)(w) or 14.4(b), Landlord may erect in
the Premises or elsewhere on the Property scaffolding and other structures
reasonably required for the alteration, improvement or repair work to be
performed. In no event shall Tenant’s Rent abate as a result of Landlord’s
activities pursuant to this Section; provided, however, that all such activities
shall be conducted in such a manner so as to cause as little interference to
Tenant as is reasonably possible. Landlord shall at all times retain keys, key
cards and access codes with which to unlock all of the doors in the Premises. If
an emergency necessitates immediate access to the Premises, Landlord may use
whatever force is necessary to enter the Premises, and any such entry to the
Premises shall not constitute a forcible or unlawful entry to the Premises, a
detainer of the Premises, or an eviction of Tenant from the Premises or any
portion thereof.

15. Quiet Enjoyment. So long as Tenant is not in default under this Lease,
Landlord or anyone acting through or under Landlord shall not disturb Tenant’s
occupancy of the Premises, except as permitted by this Lease.

 

24



--------------------------------------------------------------------------------

16. Utilities and Services.

16.1. Except to the extent that Landlord has assumed responsibility for certain
repair and maintenance obligations as set forth in Section 18.1 below, Tenant
shall, at Tenant’s sole cost and expense, procure and maintain contracts, with
copies furnished promptly to Landlord after execution thereof, in customary form
and substance, for and with contractors specializing and experienced in, the
maintenance of the following equipment and improvements, if any, if and when
installed on the Premises (a) HVAC equipment, (b) boilers and pressure vessels,
(c) fire extinguishing systems, including fire alarm and smoke detection
devices, (d) roof coverings and drains, (e) clarifiers, (f) basic utility feeds
to the perimeter of the Building and (g) any other equipment reasonably required
by Landlord. In addition, no later than February 28th of each calendar year
during the Term, Tenant, at Tenant’s sole cost and expense, shall furnish such
service contracts and the maintenance records for such equipment and
improvements for the previous calendar year to Landlord for Landlord’s review.
Notwithstanding anything to the contrary in this Section, Landlord reserves the
right, if Tenant fails to so furnish the aforesaid information within thirty
(30) days of Landlord’s request, upon at least ten (10) days’ prior written
notice to Tenant, to procure and maintain any or all of such service contracts,
and if Landlord so elects, Tenant shall reimburse Landlord, upon demand, for the
costs thereof.

16.2. Unless Landlord has expressly assumed responsibility for a particular
utility or service as provided in Section 18.1 below, Tenant shall make all
arrangements for and pay for all water, electricity, air, sewer, refuse, gas,
heat, light, power (including emergency power), telephone service and any other
service or utility at the Premises during the entire Term; provided, however,
that if Landlord shall permit and Tenant takes possession of the Premises prior
to the Term Commencement Date, Tenant shall be responsible for utilities from
such earlier date of possession. Gas and electric shall be separately metered to
Tenant. If any such utility is not separately metered to Tenant, Tenant shall
pay all charges of such utility. Any costs of purchasing, installing and
monitoring any utility metering equipment for the Premises shall be paid by
Tenant as Additional Rent. If Tenant does not pay all of its utility bills
directly, Landlord may base its bills for utilities that are not directly paid
on reasonable estimates; provided that Landlord adjusts such billings promptly
thereafter or as part of the next Landlord’s Statement to reflect the actual
cost of providing utilities.

16.3. Landlord shall not be liable for, nor shall any eviction of Tenant result
from, the failure to furnish any utility or service, whether or not such failure
is caused by accidents; breakage; casualties (to the extent not caused by the
party claiming Force Majeure); Severe Weather Conditions (as defined below);
physical natural disasters (but excluding weather conditions that are not Severe
Weather Conditions); strikes, lockouts or other labor disturbances or labor
disputes (other than labor disturbances and labor disputes resulting solely from
the acts or omissions of the party claiming Force Majeure); acts of terrorism;
riots or civil disturbances; wars or insurrections; shortages of materials
(which shortages are not unique to the party claiming Force Majeure); government
regulations, moratoria or other governmental actions, inactions or delays;
failures by third parties to deliver gas, oil or another suitable fuel supply,
or inability of the party claiming Force Majeure, by exercise of reasonable
diligence, to obtain gas, oil or another suitable fuel; or other causes beyond
the reasonable control of the party claiming that Force Majeure has occurred
(collectively, “Force Majeure”); or, to the extent permitted by Applicable Laws,
Landlord’s negligence. “Severe Weather Conditions” means weather conditions that
are materially worse than those that reasonably would be anticipated for the

 

25



--------------------------------------------------------------------------------

Property at the applicable time based on historic meteorological records. In the
event of such failure, Tenant shall not be entitled to termination of this Lease
or any abatement or reduction of Rent, nor shall Tenant be relieved from the
operation of any covenant or agreement of this Lease. Notwithstanding anything
to the contrary in this Lease, if as a direct result of Landlord’s gross
negligence or willful misconduct, for more than seven (7) consecutive business
days following written notice to Landlord: (a) HVAC or electricity services to
all or a material portion of the Premises that Landlord must provide pursuant to
this Lease is interrupted or is unable to support Tenant’s normal occupancy
requirements for the Permitted Use, or (b) an interruption of other essential
utilities and building services that Landlord must provide pursuant to this
Lease, such as fire protection or water, prevents the use or occupancy of all or
a material portion of the Premises for the Permitted Use, then Tenant’s Base
Rent and Operating Expenses (or an equitable portion of such Base Rent and
Operating Expenses based on the impact of such interruption on Tenant’s business
operations, to the extent that less than all of the Premises are affected) shall
thereafter be abated until the Premises are again usable by Tenant for the
Permitted Use; provided, however, that if Landlord is diligently pursuing the
repair of such utilities or services and Landlord provides substitute services
reasonably suitable for Tenant’s continued use and occupancy of the Premises for
Permitted Use purposes, as for example, bringing in portable air-conditioning
equipment or potable water supplies, then there shall not be an abatement of
Base Rent. In any such event, regardless of cause, Landlord shall diligently
pursue the repair of such utilities and services. The foregoing provisions shall
be Tenant’s sole recourse and remedy in the event of an interruption of services
to the Premises caused by Landlord’s gross negligence or willful misconduct. The
foregoing provisions shall not apply in case of the actions of parties other
than Landlord, in the case of simple negligence of Landlord, or in the case of
damage to, or destruction of, the Premises (which shall be governed by the
provisions of Article 24 of the Lease).

16.4. Tenant shall pay for, prior to delinquency of payment therefor, any
utilities and services that may be furnished to the Premises during the period
of time commencing on the Term Commencement Date (and any period of occupancy
prior to the Term Commencement Date as further described in Section 9.5) and
continuing until the expiration or earlier termination of the Term or, if Tenant
occupies the Premises after the expiration or earlier termination of the Term,
after the Term, together with any fees, surcharges and taxes thereon. Upon
Landlord’s demand, utilities and services provided to the Premises that are
separately metered shall be paid by Tenant directly to the supplier of such
utilities or services.

16.5. Tenant shall not, without Landlord’s prior written consent, use any device
in the Premises (including data processing machines) that will in any way
decrease the amount of ventilation, air exchange, gas, steam, electricity or
water available to the retail tenants in the Building below the Retail Utility
Minimum (as defined in Section 2.1 of the Work Letter attached hereto as Exhibit
D).

16.6. If Tenant shall require utilities or services in excess of those usually
furnished or supplied for tenants in similar spaces in similar buildings owned
by Landlord, any affiliate of Landlord or any entity otherwise related to
Landlord by reason of Tenant’s equipment or extended hours of business
operations, then Tenant shall first procure Landlord’s consent for the use
thereof, which consent Landlord may condition upon the availability of such
excess utilities or services, and Tenant shall pay as Additional Rent an amount
equal to the cost of providing such excess utilities and services.

 

26



--------------------------------------------------------------------------------

16.7. [Intentionally left blank]

16.8. Landlord reserves the right to stop service of the elevator, plumbing,
ventilation, air conditioning and utility systems, when Landlord deems necessary
or desirable, due to accident, emergency or the need to make repairs,
alterations or improvements, until such repairs, alterations or improvements
shall have been completed, and, except as provided in Section 16.3, Landlord
shall further have no responsibility or liability for failure to supply elevator
facilities, plumbing, ventilation, air conditioning or utility service when
prevented from doing so by Force Majeure or, to the extent permitted by
Applicable Laws, Landlord’s negligence. Without limiting the foregoing, it is
expressly understood and agreed that any covenants on Landlord’s part to furnish
any service pursuant to any of the terms, covenants, conditions, provisions or
agreements of this Lease, or to perform any act or thing for the benefit of
Tenant, shall not be deemed breached if Landlord is unable to furnish or perform
the same by virtue of Force Majeure or, to the extent permitted by Applicable
Laws, Landlord’s negligence.

16.9. As provided in Section 18.1, Landlord has assumed certain obligations
related to the maintenance and operation of the Building HVAC systems, and
Landlord shall permit Tenant to connect to the same at the Premises points of
connection for Tenant’s use within the Premises throughout the term of this
Lease. To the extent that Tenant requires HVAC services in excess of those
provided by connection to the Building HVAC systems, Tenant shall install and
maintain supplemental HVAC systems in accordance with the provisions of this
Lease.

16.10. For any utilities serving the Premises for which Tenant is billed
directly by such utility provider, Tenant agrees to furnish to Landlord (a) any
invoices or statements for such utilities within thirty (30) days after Tenant’s
receipt thereof, (b) within thirty (30) days after Landlord’s request, any other
utility usage information reasonably requested by Landlord, and (c) within
thirty (30) days after each calendar year during the Term, authorization to
allow Landlord to access Tenant’s usage information necessary for Landlord to
complete an ENERGY STAR® Statement of Performance (or similar comprehensive
utility usage report (e.g., related to Labs 21), if requested by Landlord) and
any other information reasonably requested by Landlord for the immediately
preceding year; and Tenant shall comply with any other energy usage or
consumption requirements required by Applicable Laws. Tenant shall retain
records of utility usage at the Premises, including invoices and statements from
the utility provider, for at least sixty (60) months, or such other period of
time as may be requested by Landlord. Tenant acknowledges that any utility
information for the Premises, the Building and the Property may be shared with
third parties, including Landlord’s consultants and Governmental Authorities. In
the event that Tenant fails to comply with this Section, Tenant hereby
authorizes Landlord to collect utility usage information directly from the
applicable utility providers, and Tenant shall pay Landlord a fee of One
Thousand Dollars ($1,000) per month to collect such utility usage information.
In addition to the foregoing, Tenant shall comply with all Applicable Laws
related to the disclosure and tracking of energy consumption at the Premises.
The provisions of this Section shall survive the expiration or earlier
termination of this Lease. Tenant acknowledges that the fifth and sixth floors
of the Building have obtained Leadership in Energy and

 

27



--------------------------------------------------------------------------------

Environmental Design (“LEED) Silver Certified Commercial Interiors certification
as established by the U.S. Green Council (“USGBC”). Tenant agrees to maintain
such certification so long as it is available, at Tenant’s cost and expense.
Landlord shall cooperate as reasonably requested by Tenant in the maintenance of
such certification.

16.11. The Building is currently serviced by a laboratory waste sanitary sewer
connection and there currently exists a separate acid neutralization tank (the
“Acid Neutralization Tank”) that is connected to the Premises. Tenant shall have
an exclusive right to use the Acid Neutralization Tank in accordance with
Applicable Laws; provided, however, that the Acid Neutralization Tank shall be
turned over to Tenant in good working order, as confirmed by a certified
industrial hygienist, and notwithstanding the foregoing Landlord makes no
representations or warranties about its condition or suitability. Tenant shall
be solely responsible for maintaining the Acid Neutralization Tank in good
repair and condition throughout the Term and/or replacing the Acid
Neutralization Tank to accomplish this purpose, and Tenant shall reimburse
Landlord for all costs, charges and expenses incurred by Landlord from time to
time in connection with or arising out of the operation, use, maintenance,
repair or refurbishment of the Acid Neutralization Tank, including all clean-up
costs relating to the Acid Neutralization Tank (collectively, “Tank Costs”).
Tenant shall indemnify, save, defend (at Landlord’s option and with counsel
reasonably acceptable to Landlord) and hold the Landlord Indemnitees harmless
from and against any and all Claims, including (a) diminution in value of the
Property or any portion thereof, (b) damages for the loss or restriction on use
of rentable or usable space or of any amenity of the Property, (c) damages
arising from any adverse impact on marketing of space in the Property or any
portion thereof and (d) sums paid in settlement of Claims that arise during or
after the Term as a result of Tenant’s improper use of the Acid Neutralization
Tank. This indemnification by Tenant includes costs incurred in connection with
any investigation of site conditions or any clean-up, remediation, removal or
restoration required by any Governmental Authority caused by Tenant’s improper
use of the Acid Neutralization Tank.

17. Alterations.

17.1. Tenant shall make no alterations, additions or improvements in or to the
Premises or engage in any construction, demolition, reconstruction, renovation,
or other work (whether major or minor) of any kind in, at, or serving the
Premises (“Alterations”), other than Cosmetic Alterations (as defined below),
without Landlord’s prior written approval, which approval Landlord shall not
unreasonably withhold, condition or delay; provided, however, that in the event
any proposed Alteration is reasonably expected to materially and adversely
affect (a) any structural portions of the Building, including exterior walls,
roof, foundation, foundation systems (including barriers and subslab systems),
or core of the Building, (b) the exterior of the Building or (c) any Building
systems, including elevator, plumbing, air conditioning, heating, electrical,
security, life safety and power, then Landlord may withhold its approval with
respect thereto in its sole and absolute discretion. Tenant shall, in making any
such Alterations, use only those architects, contractors, suppliers and
mechanics of which Landlord has given prior written approval, which approval
shall not be unreasonably withheld, conditioned or delayed. In seeking
Landlord’s approval, Tenant shall provide Landlord, at least fourteen (14) days
in advance of any proposed construction, with plans, specifications, bid
proposals, certified stamped engineering drawings and calculations by Tenant’s
engineer of record or architect or record, (including

 

28



--------------------------------------------------------------------------------

connections to the Building’s structural system, modifications to the Building’s
envelope, non-structural penetrations in slabs or walls, and modifications or
tie-ins to life safety systems), work contracts, requests for laydown areas and
such other information concerning the nature and cost of the Alterations as
Landlord may reasonably request. In no event shall Tenant use or Landlord be
required to approve any architects, consultants, contractors, subcontractors or
material suppliers that Landlord reasonably believes could cause labor
disharmony or may not have sufficient experience, in Landlord’s reasonable
opinion, to perform work in an occupied Class “A” laboratory research building
and in tenant-occupied lab areas. Notwithstanding the foregoing, Tenant may make
strictly cosmetic changes to the Premises (“Cosmetic Alterations”) without
Landlord’s consent; provided that (y) the cost of any Cosmetic Alterations does
not exceed Two Hundred Fifty Thousand Dollars ($250,000) annually, (z) such
Cosmetic Alterations do not (i) require any structural or other substantial
modifications to the Premises, (ii) require any changes to, or adversely affect,
the Building systems, (iii) affect the exterior of the Building or (iv) trigger
any requirement under Applicable Laws that would require Landlord to make any
alteration or improvement to the Premises, the Building or the Property. Tenant
shall give Landlord at least ten (10) days’ prior written notice of any Cosmetic
Alterations.

17.2. Tenant shall not construct or permit to be constructed partitions or other
obstructions that are reasonably likely to interfere with free access to
mechanical installation or service facilities of the Building or with other
tenants’ components located within the Building, or interfere with the moving of
Landlord’s equipment to or from the enclosures containing such installations or
facilities.

17.3. Tenant shall accomplish any work performed on the Premises or the Building
in such a manner as to permit any life safety systems to remain fully operable
at all times.

17.4. Any work performed on the Premises, the Building or the Property by Tenant
or Tenant’s contractors shall be done at such times and in such manner as
Landlord may from time to time reasonably designate. Tenant covenants and agrees
that all work done by Tenant or Tenant’s contractors shall be performed in full
compliance with Applicable Laws. Within thirty (30) days after completion of any
Alterations (other than Cosmetic Alterations), Tenant shall provide Landlord
with complete “as-built” drawing print sets, project specifications and
electronic CADD files on disc (or files in such other current format in common
use as Landlord reasonably approves or requires) showing any changes in the
Premises (which changes shall be overlaid on the previously existing
improvements in the Premises) as well as a commissioning report prepared by a
licensed, qualified commissioning agent hired by Tenant and approved by Landlord
for all new or affected mechanical, electrical and plumbing systems. Further,
within thirty (30) days after completion of any Alterations described in
Sections 17.1(a), 17.1(b) or 17.1(c), Tenant shall provide Landlord with any
applicable inspection reports, certifications and approvals that may be required
from any Governmental Authority and any board of fire underwriters or similar
body for the use and occupancy of the Premises.

17.5. Before commencing any Alterations or Tenant Improvements, Tenant shall
give Landlord at least fourteen (14) days’ prior written notice of the proposed
commencement of such work and shall, if required by Landlord, secure, at
Tenant’s own cost and expense, a completion and lien indemnity bond satisfactory
to Landlord for said work.

 

29



--------------------------------------------------------------------------------

17.6. Tenant shall repair any damage to the Premises caused by Tenant’s removal
of any property from the Premises (including Tenant’s removal of items elected
by Landlord in accordance with Section 17.7). During any such restoration
period, Tenant shall pay Rent to Landlord as provided herein as if said space
were otherwise occupied by Tenant. The provisions of this Section shall survive
the expiration or earlier termination of this Lease.

17.7. The Premises plus any Alterations, Signage, Tenant Improvements, attached
equipment, decorations, fixtures, trade fixtures, and additions and improvements
attached to or built into the Premises made by either of the parties (including
all floor and wall coverings; paneling; sinks and related plumbing fixtures;
laboratory benches; exterior venting fume hoods; walk-in freezers and
refrigerators; ductwork; conduits; electrical panels and circuits; business and
trade fixtures; attached machinery and equipment; and built-in furniture and
cabinets, in each case, together with all additions and accessories thereto),
shall (unless, prior to such construction or installation, Landlord elects
otherwise in writing) at all times remain the property of Landlord, shall remain
in the Premises and shall (unless, prior to construction or installation
thereof, Landlord elects otherwise in writing) be surrendered to Landlord upon
the expiration or earlier termination of this Lease. For the avoidance of doubt,
the items listed on Exhibit N attached hereto (which Exhibit N may be updated by
Tenant from and after the Term Commencement Date, subject to Landlord’s written
consent) constitute Tenant’s property and shall be removed by Tenant upon the
expiration or earlier termination of the Lease.

17.8. Notwithstanding any other provision of this Article to the contrary, in no
event shall Tenant remove any improvement from the Premises as to which Landlord
contributed payment, including the Tenant Improvements, or make any changes that
will negatively impact the Retail Utility Minimum without Landlord’s prior
written consent, which consent Landlord may withhold in its sole and absolute
discretion.

17.9. If Tenant shall fail to remove any of its property from the Premises prior
to the expiration or earlier termination of this Lease, then Landlord may, at
its option, remove the same in any manner that Landlord shall choose and store
such effects without liability to Tenant for loss thereof or damage thereto, and
Tenant shall pay Landlord, upon demand, any costs and expenses incurred due to
such removal and storage or Landlord may, at its sole option and without notice
to Tenant, sell such property or any portion thereof at private sale and without
legal process for such price as Landlord may obtain and apply the proceeds of
such sale against any (a) amounts due by Tenant to Landlord under this Lease and
(b) any expenses incident to the removal, storage and sale of such personal
property.

17.10. In the event Tenant performs Alterations (including the Tenant
Improvements, but not limiting Landlord’s right to charge for Landlord’s
services related to the Tenant Improvements), Tenant shall reimburse Landlord
for all of Landlord’s actual out-of-pocket expenses related thereto, including
expenses related to plan review, coordination, scheduling and supervision.
Tenant shall reimburse Landlord for any extra expenses incurred by Landlord by
reason of faulty work done by Tenant or its contractors, or by reason of delays
caused by such work (other than delays caused by Landlord), or by reason of
inadequate clean-up.

 

30



--------------------------------------------------------------------------------

17.11. Within sixty (60) days after final completion of the Tenant Improvements
(or any other Alterations performed by Tenant with respect to the Premises),
Tenant shall submit to Landlord documentation showing the amounts expended by
Tenant with respect to such Tenant Improvements (or any other Alterations
performed by Tenant with respect to the Premises), together with supporting
documentation reasonably acceptable to Landlord.

17.12. Tenant shall take, and shall cause its contractors to take, commercially
reasonable steps to protect the Premises during the performance of any
Alterations or Tenant Improvements, including covering or temporarily removing
any window coverings so as to guard against dust, debris or damage.

17.13. Tenant shall require its contractors and subcontractors performing work
on the Premises to name Landlord and its affiliates (as set forth in
Section 23.4) and Lenders as additional insureds on their respective insurance
policies.

18. Repairs and Maintenance.

18.1. Landlord shall repair, maintain, and manage the services and facilities at
the Building listed on Exhibit O as “Landlord Managed.” Costs incurred by
Landlord pursuant to this Section shall constitute Operating Expenses.

18.2. Except for services of Landlord required by Section 18.1, Tenant, at its
sole cost and expense, shall repair, maintain, and manage the services and
facilities at the Building listed on Exhibit O as “Tenant Managed,” shall
maintain and keep the Premises and every part thereof in good condition and
repair, damage thereto from ordinary wear and tear excepted, and shall, within
ten (10) days after receipt of written notice from Landlord, provide to Landlord
any maintenance records that Landlord reasonably requests.

18.3. There shall be no abatement of Rent and no liability of Landlord by reason
of any injury to or interference with Tenant’s business arising from the making
of any repairs, alterations or improvements in or to any portion of the Building
or the Property, or in or to improvements, fixtures, equipment and personal
property therein.

18.4. Landlord shall not be required to maintain or make any repairs or
replacements of any nature or description whatsoever to the Premises, except to
the extent damage to the Premises is caused Landlord’s gross negligence or
willful misconduct (provided, that Landlord’s actions or damages caused in
response to an emergency shall never be deemed to be gross negligence or willful
misconduct). Tenant hereby expressly waives the right to make repairs at the
expense of Landlord as provided for in any Applicable Laws in effect at the time
of execution of this Lease, or in any other Applicable Laws that may hereafter
be enacted, and waives its rights under Applicable Laws relating to a landlord’s
duty to maintain its premises in a tenantable condition. Notwithstanding the
foregoing, if Tenant shall fail, after reasonable notice, to maintain or to
commence and thereafter to proceed with diligence to make any repair required of
it pursuant to the terms of this Lease, Landlord, without being under any
obligation to do so and without thereby waiving such default by Tenant, may so
maintain or make such repair and may charge Tenant for the costs thereof. Any
expense reasonably incurred by Landlord in connection

 

31



--------------------------------------------------------------------------------

with the making of such repairs may be billed by Landlord to Tenant monthly or,
at Landlord’s option, immediately, and shall be due and payable within ten
(10) days after such billing or, at Landlord’s option, may be deducted from the
Security Deposit.

18.5. Tenant shall, upon the expiration or sooner termination of the Term,
surrender the Premises to Landlord in as good a condition as when received,
ordinary wear and tear excepted; and shall, at Landlord’s request and Tenant’s
expense, remove all telephone and data systems, wiring and equipment from the
Premises and repair any damage to the Premises caused thereby. Notwithstanding
the foregoing, Tenant shall have no obligation to perform any work that is
included in the services of the Landlord as required under Section 18.1.
Landlord shall have no obligation to alter, remodel, improve, repair, decorate
or paint the Building or the Property or any part thereof, other than pursuant
to the terms and provisions of the Work Letter.

18.6. Landlord shall not be liable for any failure to make any repairs or to
perform any maintenance that is Landlord’s obligation pursuant to this Lease
unless such failure shall persist for an unreasonable time after Tenant provides
Landlord with written notice of the need of such repairs or maintenance. In the
event that Landlord timely fails to make a repair or perform maintenance that is
Landlord’s obligation pursuant to this Lease, Tenant may notify Landlord of such
failure and, if Landlord does not make the repair or perform the maintenance
within thirty (30) days after Landlord’s receipt of such notice (or, if such
repair or maintenance cannot reasonably be completed with such period, within
the period of time reasonably required (so long as Landlord begins the repair or
maintenance within such period and diligently prosecutes the same to
completion)), Tenant may perform the repair or maintenance and Landlord shall
reimburse Tenant for its reasonable out-of-pocket costs for performing the same
within thirty (30) days after receipt of an invoice from Tenant therefor.
Notwithstanding anything in this Section to the contrary, before performing any
such repairs or maintenance, Tenant shall notify Landlord of Tenant’s intent to
do so and shall reasonably coordinate with Landlord and any other tenants of the
Property that may be affected the need for such repairs or maintenance.

18.7. This Article relates to repairs and maintenance arising in the ordinary
course of operation of the Premises and any related facilities. In the event of
a casualty described in Article 24, Article 24 shall apply in lieu of this
Article. In the event of eminent domain, Article 25 shall apply in lieu of this
Article.

18.8. If any excavation shall be made upon land adjacent to or under the
Building, or shall be authorized to be made, upon reasonable advance notice to
Tenant, and subject to the restrictions set forth in Section 14.4 (provided that
no such restrictions shall apply in an emergency), Tenant shall afford to the
person causing or authorized to cause such excavation, license to enter the
Premises for the purpose of performing such work as said person shall deem
necessary or desirable to preserve and protect the Building from injury or
damage and to support the same by proper foundations, without any claim for
damages or liability against Landlord and without reducing or otherwise
affecting Tenant’s obligations under this Lease.

 

32



--------------------------------------------------------------------------------

19. Liens.

19.1. Subject to the immediately succeeding sentence, Tenant shall keep the
Premises, the Building and the Property free from any liens arising out of work
or services performed, materials furnished to or obligations incurred by Tenant.
Tenant further covenants and agrees that any mechanic’s or materialman’s lien
filed against the Premises, the Building or the Property for work or services
claimed to have been done for, or materials claimed to have been furnished to,
or obligations incurred by Tenant shall be discharged or bonded by Tenant within
ten (10) days after the filing thereof, at Tenant’s sole cost and expense.

19.2. Should Tenant fail to discharge or bond against any lien of the nature
described in Section 19.1, Landlord may, at Landlord’s election, pay such claim
or post a statutory lien bond or otherwise provide security to eliminate the
lien as a claim against title, and Tenant shall immediately reimburse Landlord
for the costs thereof as Additional Rent. Tenant shall indemnify, save, defend
(at Landlord’s option and with counsel reasonably acceptable to Landlord) and
hold the Landlord Indemnitees harmless from and against any Claims arising from
any such liens, including any administrative, court or other legal proceedings
related to such liens.

19.3. In the event that Tenant leases or finances the acquisition of office
equipment, furnishings or other personal property of a removable nature utilized
by Tenant in the operation of Tenant’s business, Tenant warrants that any
Uniform Commercial Code financing statement shall, upon its face or by exhibit
thereto, indicate that such financing statement is applicable only to removable
personal property of Tenant located within the Premises. In no event shall the
address of the Premises, the Building or the Property be furnished on a
financing statement without qualifying language as to applicability of the lien
only to removable personal property located in an identified suite leased by
Tenant. Should any holder of a financing statement record or place of record a
financing statement that appears to constitute a lien against any interest of
Landlord or against equipment that may be located other than within an
identified suite leased by Tenant, Tenant shall, within ten (10) days after
filing such financing statement, cause (a) a copy of the lender security
agreement or other documents to which the financing statement pertains to be
furnished to Landlord to facilitate Landlord’s ability to demonstrate that the
lien of such financing statement is not applicable to Landlord’s interest and
(b) Tenant’s lender to amend such financing statement and any other documents of
record to clarify that any liens imposed thereby are not applicable to any
interest of Landlord in the Premises, the Building or the Property. Subject to
the requirements of this Section, Landlord shall use commercially reasonable
efforts to cooperate in the execution of reasonable documents relating to the
leasing or financing of Tenant’s personal property that may be reasonably
requested by Tenant’s vendors or lenders; provided, however, that such
documentation shall not adversely affect Landlord’s rights under this Lease.

20. Estoppel Certificate. Tenant shall, within ten (10) days of receipt of
written notice from Landlord, execute, acknowledge and deliver a statement in
writing substantially in the form attached to this Lease as Exhibit P, or on any
other form reasonably requested by a current or proposed Lender or encumbrancer
or proposed purchaser, (a) certifying that this Lease is unmodified and in full
force and effect (or, if modified, stating the nature of such modification and
certifying that this Lease as so modified is in full force and effect) and the
dates to which rental and other charges are paid in advance, if any,
(b) acknowledging that there are not, to

 

33



--------------------------------------------------------------------------------

Tenant’s knowledge, any uncured defaults on the part of Landlord hereunder, or
specifying such defaults if any are claimed, and (c) setting forth such further
information with respect to this Lease or the Premises as may be requested
thereon. Any such statement may be relied upon by any prospective purchaser or
encumbrancer of all or any portion of the Property. Tenant’s failure to deliver
such statement within such the prescribed time shall, at Landlord’s option,
constitute a Default (as defined below) under this Lease, and, in any event,
shall be binding upon Tenant that the Lease is in full force and effect and
without modification except as may be represented by Landlord in any certificate
prepared by Landlord and delivered to Tenant for execution.

21. Hazardous Materials.

21.1. Tenant shall not cause or permit any Hazardous Materials (as defined
below) to be brought upon, kept or used in or about the Premises, the Building
or the Property in violation of Applicable Laws by Tenant or its employees,
agents, contractors or invitees (collectively with Tenant, each a “Tenant
Party”). If (a) Tenant breaches such obligation, (b) the presence of Hazardous
Materials as a result of such a breach results in contamination of the Property,
any portion thereof, or any adjacent property, (c) contamination of the Premises
otherwise occurs during the Term or any extension or renewal hereof or holding
over hereunder or (d) contamination of the Property occurs as a result of
Hazardous Materials that are placed on or under or are released into the
Property by a Tenant Party, then Tenant shall indemnify, save, defend (at
Landlord’s option and with counsel reasonably acceptable to Landlord) and hold
the Landlord Indemnitees harmless from and against any and all Claims of any
kind or nature, including (w) diminution in value of the Property or any portion
thereof, (x) damages for the loss or restriction on use of rentable or usable
space or of any amenity of the Property, (y) damages arising from any adverse
impact on marketing of space in the Property or any portion thereof and (z) sums
paid in settlement of Claims that arise before, during or after the Term as a
result of such breach or contamination. This indemnification by Tenant includes
costs incurred in connection with any investigation of site conditions or any
clean-up, remedial, removal or restoration work required by any Governmental
Authority because of Hazardous Materials present in the air, soil or groundwater
above, on, under or about the Property. Without limiting the foregoing, if the
presence of any Hazardous Materials in, on, under or about the Property, any
portion thereof or any adjacent property caused or permitted by any Tenant Party
results in any contamination of the Property, any portion thereof or any
adjacent property, then Tenant shall promptly take all actions at its sole cost
and expense as are necessary to return the Property, any portion thereof or any
adjacent property to its respective condition existing prior to the time of such
contamination; provided that Landlord’s written approval of such action shall
first be obtained, which approval Landlord shall not unreasonably withhold; and
provided, further, that it shall be reasonable for Landlord to withhold its
consent if such actions could have a material adverse long-term or short-term
effect on the Property, any portion thereof or any adjacent property. Tenant’s
obligations under this Section shall not be affected, reduced or limited by any
limitation on the amount or type of damages, compensation or benefits payable by
or for Tenant under workers’ compensation acts, disability benefit acts,
employee benefit acts or similar legislation.

21.2. Landlord acknowledges that it is not the intent of this Article to
prohibit Tenant from operating its business for the Permitted Use. Tenant may
operate its business according to

 

34



--------------------------------------------------------------------------------

the custom of Tenant’s industry so long as the use or presence of Hazardous
Materials is strictly and properly monitored in accordance with Applicable Laws.
As a material inducement to Landlord to allow Tenant to use Hazardous Materials
in connection with its business, Tenant agrees to deliver to Landlord prior to
the Term Commencement Date a list identifying each type of Hazardous Material to
be present at the Property and setting forth any and all governmental approvals
or permits required in connection with the presence of such Hazardous Material
at the Property (the “Hazardous Materials List”). Tenant shall deliver to
Landlord an updated Hazardous Materials List on or prior to each annual
anniversary of the Term Commencement Date and shall also deliver an updated
Hazardous Materials List before any new Hazardous Materials are brought to the
Property. Tenant shall deliver to Landlord true and correct copies of the
following documents (hereinafter referred to as the “Documents”) relating to the
handling, storage, disposal and emission of Hazardous Materials prior to the
Term Commencement Date or, if unavailable at that time, concurrently with the
receipt from or submission to any Governmental Authority: permits; approvals;
reports and correspondence; storage and management plans; notices of violations
of Applicable Laws; plans relating to the installation of any storage tanks to
be installed in, on, under or about the Property (provided that installation of
storage tanks shall only be permitted after Landlord has given Tenant its
written consent to do so, which consent Landlord may withhold in its sole and
absolute discretion); and all closure plans or any other documents required by
any and all Governmental Authorities for any storage tanks installed in, on,
under or about the Property for the closure of any such storage tanks
(collectively, “Hazardous Materials Documents”). Tenant shall deliver to
Landlord updated Hazardous Materials Documents, within thirty (30) days after
receipt of a written request therefor from Landlord, not more often than once
per year, unless (m) there are any changes to the Hazardous Materials Documents
or (n) Tenant initiates any Alterations or changes its business, in either case
in a way that involves any material increase in the types or amounts of
Hazardous Materials. For each type of Hazardous Material listed, the Hazardous
Materials Documents shall include (t) the chemical name, (u) the material state
(e.g., solid, liquid, gas or cryogen), (v) the concentration, (w) the storage
amount and storage condition (e.g., in cabinets or not in cabinets), (x) the use
amount and use condition (e.g., open use or closed use), (y) the location (e.g.,
room number or other identification) and (z) if known, the chemical abstract
service number. Notwithstanding anything in this Section to the contrary, Tenant
shall not be required to provide Landlord with any Hazardous Materials Documents
containing information of a proprietary nature, which Hazardous Materials.
Tenant shall not be required, however, to provide Landlord with any portion of
the Documents containing information of a proprietary nature, which Documents,
in and of themselves, do not contain a reference to any Hazardous Materials or
activities related to Hazardous Materials. If Tenant provides Landlord with
Hazardous Materials Documents containing information of a proprietary nature and
notifies Landlord in writing upon disclosure that such information is
proprietary, Landlord shall keep the same confidential and shall not disclose
such information to any third-party, except that Landlord may disclose such
information (a) as may be required by Applicable Laws or in any judicial
proceeding (provided that prior to disclosure Landlord gives Tenant reasonable
notice of such requirement, if feasible) and (b) to Landlord’s attorneys,
accountants and other bona fide consultants or advisers who are advised of the
confidential nature of such information. Landlord agrees that a breach of such
confidentiality may cause Tenant harm for which recovery of damages would be an
inadequate remedy, and in such event, Tenant shall be entitled to obtain
injunctive relief, as well as such

 

35



--------------------------------------------------------------------------------

further relief as may be granted by a court of competent jurisdiction, but
excluding special, punitive, exemplary, indirect or consequential damages,
including lost profits. Landlord may, at Landlord’s expense, cause the Hazardous
Materials Documents to be reviewed by a person or firm qualified to analyze
Hazardous Materials to confirm compliance with the provisions of this Lease and
with Applicable Laws. In the event that a review of the Hazardous Materials
Documents indicates non-compliance with this Lease or Applicable Laws, Tenant
shall, at its expense, diligently take steps to bring its storage and use of
Hazardous Materials into compliance. Notwithstanding anything in this Lease to
the contrary or Landlord’s review into Tenant’s Hazardous Materials Documents or
use or disposal of hazardous materials, however, Landlord shall not have and
expressly disclaims any liability related to Tenant’s or other tenants’ use or
disposal of Hazardous Materials, it being acknowledged by Tenant that Tenant is
best suited to evaluate the safety and efficacy of its Hazardous Materials usage
and procedures.

21.3. At any time, and from time to time, prior to the expiration of the Term,
Landlord shall have the right to conduct appropriate tests of the Property or
any portion thereof to demonstrate that Hazardous Materials are present or that
contamination has occurred due to the acts or omissions of a Tenant Party.
Tenant shall pay all reasonable costs of such tests if such tests reveal that
Hazardous Materials exist at the Property in violation of this Lease.

21.4. If underground or other storage tanks storing Hazardous Materials
installed or utilized by Tenant are located on the Premises, or are hereafter
placed on the Premises by Tenant (or by any other party, if such storage tanks
are utilized by Tenant), then Tenant shall monitor the storage tanks, maintain
appropriate records, implement reporting procedures, properly close any
underground storage tanks, and take or cause to be taken all other steps
necessary or required under the Applicable Laws. Tenant shall have no
responsibility or liability for underground or other storage tanks installed by
anyone other than Tenant unless Tenant utilizes such underground or other
storage tanks, in which case Tenant’s responsibilities for such tanks are as set
forth in this Section.

21.5. Tenant shall promptly report to Landlord any actual or suspected presence
of mold or water intrusion at the Premises.

21.6. Tenant’s obligations under this Article shall survive the expiration or
earlier termination of the Lease. During any period of time needed by Tenant or
Landlord after the termination of this Lease to complete the removal from the
Premises of any such Hazardous Materials, Tenant shall be deemed a holdover
tenant and subject to the provisions of Article 27 below.

21.7. As used herein, the term “Hazardous Material” means any toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise hazardous substance, material or waste that is or becomes regulated by
Applicable Laws or any Governmental Authority.

21.8. Notwithstanding anything to the contrary in this Lease, Landlord shall
have sole control over the equitable allocation of fire control areas (as
defined in the Uniform Building Code as adopted by the city or municipality(ies)
in which the Property is located (the “UBC”))

 

36



--------------------------------------------------------------------------------

within the Property for the storage of Hazardous Materials. Notwithstanding
anything to the contrary in this Lease, the quantity of Hazardous Materials
allowed by this Section 21.8 is specific to Tenant and shall not run with the
Lease in the event of a Transfer (as defined in Article 29). In the event of a
Transfer, if the use of Hazardous Materials by such new tenant (“New Tenant”) is
such that New Tenant utilizes fire control areas in the Property in excess of
New Tenant’s Pro Rata Share of the Building, then New Tenant shall, at its sole
cost and expense and upon Landlord’s written request, establish and maintain a
separate area of the Premises classified by the UBC as an “H” occupancy area for
the use and storage of Hazardous Materials, or take such other action as is
necessary to ensure that its share of the fire control areas of the Building and
the Property is not greater than New Tenant’s Pro Rata Share of the Building.
Notwithstanding anything in this Lease to the contrary, Landlord shall not have
and expressly disclaims any liability related to Tenant’s or other tenants’ use
or disposal of fire control areas, it being acknowledged by Tenant that Tenant
and other tenants are best suited to evaluate the safety and efficacy of its
Hazardous Materials usage and procedures.

22. Odors and Exhaust. Tenant acknowledges that Landlord would not enter into
this Lease with Tenant unless Tenant assured Landlord that under no
circumstances will any other occupants of the Building or the Property
(including persons legally present in any outdoor areas of the Property) be
subjected to odors or fumes (whether or not noxious), and that the Building and
the Property will not be damaged by any exhaust, in each case from Tenant’s
operations, including in Tenant’s vivarium. Landlord and Tenant therefore agree
as follows:

22.1. Tenant shall not cause or permit (or conduct any activities that would
cause) any release of any odors or fumes of any kind from the Premises.

22.2. If the Building has a ventilation system that, in Landlord’s judgment, is
adequate, suitable, and appropriate to vent the Premises in a manner that does
not release odors affecting any indoor or outdoor part of the Property, Tenant
shall vent the Premises through such system. If Landlord at any time determines
that any existing ventilation system is inadequate, or if no ventilation system
exists, Tenant shall in compliance with Applicable Laws vent all fumes and odors
from the Premises (and remove odors from Tenant’s exhaust stream) as Landlord
requires. The placement and configuration of all ventilation exhaust pipes,
louvers and other equipment shall be subject to Landlord’s approval. Tenant
acknowledges Landlord’s legitimate desire to maintain the Property (indoor and
outdoor areas) in an odor-free manner, and Landlord may require Tenant to abate
and remove all odors in a manner that goes beyond the requirements of Applicable
Laws.

22.3. Tenant shall, at Tenant’s sole cost and expense, provide odor eliminators
and other devices (such as filters, air cleaners, scrubbers and whatever other
equipment may in Landlord’s judgment be necessary or appropriate from time to
time) to completely remove, eliminate and abate any odors, fumes or other
substances in Tenant’s exhaust stream that, in Landlord’s judgment, emanate from
Tenant’s Premises. Any work Tenant performs under this Section shall constitute
Alterations.

22.4. Tenant’s responsibility to remove, eliminate and abate odors, fumes and
exhaust shall continue throughout the Term. Landlord’s approval of the Tenant
Improvements shall not

 

37



--------------------------------------------------------------------------------

preclude Landlord from requiring additional measures to eliminate odors, fumes
and other adverse impacts of Tenant’s exhaust stream (as Landlord may designate
in Landlord’s discretion). Tenant shall install additional equipment as Landlord
requires from time to time under the preceding sentence. Such installations
shall constitute Alterations.

22.5. If Tenant fails to install satisfactory odor control equipment within ten
(10) business days after Landlord’s demand made at any time, then Landlord may,
without limiting Landlord’s other rights and remedies, require Tenant to cease
and suspend any operations in the Premises that, in Landlord’s determination,
cause odors, fumes or exhaust. For example, if Landlord determines that Tenant’s
production of a certain type of product causes odors, fumes or exhaust, and
Tenant does not install satisfactory odor control equipment within ten
(10) business days after Landlord’s request, then Landlord may require Tenant to
stop producing such type of product in the Premises unless and until Tenant has
installed odor control equipment satisfactory to Landlord.

23. Insurance; Waiver of Subrogation.

23.1. Landlord shall maintain insurance for the Building and the Property in
amounts equal to full replacement cost (exclusive of the costs of excavation,
foundations and footings, engineering costs or such other costs to the extent
the same are not incurred in the event of a rebuild and without reference to
depreciation taken by Landlord upon its books or tax returns) or such lesser
coverage as Landlord may elect, provided that such coverage shall not be less
than ninety percent (90%) of such full replacement cost or the amount of such
insurance Landlord’s Lender, if any, requires Landlord to maintain, providing
protection against any peril generally included within the classification “Fire
and Extended Coverage,” together with insurance against sprinkler damage (if
applicable), vandalism and malicious mischief. Landlord, subject to availability
thereof, shall further insure, if Landlord deems it appropriate, coverage
against flood, environmental hazard, earthquake, loss or failure of building
equipment, rental loss during the period of repairs or rebuilding, workmen’s
compensation insurance and fidelity bonds for employees employed to perform
services. Notwithstanding the foregoing, Landlord may, but shall not be deemed
required to, provide insurance for any improvements installed by Tenant or that
are in addition to the standard improvements customarily furnished by Landlord,
without regard to whether or not such are made a part of or are affixed to the
Building.

23.2. In addition, Landlord shall carry commercial general liability insurance
with a single limit of not less than Two Million Dollars ($2,000,000) for death
or bodily injury, or property damage with respect to the Property.

23.3. Tenant shall, at its own cost and expense, procure and maintain during the
Term the following insurance for the benefit of Tenant and Landlord (as their
interests may appear) with insurers financially acceptable and lawfully
authorized to do business in the state where the Premises are located:

(a) Commercial General Liability insurance on a broad-based occurrence coverage
form, with coverages including but not limited to bodily injury (including
death), property damage (including loss of use resulting therefrom),
premises/operations, personal &

 

38



--------------------------------------------------------------------------------

advertising injury, and contractual liability with limits of liability of not
less than $2,000,000 for bodily injury and property damage per occurrence,
$2,000,000 general aggregate, which limits may be met by use of excess and/or
umbrella liability insurance provided that such coverage is at least as broad as
the primary coverages required herein.

(b) Commercial Automobile Liability insurance covering liability arising from
the use or operation of any auto, including those owned, hired or otherwise
operated or used by or on behalf of the Tenant. The coverage shall be on a
broad-based occurrence form with combined single limits of not less than
$1,000,000 per accident for bodily injury and property damage.

(c) Commercial Property insurance covering property damage to the full
replacement cost value and business interruption. Covered property shall include
all tenant improvements in the Premises (to the extent not insured by Landlord
pursuant to Section 23.1) and Tenant’s Property including personal property,
furniture, fixtures, machinery, equipment, stock, inventory and improvements and
betterments, which may be owned by Tenant or Landlord and required to be insured
hereunder, or which may be leased, rented, borrowed or in the care custody or
control of Tenant, or Tenant’s agents, employees or subcontractors. Such
insurance, with respect only to all Tenant Improvements, Alterations or other
work performed on the Premises by Tenant (collectively, “Tenant Work”), shall
name Landlord and Landlord’s current and future mortgagees as loss payees as
their interests may appear. Such insurance shall be written on an “all risk” of
physical loss or damage basis including the perils of fire, extended coverage,
electrical injury, mechanical breakdown, windstorm, vandalism, malicious
mischief, sprinkler leakage, back-up of sewers or drains, flood, earthquake,
terrorism and such other risks Landlord may from time to time designate, for the
full replacement cost value of the covered items with an agreed amount
endorsement with no co-insurance. Business interruption coverage shall have
limits sufficient to cover Tenant’s lost profits and necessary continuing
expenses, including rents due Landlord under the Lease. The minimum period of
indemnity for business interruption coverage shall be twelve (12) months plus
twelve (12) months’ extended period of indemnity.

(d) Workers’ Compensation insurance as is required by statute or law, or as may
be available on a voluntary basis and Employers’ Liability insurance with limits
of not less than the following: each accident, Five Hundred Thousand Dollars
($500,000); disease ($500,000); disease (each employee), Five Hundred Thousand
Dollars ($500,000).

(e) Medical malpractice insurance at limits of not less than $1,000,000 each
claim during such periods, if any, that Tenant engages in the practice of
medicine at the Premises.

(f) Pollution Legal Liability insurance is required if Tenant stores, handles,
generates or treats Hazardous Materials, as determined solely by Landlord, on or
about the Premises. Such coverage shall include bodily injury, sickness,
disease, death or mental anguish or shock sustained by any person; property
damage including physical injury to or destruction of tangible property
including the resulting loss of use thereof, clean-up costs, and the loss of use
of tangible property that has not been physically injured or destroyed; and
defense costs, charges

 

39



--------------------------------------------------------------------------------

and expenses incurred in the investigation, adjustment or defense of claims for
such compensatory damages. Coverage shall apply to both sudden and non-sudden
pollution conditions including the discharge, dispersal, release or escape of
smoke, vapors, soot, fumes, acids, alkalis, toxic chemicals, liquids or gases,
waste materials or other irritants, contaminants or pollutants into or upon
land, the atmosphere or any watercourse or body of water. Claims-made coverage
is permitted, provided the policy retroactive date is continuously maintained
prior to the commencement date of this agreement, and coverage is continuously
maintained during all periods in which Tenant occupies the Premises. Coverage
shall be maintained with limits of not less than $1,000,000 per incident with a
$2,000,000 policy aggregate and for a period of two (2) years thereafter.

(g) During all construction by Tenant at the Premises, with respect to tenant
improvements being constructed (including the Tenant Improvements and any
Alterations, insurance required in Exhibit D-2 must be in place.

23.4. The insurance required of Tenant by this Article shall be with companies
at all times having a rating of not less than A- and financial category rating
of at least Class VII in “A.M. Best’s Insurance Guide” current edition. Tenant
shall obtain for Landlord from the insurance companies or cause the insurance
companies to furnish certificates of insurance evidencing all coverages required
herein to Landlord. Landlord reserves the right to require complete, certified
copies of all required insurance policies including any endorsements. No such
policy shall be cancelable or subject to reduction of coverage or other
modification or cancellation except after twenty (20) days’ prior written notice
to Landlord from Tenant or its insurers (except in the event of non-payment of
premium, in which case ten (10) days’ written notice shall be given). All such
policies shall be written as primary policies, not contributing with and not in
excess of the coverage that Landlord may carry. Tenant’s required policies shall
contain severability of interests clauses stating that, except with respect to
limits of insurance, coverage shall apply separately to each insured or
additional insured. Tenant shall, at least twenty-five (25) days prior to the
expiration of such policies, furnish Landlord with renewal certificates of
insurance or binders. Tenant agrees that if Tenant does not take out and
maintain such insurance, Landlord may (but shall not be required to) procure
such insurance on Tenant’s behalf and at its cost to be paid by Tenant as
Additional Rent. Commercial General Liability, Commercial Automobile Liability,
Umbrella Liability and Pollution Legal Liability insurance as required above
shall name Landlord, BioMed Realty, L.P., and BioMed Realty Trust, Inc., and
their respective officers, employees, agents, general partners, members,
subsidiaries, affiliates and Lenders (“Landlord Parties”) as additional insureds
as respects liability arising from work or operations performed by or on behalf
of Tenant, Tenant’s use or occupancy of Premises, and ownership, maintenance or
use of vehicles by or on behalf of Tenant.

23.5. Tenant assumes the risk of damage to any fixtures, goods, inventory,
merchandise, equipment and leasehold improvements, and Landlord shall not be
liable for injury to Tenant’s business or any loss of income therefrom, relative
to such damage, all as more particularly set forth within this Lease. Tenant
shall, at Tenant’s sole cost and expense, carry such insurance as Tenant desires
for Tenant’s protection with respect to personal property of Tenant or business
interruption.

 

40



--------------------------------------------------------------------------------

23.6. In each instance where insurance is to name Landlord Parties as additional
insureds, Tenant shall, upon Landlord’s written request, also designate and
furnish certificates evidencing such Landlord Parties as additional insureds to
(a) any Lender of Landlord holding a security interest in the Building or the
Property, (b) the landlord under any lease whereunder Landlord is a tenant of
the Property if the interest of Landlord is or shall become that of a tenant
under a ground lease rather than that of a fee owner and (c) any management
company retained by Landlord to manage the Property.

23.7. Landlord and Tenant each hereby waive any and all rights of recovery
against the other or against the officers, directors, employees, agents, general
partners, members, subsidiaries, affiliates and Lenders of the other on account
of loss or damage occasioned by such waiving party or its property or the
property of others under such waiving party’s control, in each case to the
extent that such loss or damage is insured against under any fire and extended
coverage insurance policy that either Landlord or Tenant may have in force at
the time of such loss or damage. Such waivers shall continue so long as their
respective insurers so permit. Any termination of such a waiver shall be by
written notice to the other party, containing a description of the circumstances
hereinafter set forth in this Section. Landlord and Tenant, upon obtaining the
policies of insurance required or permitted under this Lease, shall give notice
to the insurance carrier or carriers that the foregoing mutual waiver of
subrogation is contained in this Lease. If such policies shall not be obtainable
with such waiver or shall be so obtainable only at a premium over that
chargeable without such waiver, then the party seeking such policy shall notify
the other of such conditions, and the party so notified shall have ten (10) days
thereafter to either (a) procure such insurance with companies reasonably
satisfactory to the other party or (b) agree to pay such additional premium (in
Tenant’s case, in the proportion that the area of the Premises bears to the
insured area). If the parties do not accomplish either (a) or (b), then this
Section shall have no effect during such time as such policies shall not be
obtainable or the party in whose favor a waiver of subrogation is desired
refuses to pay the additional premium. If such policies shall at any time be
unobtainable, but shall be subsequently obtainable, then neither party shall be
subsequently liable for a failure to obtain such insurance until a reasonable
time after notification thereof by the other party. If the release of either
Landlord or Tenant, as set forth in the first sentence of this Section, shall
contravene Applicable Laws, then the liability of the party in question shall be
deemed not released but shall be secondary to the other party’s insurer.

23.8. Landlord may require insurance policy limits required under this Lease to
be raised to conform with requirements of Landlord’s Lender or to bring coverage
limits to levels then being required of new tenants within the Property.

23.9. Any costs incurred by Landlord pursuant to this Article shall constitute a
portion of Operating Expenses.

23.10. The provisions of this Section shall survive the expiration or earlier
termination of this Lease.

 

41



--------------------------------------------------------------------------------

24. Damage or Destruction.

24.1. In the event of a partial destruction of the Premises (the “Affected
Area”) by fire or other perils covered by extended coverage insurance not
exceeding twenty-five percent (25%) of the full insurable value thereof, and
provided that (x) the damage thereto is such that the Affected Area may be
repaired, reconstructed or restored within a period of six (6) months from the
date of the happening of such casualty, (y) Landlord shall receive insurance
proceeds sufficient to cover the cost of such repairs, reconstruction and
restoration (except for any deductible amount provided by Landlord’s policy,
which deductible amount, if paid by Landlord, shall constitute an Operating
Expense) and (z) such casualty was not intentionally caused by a Tenant Party,
then Landlord shall commence and proceed diligently with the work of repair,
reconstruction and restoration of the Affected Area and this Lease shall
continue in full force and effect.

24.2. In the event of any damage to or destruction of the Building or the
Property other than as described in Section 24.1, Landlord may elect to repair,
reconstruct and restore the Building or the Property, as applicable, in which
case this Lease shall continue in full force and effect. If Landlord elects not
to repair, reconstruct and restore the Building or the Property, as applicable,
then this Lease shall terminate as of the date of such damage or destruction. In
the event of any damage or destruction (regardless of whether such damage falls
under Section 24.1 or this Section 24.2), if (a) in Landlord’s determination as
set forth in the Damage Repair Estimate (defined below), the Affected Area
cannot be restored within twelve (12) months after the date of the Damage Repair
Estimate or (b) the Damage Repair Estimate states that the Affected Area will be
repaired, reconstructed or restored in a period of twelve (12) months or less,
and subject to Section 24.6 and any delay caused by Tenant, the Affected Area is
not actually repaired, restored or reconstructed within such twelve (12) months
period, then, subject to the Damage Cure Period (as defined below), Tenant shall
have the right to terminate this Lease, effective as of the date of such damage
or destruction, by delivering to Landlord its written notice of termination (a
“Notice of Termination”) (y) with respect to Section 24.2(a), no later than
fifteen (15) days after Landlord delivers Landlord’s Damage Repair Estimate and
(z) with respect to Section 24.2(b), no later than fifteen (15) days after such
twelve (12) month period (as may be extended pursuant to Section 24.6 and as a
result of any other delay caused by Tenant) has expired. If Tenant provides
Landlord with a Termination Notice pursuant to Section 24.2(z), Landlord shall
have an additional thirty (30) days (the “Damage Cure Period”) from receipt of
such Termination Notice to complete the repair, reconstruction or restoration.
If Landlord does not complete such repair, reconstruction or restoration within
the Damage Cure Period, then Tenant may terminate this Lease by giving Landlord
written notice at the expiration of such Damage Cure Period. If Landlord does
complete such repair, reconstruction or restoration within such Damage Cure
Period, then this Lease shall continue in full force and effect.

24.3. As soon as reasonably practicable, but in any event within sixty (60) days
following the date of damage or destruction, Landlord shall notify Tenant of
Landlord’s good faith estimated assessment of the period of time in which the
repairs will be completed (“Damage Repair Estimate”), which assessment shall be
based upon the opinion of a contractor reasonably selected by Landlord and
experienced in comparable repairs of similar buildings. Additionally, Landlord
shall give written notice to Tenant within sixty (60) days following the date of
damage or destruction of its election not to repair, reconstruct or restore the
Building or the Property, as applicable.

 

42



--------------------------------------------------------------------------------

24.4. Upon any termination of this Lease under any of the provisions of this
Article, the parties shall be released thereby without further obligation to the
other from the date possession of the Premises is surrendered to Landlord,
except with regard to (a) matters occurring prior to the damage or destruction
and (b) provisions of this Lease that, by their express terms, survive the
expiration or earlier termination hereof.

24.5. In the event of repair, reconstruction and restoration as provided in this
Article, all Rent to be paid by Tenant under this Lease shall be abated
proportionately from the date of the casualty based on the extent to which
Tenant’s use of the Premises is impaired during the period of such repair,
reconstruction or restoration, unless Landlord provides Tenant with other space
during the period of repair that, in Tenant’s reasonable opinion, is suitable
for the temporary conduct of Tenant’s business; provided, however, that the
amount of such abatement shall be reduced by the proceeds of business
interruption or loss of rental income insurance actually received by Tenant with
respect to the Premises.

24.6. Notwithstanding anything to the contrary contained in this Article, should
Landlord be delayed or prevented from completing the repair, reconstruction or
restoration of the damage or destruction to the Premises after the occurrence of
such damage or destruction by Force Majeure, then the time for Landlord to
commence or complete repairs shall be extended on a day-for-day basis; provided,
however, that, at Landlord’s election, Landlord shall be relieved of its
obligation to make such repair, reconstruction or restoration. In the event
Landlord elects not to complete such repair, reconstruction or restoration due
to such Force Majeure, then this Lease shall automatically terminate except with
respect to those provisions which survive such termination.

24.7. If Landlord is obligated to or elects to repair, reconstruct or restore as
herein provided, then Landlord shall be obligated to make such repair,
reconstruction or restoration only with regard to those portions of the Premises
that were originally provided at Landlord’s expense. The repair, reconstruction
or restoration of improvements not originally provided by Landlord or at
Landlord’s expense shall be the obligation of Tenant. In the event Tenant has
elected to upgrade certain improvements from the Building Standard, Landlord
shall, upon the need for replacement due to an insured loss, provide only the
Building Standard, unless Tenant again elects to upgrade such improvements and
pay any incremental costs related thereto, except to the extent that excess
insurance proceeds, if received, are adequate to provide such upgrades, in
addition to providing for basic repair, reconstruction and restoration of the
Premises, the Building and the Property.

24.8. Notwithstanding anything to the contrary contained in this Article,
Landlord shall not have any obligation whatsoever to repair, reconstruct or
restore the Premises if the damage resulting from any casualty covered under
this Article occurs during the last twenty-four (24) months of the Term or any
extension thereof, or to the extent that insurance proceeds are not available
therefor.

 

43



--------------------------------------------------------------------------------

24.9. Landlord’s obligation, should it elect or be obligated to repair or
rebuild, shall be limited to the Affected Area. Tenant shall, at its expense,
replace or fully repair all of Tenant’s personal property and any Alterations
installed by Tenant existing at the time of such damage or destruction. If the
Affected Area is to be repaired in accordance with the foregoing, Landlord shall
make available to Tenant any portion of insurance proceeds it receives that are
allocable to the Alterations constructed by Tenant pursuant to this Lease;
provided Tenant is not then in default under this Lease, and subject to the
requirements of any Lender of Landlord.

24.10. This Article sets forth the terms and conditions upon which this Lease
may terminate in the event of any damage or destruction. Accordingly, the
parties hereby waive the provisions of any Applicable Laws (and any successor
statutes) permitting the parties to terminate this Lease as a result of any
damage or destruction.

25. Eminent Domain.

25.1. In the event (a) the whole Affected Area or (b) such part thereof as shall
substantially interfere with Tenant’s use and occupancy of the Premises for the
Permitted Use shall be taken for any public or quasi-public purpose by any
lawful power or authority by exercise of the right of appropriation,
condemnation or eminent domain, or sold to prevent such taking, Tenant or
Landlord may terminate this Lease effective as of the date possession is
required to be surrendered to such authority, except with regard to (y) items
occurring prior to the taking and (z) provisions of this Lease that, by their
express terms, survive the expiration or earlier termination hereof.

25.2. In the event of a partial taking of (a) the Building or the Property or
(b) drives, walkways or parking areas serving the Building or the Property for
any public or quasi-public purpose by any lawful power or authority by exercise
of right of appropriation, condemnation, or eminent domain, or sold to prevent
such taking, then, without regard to whether any portion of the Premises
occupied by Tenant was so taken, Landlord may elect to terminate this Lease
(except with regard to (y) items occurring prior to the taking and
(z) provisions of this Lease that, by their express terms, survive the
expiration or earlier termination hereof) as of such taking if such taking is,
in Landlord’s sole opinion, of a material nature such as to make it uneconomical
to continue use of the unappropriated portion for purposes of renting office or
laboratory space.

25.3. Tenant shall be entitled to any award that is specifically awarded as
compensation for (a) the taking of Tenant’s personal property that was installed
at Tenant’s expense and (b) the costs of Tenant moving to a new location. Except
as set forth in the previous sentence, any award for such taking shall be the
property of Landlord.

25.4. If, upon any taking of the nature described in this Article, this Lease
continues in effect, then Landlord shall promptly proceed to restore the
Affected Area to substantially their same condition prior to such partial
taking. To the extent such restoration is infeasible, as determined by Landlord
in its sole and absolute discretion, the Rent shall be decreased proportionately
to reflect the loss of any portion of the Premises no longer available to
Tenant.

 

44



--------------------------------------------------------------------------------

25.5. This Article sets forth the terms and conditions upon which this Lease may
terminate in the event of any damage or destruction. Accordingly, the parties
hereby waive the provisions of any Applicable Laws (and any successor statutes)
permitting the parties to terminate this Lease as a result of any damage or
destruction.

26. Surrender.

26.1. At least thirty (30) days prior to Tenant’s surrender of possession of any
part of the Premises, Tenant shall provide Landlord with (a) a facility
decommissioning and Hazardous Materials closure plan for the Premises (“Exit
Survey”) prepared by an independent third party state certified professional
reasonably acceptable to Landlord, (b) written evidence of all appropriate
governmental releases obtained by Tenant in accordance with Applicable Laws,
including laws pertaining to the surrender of the Premises, and (c) proof that
the Premises have been decommissioned in accordance with American National
Standards Institute (“ANSI”) Publication Z9.11-2008 (entitled “Laboratory
Decommissioning”) or any successor standards published by ANSI or any successor
organization (or, if ANSI and its successors no longer exist, a similar entity
publishing similar standards). In addition, at least ten (10) days prior to
Tenant’s surrender of possession of any part of the Premises, Tenant shall place
Laboratory Equipment Decontamination Forms on all decommissioned equipment to
assure safe occupancy by future users and (c) conduct a site inspection with
Landlord. Tenant agrees to remain responsible after the surrender of the
Premises for the remediation of any recognized environmental conditions set
forth in the Exit Survey and compliance with any recommendations set forth in
the Exit Survey. Tenant’s obligations under this Section shall survive the
expiration or earlier termination of the Lease.

26.2. No surrender of possession of any part of the Premises shall release
Tenant from any of its obligations hereunder, unless such surrender is accepted
in writing by Landlord.

26.3. The voluntary or other surrender of this Lease by Tenant shall not effect
a merger with Landlord’s fee title or leasehold interest in the Premises, the
Building or the Property, unless Landlord consents in writing, and shall, at
Landlord’s option, operate as an assignment to Landlord of any or all subleases.

26.4. The voluntary or other surrender of any ground or other underlying lease
that now exists or may hereafter be executed affecting the Building or the
Property, or a mutual cancellation thereof or of Landlord’s interest therein by
Landlord and its lessor shall not effect a merger with Landlord’s fee title or
leasehold interest in the Premises, the Building or the Property and shall, at
the option of the successor to Landlord’s interest in the Building or the
Property, as applicable, operate as an assignment of this Lease.

27. Holding Over.

27.1. If, with Landlord’s prior written consent, Tenant holds possession of all
or any part of the Premises after the Term, Tenant shall become a tenant from
month to month after the expiration or earlier termination of the Term, and in
such case Tenant shall continue to pay (a) Base Rent in accordance with Article
7, and (b) any amounts for which Tenant would otherwise

 

45



--------------------------------------------------------------------------------

be liable under this Lease if the Lease were still in effect, including payments
for Tenant’s Adjusted Share of Building of Operating Expenses and Tenant’s Pro
Rata Share of Lab Building of Operating Expenses. Any such month-to-month
tenancy shall be subject to every other term, covenant and agreement contained
herein.

27.2. Notwithstanding the foregoing, if Tenant remains in possession of the
Premises after the expiration or earlier termination of the Term without
Landlord’s prior written consent, (a) Tenant shall become a tenant at sufferance
subject to the terms and conditions of this Lease, except that the monthly rent
shall be equal to one hundred fifty percent (150%) of the Rent in effect during
the last thirty (30) days of the Term, and (b) Tenant shall be liable to
Landlord for any and all damages suffered by Landlord as a result of such
holdover, including any lost rent or consequential, special and indirect damages
(in each case, regardless of whether such damages are foreseeable).

27.3. Acceptance by Landlord of Rent after the expiration or earlier termination
of the Term shall not result in an extension, renewal or reinstatement of this
Lease.

27.4. The foregoing provisions of this Article are in addition to and do not
affect Landlord’s right of reentry or any other rights of Landlord hereunder or
as otherwise provided by Applicable Laws.

27.5. The provisions of this Article shall survive the expiration or earlier
termination of this Lease.

28. Indemnification and Exculpation.

28.1. Tenant agrees to indemnify, save, defend (at Landlord’s option and with
counsel reasonably acceptable to Landlord) and hold the Landlord Indemnitees
harmless from and against any and all Claims of any kind or nature, real or
alleged, arising from injury to or death of any person or damage to any property
occurring within or about the Premises, the Building or the Property arising
directly or indirectly out of (a) the use or occupancy of the Premises or
Property by a Tenant Party, (b) an act or omission on the part of any Tenant
Party, (c) a breach or default by Tenant in the performance of any of its
obligations hereunder or (d) injury to or death of persons or damage to or loss
of any property, real or alleged, arising from the serving of alcoholic
beverages at the Premises or Property, including liability under any dram shop
law, host liquor law or similar Applicable Law, except to the extent caused by
Landlord’s negligence or willful misconduct. Tenant’s obligations under this
Section shall not be affected, reduced or limited by any limitation on the
amount or type of damages, compensation or benefits payable by or for Tenant
under workers’ compensation acts, disability benefit acts, employee benefit acts
or similar legislation. Tenant’s obligations under this Section shall survive
the expiration or earlier termination of this Lease. Subject to Sections 23.5,
28.2 and 31.12 and any subrogation provisions contained in the Work Letter,
Landlord agrees to indemnify, save, defend (at Tenant’s option and with counsel
reasonably acceptable to Tenant) and hold the Tenant Parties harmless from and
against any and all Claims arising from injury to or death of any person or
damage to or loss of any physical property occurring within or about the
Premises, the Building or the Property to the extent directly arising out of
Landlord’s gross negligence or willful misconduct.

 

46



--------------------------------------------------------------------------------

28.2. Notwithstanding anything in this Lease to the contrary, Landlord shall not
be liable to Tenant for and Tenant assumes all risk of (a) damage or losses
caused by fire, electrical malfunction, gas explosion or water damage of any
type (including broken water lines, malfunctioning fire sprinkler systems, roof
leaks or stoppages of lines), unless any such loss is due to Landlord’s willful
disregard of written notice by Tenant of need for a repair that Landlord is
responsible to make for an unreasonable period of time, and (b) damage to
personal property or scientific research, including loss of records kept by
Tenant within the Premises (in each case, regardless of whether such damages are
foreseeable). Tenant further waives any claim for injury to Tenant’s business or
loss of income relating to any such damage or destruction of personal property
as described in this Section. Notwithstanding anything in the foregoing or this
Lease to the contrary, except (x) as otherwise provided herein (including
Section 27.2), (y) as may be provided by Applicable Laws or (z) in the event of
Tenant’s breach of Article 21 or Section 26.1, in no event shall Landlord or
Tenant be liable to the other for any consequential, special or indirect damages
arising out of this Lease, including lost profits (provided that this Subsection
28.2(z) shall not limit Tenant’s liability for Base Rent or Additional Rent
pursuant to this Lease).

28.3. Landlord shall not be liable for any damages arising from any act,
omission or neglect of any other tenant in the Building or the Property, or of
any other third party.

28.4. Tenant acknowledges that security devices and services, if any, while
intended to deter crime, may not in given instances prevent theft or other
criminal acts. Landlord shall not be liable for injuries or losses caused by
criminal acts of third parties, and Tenant assumes the risk that any security
device or service may malfunction or otherwise be circumvented by a criminal. If
Tenant desires protection against such criminal acts, then Tenant shall, at
Tenant’s sole cost and expense, obtain appropriate insurance coverage.

28.5. The provisions of this Article shall survive the expiration or earlier
termination of this Lease.

29. Assignment or Subletting.

29.1. Except as hereinafter expressly permitted, Tenant shall not, either
voluntarily or by operation of Applicable Laws, directly or indirectly sell,
hypothecate, assign, pledge, encumber or otherwise transfer this Lease, or
sublet the Premises (each, a “Transfer”), without Landlord’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed. Notwithstanding the foregoing, Tenant shall have the right to assign
this Lease or sublet the Premises or any part thereof without Landlord’s prior
written consent, so long as Tenant provides Landlord with prior written notice
accompanied by supporting documentation as set forth below, to (i) any person
that as of the date of determination directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with
Tenant (“Tenant’s Affiliate”) provided that any such Tenant’s Affiliate taking
an assignment of this Lease agrees in writing to assume all of the terms,
covenants and conditions of this Lease arising after the effective date of such
assignment or (ii) any successor to Tenant by merger, consolidation, acquisition
of all or substantially all of Tenant’s assets or ownership interests, or
corporate reorganization, provided that (x) such merger, consolidation,
acquisition of all or substantially all of Tenant’s assets or ownership
interests, or corporate reorganization is for a

 

47



--------------------------------------------------------------------------------

good faith business purpose and not principally for the purpose of transferring
this Lease, (y) the resulting tenant under this Lease has a net worth (as of
both the day immediately prior to and the day immediately after the Exempt
Transfer) that is equal to or greater than the net worth (as of both the
Execution Date and the date of the Exempt Transfer) of the transferring Tenant,
and (z) any such successor to Tenant agrees in writing to assume all of the
terms, covenants and conditions of this Lease arising after the effective date
of such assignment, to the extent that such assumption does not occur by
operation of law (a Transfer pursuant to this clause (ii) being a “Successor
Transfer”). Transfers to Tenant’s Affiliates and to an entity (a “Successor
Transferee”) that is the surviving entity pursuant to a Successor Transfer are
referred to collectively as “Exempt Transfers”. The routine issuance or transfer
of non-controlling interests of equity in Tenant over a public stock exchange
(provided that such issuance or transfer is in no way related to a change in
control of Tenant) shall not be deemed a Transfer.

29.2. Notwithstanding the provisions of Sections 21.1, 21.2 or 21.8, if any
proposed transferee, assignee or sublessee is permitted to use the applicable
portion of the Premises for laboratory use and is subject to an on-going
material enforcement order issued by any Governmental Authority in connection
with the use, disposal or storage of Hazardous Materials, then it shall not be
unreasonable for Landlord to withhold its consent to any proposed transfer,
assignment or subletting (with respect to any such matter involving a proposed
transferee, assignee or sublessee). “Material enforcement orders” shall not
include written agreements in the nature of a consent order entered into by such
transferee, assignee or sublessee if such transferee, assignee or sublessee is
complying with the terms of such consent order in all material respects.

29.3. In the event of an Exempt Transfer, Tenant shall notify Landlord in
writing at least ten (10) days prior to the effectiveness of such Exempt
Transfer and otherwise comply with the requirements of this Lease regarding such
Transfer and shall provide reasonable supporting documentation that the proposed
assignment or sublease constitutes an Exempt Transfer; provided, however, that
Tenant shall not be required to deliver such advance notice to Landlord if the
delivery of such notice is prohibited by Applicable Laws, including securities
laws, or confidentiality agreements so long as Tenant provides notice to
Landlord as soon as permitted. For purposes of Exempt Transfers, “control”
requires both (a) owning (directly or indirectly) more than fifty percent
(50%) of the stock or other equity interests of another person and
(b) possessing, directly or indirectly, the power to direct or cause the
direction of the management and policies of such person. In no event shall
Tenant perform a Transfer (other than an Exempt Transfer) to or with an entity
that is (y) a tenant in the Property or 650 East Kendall Street, Cambridge,
Massachusetts, unless Landlord has confirmed in writing that it (or in the case
of 650 East Kendall Street, Landlord’s affiliate) does not have comparable space
available at the Property or 650 East Kendall Street to fulfill the tenant’s
needs, or (z) a tenant that is in then-active discussions or negotiations with
Landlord or an affiliate of Landlord to lease premises at the Property or 650
East Kendall Street.

29.4. In the event Tenant desires to effect a Transfer other than an Exempt
Transfer, then, at least thirty (30) days prior to the date when Tenant desires
the assignment or sublease to be effective (the “Transfer Date”), Tenant shall
provide written notice to Landlord (the “Transfer Notice”) containing
information (including references) concerning the character of the proposed
transferee, assignee or sublessee; the Transfer Date; the most recent
unconsolidated financial

 

48



--------------------------------------------------------------------------------

statements of Tenant and of the proposed transferee, assignee or sublessee; any
ownership or commercial relationship between Tenant and the proposed transferee,
assignee or sublessee; and the consideration and all other material terms and
conditions of the proposed Transfer, all in such detail as Landlord shall
reasonably require. If Tenant delivers a Transfer Notice more than six
(6) months prior to the Transfer Date, Tenant shall deliver an updated Transfer
Notice to Landlord six (6) months prior to the Transfer Date, and Landlord may
reasonably withdraw its consent to a proposed Transfer if the updated Tenant
Notice shows material adverse changes in the transferee, assignee or sublessee
or the terms and conditions of the proposed Transfer.

29.5. Landlord, in determining whether consent should be given to a proposed
Transfer, may give consideration to (a) the financial strength of Tenant and
such transferee, assignee or sublessee (notwithstanding Tenant remaining liable
for Tenant’s performance), (b) any material change in use that such transferee,
assignee or sublessee proposes to make in the use of the Premises and
(c) Landlord’s desire to exercise its rights under Section 29.10 to cancel this
Lease. In no event shall Landlord be deemed to be unreasonable for declining to
consent to a Transfer to a transferee, assignee or sublessee lacking financial
qualifications or seeking a change in the Permitted Use, or jeopardizing
directly or indirectly the status of Landlord or any of Landlord’s affiliates as
a Real Estate Investment Trust under the Internal Revenue Code of 1986 (as the
same may be amended from time to time, the “Revenue Code”). Notwithstanding
anything contained in this Lease to the contrary, (v) Tenant shall not mortgage,
pledge, hypothecate or otherwise Transfer its interest in this Lease for
collateral or security purposes; (w) no Transfer shall be consummated on any
basis such that the rental or other amounts to be paid by the occupant,
assignee, manager or other transferee thereunder would be based, in whole or in
part, on the income or profits derived by the business activities of such
occupant, assignee, manager or other transferee; (x) Tenant shall not furnish or
render any services to an occupant, assignee, manager or other transferee with
respect to whom transfer consideration is required to be paid, or manage or
operate the Premises or any capital additions so transferred, with respect to
which transfer consideration is being paid; (y) Tenant shall not consummate a
Transfer with any person in which Landlord owns an interest, directly or
indirectly (by applying constructive ownership rules set forth in
Section 856(d)(5) of the Revenue Code); and (z) Tenant shall not consummate a
Transfer with any person or in any manner that could cause any portion of the
amounts received by Landlord pursuant to this Lease or any sublease, license or
other arrangement for the right to use, occupy or possess any portion of the
Premises to fail to qualify as “rents from real property” within the meaning of
Section 856(d) of the Revenue Code, or any similar or successor provision
thereto or which could cause any other income of Landlord to fail to qualify as
income described in Section 856(c)(2) of the Revenue Code.

29.6. As conditions precedent to Tenant making a Transfer or Landlord
considering a request by Tenant to a Transfer:

(a) Tenant shall remain fully liable under this Lease;

(b) In the case of an Exempt Transfer, Tenant shall provide Landlord with
evidence reasonably satisfactory to Landlord that the Transfer qualifies as an
Exempt Transfer;

 

49



--------------------------------------------------------------------------------

(c) Tenant shall reimburse Landlord for Landlord’s reasonable actual costs and
expenses, including reasonable attorneys’ fees, charges and disbursements
incurred in connection with the review, processing and documentation of such
request;

(d) Except with respect to an Exempt Transfer, if Tenant’s transfer of rights or
sharing of the Premises provides for the receipt by, on behalf of or on account
of Tenant of any consideration (including a lump sum payment for an assignment,
but excluding Tenant’s reasonable costs in marketing and subleasing the
Premises) in excess of the rental and other charges due to Landlord under this
Lease, Tenant shall pay fifty percent (50%) of all of such excess to Landlord,
but only once Tenant is reimbursed from such consideration for any reasonable:
(i) marketing expenses, (ii) tenant improvement funds expended by Tenant,
(iii) alterations, (iv) cash concessions, (v) brokerage commissions,
(vi) attorneys’ fees and (vii) free rent actually paid by Tenant. If said
consideration consists of cash paid to Tenant, payment to Landlord shall be made
upon receipt by Tenant of such cash payment if any remains after reimbursement
as aforesaid;

(e) The proposed transferee, assignee or sublessee shall agree that, in the
event Landlord gives such proposed transferee, assignee or sublessee notice that
Tenant is in default under this Lease, such proposed transferee, assignee or
sublessee shall thereafter make all payments otherwise due Tenant directly to
Landlord, which payments shall be received by Landlord without any liability
being incurred by Landlord, except to credit such payment against those due by
Tenant under this Lease, and any such proposed transferee, assignee or sublessee
shall agree to attorn to Landlord or its successors and assigns should this
Lease be terminated for any reason; provided, however, that in no event shall
Landlord or its Lenders, successors or assigns be obligated to accept such
attornment;

(f) Landlord’s consent to any such Transfer (other than an Exempt Transfer,
which does not require Landlord’s consent) shall be effected on Landlord’s
forms;

(g) Tenant shall not then be in Default hereunder of payment of Rent or any
material non-monetary obligation;

(h) Such proposed transferee, assignee or sublessee’s use of the Premises shall
be a Permitted Use under this Lease;

(i) Landlord shall not be bound by any provision of any agreement pertaining to
the Transfer, except for Landlord’s written consent to the same;

(j) Tenant shall pay all transfer and other taxes (including interest and
penalties) assessed or payable for any Transfer;

(k) Landlord’s consent (or waiver of its rights) for any Transfer shall not
waive Landlord’s right to consent or withhold consent, on the terms and
conditions of this Lease, to any later proposed Transfer;

(l) Tenant shall deliver to Landlord one executed copy of any and all written
instruments evidencing or relating to the Transfer; provided, however, that with
respect to an Exempt Transfer, Tenant shall only be obligated to deliver such
documents that reasonably evidence the Exempt Transfer (and not all written
instruments relating to the Transfer); and

 

50



--------------------------------------------------------------------------------

(m) Tenant shall deliver to Landlord a list of Hazardous Materials (as defined
in Section 21.7), certified by the proposed transferee, assignee or sublessee to
be true and correct, that the proposed transferee, assignee or sublessee intends
to use or store in the Premises. Additionally, Tenant shall deliver to Landlord,
on or before the date any proposed transferee, assignee or sublessee takes
occupancy of the Premises, all of the items relating to Hazardous Materials of
such proposed transferee, assignee or sublessee as described in Section 21.2.

29.7. Any Transfer that actually occurs and that is not in compliance with the
provisions of this Article or with respect to which Tenant does not fulfill its
obligations pursuant to this Article shall be void and shall constitute a
Default under Section 31.4(b) of this Lease.

29.8. The consent by Landlord to a Transfer shall not relieve Tenant or proposed
transferee, assignee or sublessee from obtaining Landlord’s consent to any
further Transfer, nor shall it release Tenant or any proposed transferee,
assignee or sublessee of Tenant from full and primary liability under this
Lease.

29.9. Notwithstanding any Transfer, Tenant shall remain fully and primarily
liable for the payment of all Rent and other sums due or to become due
hereunder, and for the full performance of all other terms, conditions and
covenants to be kept and performed by Tenant. The acceptance of Rent or any
other sum due hereunder, or the acceptance of performance of any other term,
covenant or condition thereof, from any person or entity other than Tenant shall
not be deemed a waiver of any of the provisions of this Lease or a consent to
any Transfer.

29.10. If Tenant delivers to Landlord a Transfer Notice indicating a desire to
transfer this Lease to a proposed transferee or assignee or to sublease at least
a full floor of the Premises to any sublessee for ninety percent (90%) or more
of the remainder of the Term, other than pursuant to an Exempt Transfer, then
Landlord shall have the option, exercisable by giving notice to Tenant at any
time within ten (10) days after Landlord’s receipt of such Transfer Notice, to
terminate this Lease in its entirety (in connection with any such assignment),
or with respect to so much of the Premises as has been proposed for sublease (in
connection with any such sublease), as of the date specified in the Transfer
Notice as the Transfer Date, except for those provisions that, by their express
terms, survive the expiration or earlier termination hereof. If Landlord
exercises such option, then Tenant shall have the right to withdraw such
Transfer Notice by delivering to Landlord written notice of such election within
five (5) days after Landlord’s delivery of notice electing to exercise
Landlord’s option to terminate this Lease. In the event Tenant withdraws the
Transfer Notice as provided in this Section, this Lease shall continue in full
force and effect. No failure of Landlord to exercise its option to terminate
this Lease shall be deemed to be Landlord’s consent to a proposed Transfer.
Landlord and Tenant agree that for the purposes of this Section 29.10 if Tenant
enters or desires to enter into two (2) or more subleases that in the aggregate
cover a full floor of the Premises in any one (1) year period, those subleases
shall be viewed cumulatively and Tenant shall be required to deliver a Transfer
Notice to Landlord for all of such subleased space as provided above.

 

51



--------------------------------------------------------------------------------

29.11. If Tenant sublets the Premises or any portion thereof, Tenant hereby
immediately and irrevocably assigns to Landlord, as security for Tenant’s
obligations under this Lease, all rent from any such subletting, and appoints
Landlord as assignee and attorney-in-fact for Tenant, and Landlord (or a
receiver for Tenant appointed on Landlord’s application) may collect such rent
and apply it toward Tenant’s obligations under this Lease; provided that, until
the occurrence of a Default (as defined below) by Tenant, Tenant shall have the
right to collect such rent.

30. Subordination and Attornment.

30.1. This Lease shall be subject and subordinate to the lien of any mortgage,
deed of trust, or lease in which Landlord is tenant now or hereafter in force
against the Building or the Property and to all advances made or hereafter to be
made upon the security thereof without the necessity of the execution and
delivery of any further instruments on the part of Tenant to effectuate such
subordination; provided that, the subordination to future mortgages, deeds of
trust or leases shall be conditioned upon Tenant’s receipt of a commercially
reasonable non-disturbance agreement from such future lenders or ground lessors
of the Property and Tenant’s attornment and confirmation of subordination to the
same. Upon Tenant’s request, Landlord shall use commercial reasonably efforts to
obtain such a non-disturbance agreement.

30.2. Notwithstanding the foregoing, Tenant shall execute and deliver upon
demand such further instrument or instruments evidencing such subordination of
this Lease to the lien of any such mortgage or mortgages or deeds of trust or
lease in which Landlord is tenant as may be required by Landlord. If any such
mortgagee, beneficiary or landlord under a lease wherein Landlord is tenant
(each, a “Mortgagee”) so elects, however, this Lease shall be deemed prior in
lien to any such lease, mortgage, or deed of trust upon or including the
Premises regardless of date and Tenant shall execute a statement in writing to
such effect at Landlord’s request. If Tenant fails to execute any document
required from Tenant under this Section within ten (10) business days after
written request therefor, Landlord may notify Tenant of such failure in writing.
If Tenant fails to execute any document required from Tenant under this Section
within ten (10) business days after the delivery of any such failure notice from
Landlord, Tenant hereby constitutes and appoints Landlord or its special
attorney-in-fact to execute and deliver any such document or documents in the
name of Tenant. Such power is coupled with an interest and is irrevocable.

30.3. Upon written request of Landlord and opportunity for Tenant to review,
Tenant agrees to execute any Lease amendments not materially altering the terms
of this Lease (including increasing Rent or modifying the Term), if required by
a mortgagee or beneficiary of a deed of trust encumbering real property of which
the Premises constitute a part incident to the financing of the real property of
which the Premises constitute a part. All costs of reasonable out-of-pocket
legal fees incurred by Tenant in connection with any such amendments shall be
borne and paid exclusively by Landlord.

30.4. In the event any proceedings are brought for foreclosure, or in the event
of the exercise of the power of sale under any mortgage or deed of trust made by
Landlord covering the Premises, Tenant shall at the election of the purchaser at
such foreclosure or sale attorn to the purchaser upon any such foreclosure or
sale and recognize such purchaser as Landlord under this Lease.

 

52



--------------------------------------------------------------------------------

31. Defaults and Remedies.

31.1. Late payment by Tenant to Landlord of Rent and other sums due shall cause
Landlord to incur costs not contemplated by this Lease, the exact amount of
which shall be extremely difficult and impracticable to ascertain. Such costs
include processing and accounting charges and late charges that may be imposed
on Landlord by the terms of any mortgage or trust deed covering the Premises.
Therefore, if any installment of Rent due from Tenant is not received by
Landlord within three (3) days after the date such payment is due, Tenant shall
pay to Landlord (a) an additional sum of six percent (6%) of the overdue Rent as
a late charge plus (b) interest at an annual rate (the “Default Rate”) equal to
the lesser of (a) twelve percent (12%) and (b) the highest rate permitted by
Applicable Laws. The parties agree that this late charge represents a fair and
reasonable estimate of the costs that Landlord shall incur by reason of late
payment by Tenant and shall be payable as Additional Rent to Landlord due with
the next installment of Rent or within five (5) business days after Landlord’s
demand, whichever is earlier. Landlord’s acceptance of any Additional Rent
(including a late charge or any other amount hereunder) shall not be deemed an
extension of the date that Rent is due or prevent Landlord from pursuing any
other rights or remedies under this Lease, at law or in equity.

31.2. No payment by Tenant or receipt by Landlord of a lesser amount than the
Rent payment herein stipulated shall be deemed to be other than on account of
the Rent, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment as Rent be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the balance of such Rent or pursue any other remedy provided in
this Lease or in equity or at law. If a dispute shall arise as to any amount or
sum of money to be paid by Tenant to Landlord hereunder, Tenant shall have the
right to make payment “under protest,” such payment shall not be regarded as a
voluntary payment, and there shall survive the right on the part of Tenant to
institute suit for recovery of the payment paid under protest.

31.3. If Tenant fails to pay any sum of money required to be paid by it
hereunder or shall fail to perform any other act on its part to be performed
hereunder, in each case within the applicable cure period (if any) described in
Section 31.4, then Landlord may, without waiving or releasing Tenant from any
obligations of Tenant, but shall not be obligated to, make such payment or
perform such act; provided that such failure by Tenant unreasonably interfered
with the use of the Building or the Property by any other tenant or with the
efficient operation of the Building or the Property, or resulted or could have
resulted in a violation of Applicable Laws or the cancellation of an insurance
policy maintained by Landlord. Notwithstanding the foregoing, in the event of an
emergency, Landlord shall have the right to enter the Premises and act in
accordance with its rights as provided elsewhere in this Lease. In addition to
the late charge described in Section 31.1, Tenant shall pay to Landlord as
Additional Rent all sums so paid or incurred by Landlord, together with interest
at the Default Rate, computed from the date such sums were paid or incurred.

 

53



--------------------------------------------------------------------------------

31.4. The occurrence of any one or more of the following events shall constitute
a “Default” hereunder by Tenant:

(a) Tenant fails to make any payment of Rent, as and when due, or to satisfy its
obligations under Article 19, where such failure shall continue for a period of
five (5) business days after written notice thereof from Landlord to Tenant;

(b) Tenant fails to observe or perform any obligation or covenant contained
herein (other than described in Subsection 31.4(a)) to be performed by Tenant,
where such failure continues for a period of thirty (30) days after written
notice thereof from Landlord to Tenant; provided that, if the nature of Tenant’s
default is such that it reasonably requires more than thirty (30) days to cure,
Tenant shall not be deemed to be in Default if Tenant commences such cure within
said thirty (30) day period and thereafter diligently prosecutes the same to
completion;

(c) Tenant makes an assignment for the benefit of creditors;

(d) A receiver, trustee or custodian is appointed to or does take title,
possession or control of all or substantially all of Tenant’s assets;

(e) Tenant files a voluntary petition under the United States Bankruptcy Code or
any successor statute (as the same may be amended from time to time, the
“Bankruptcy Code”) or an order for relief is entered against Tenant pursuant to
a voluntary or involuntary proceeding commenced under any chapter of the
Bankruptcy Code;

(f) Any involuntary petition is filed against Tenant under any chapter of the
Bankruptcy Code and is not dismissed within one hundred twenty (120) days;

(g) [Intentionally left blank];

(h) Tenant fails to deliver an estoppel certificate in accordance with Article
20, and such failure persists for ten (10) days after Landlord delivers written
notice of such failure to Tenant;

(i) Tenant’s interest in this Lease is attached, executed upon or otherwise
judicially seized and such action is not released within one hundred twenty
(120) days of the action.

Notices given under this Section shall specify the alleged default and shall
demand that Tenant perform the provisions of this Lease or pay the Rent that is
in arrears, as the case may be, within the applicable period of time, or quit
the Premises. No such notice shall be deemed a forfeiture or a termination of
this Lease unless Landlord elects otherwise in such notice.

31.5. In the event of a Default by Tenant, and at any time thereafter, with or
without notice or demand and without limiting Landlord in the exercise of any
right or remedy that Landlord may have, Landlord has the right to do any or all
of the following:

(a) Halt any Tenant Improvements and Alterations and order Tenant’s contractors,
subcontractors, consultants, designers and material suppliers to stop work;

 

54



--------------------------------------------------------------------------------

(b) Terminate Tenant’s right to possession of the Premises by written notice to
Tenant or by any lawful means, in which case Tenant shall immediately surrender
possession of the Premises to Landlord. In such event, Landlord shall have the
immediate right to re-enter and remove all persons and property, and such
property may be removed and stored in a public warehouse or elsewhere at the
cost and for the account of Tenant, all without service of notice or resort to
legal process and without being deemed guilty of trespass or becoming liable for
any loss or damage that may be occasioned thereby; and

(c) Terminate this Lease, in which event Tenant shall immediately surrender
possession of the Premises to Landlord. In such event, Landlord shall have the
immediate right to re-enter and remove all persons and property, and such
property may be removed and stored in a public warehouse or elsewhere at the
cost and for the account of Tenant, all without service of notice or resort to
legal process and without being deemed guilty of trespass or becoming liable for
any loss or damage that may be occasioned thereby. In the event that Landlord
shall elect to so terminate this Lease, then Landlord shall be entitled to
recover from Tenant all damages incurred by Landlord by reason of Tenant’s
default, including:

(i) The sum of:

A. The worth at the time of award of any unpaid Rent that had accrued at the
time of such termination; plus

B. The costs of restoring the Premises to the condition required under the terms
of this Lease; plus

C. An amount (the “Election Amount”) equal to either (A) the positive difference
(if any, and measured at the time of such termination) between (1) the
then-present value of the total Rent and other benefits that would have accrued
to Landlord under this Lease for the remainder of the Term if Tenant had fully
complied with the Lease minus (2) the then-present cash rental value of the
Premises as determined by Landlord for what would be the then-unexpired Term if
the Lease remained in effect, computed using the discount rate of the Federal
Reserve Bank of San Francisco at the time of the award plus one (1) percentage
point (the “Discount Rate”) or (B) twelve (12) months (or such lesser number of
months as may then be remaining in the Term) of Base Rent and Additional Rent at
the rate last payable by Tenant pursuant to this Lease, in either case as
Landlord specifies in such election. Landlord and Tenant agree that the Election
Amount represents a reasonable forecast of the minimum damages expected to occur
in the event of a breach, taking into account the uncertainty, time and cost of
determining elements relevant to actual damages, such as fair market rent, time
and costs that may be required to re-lease the Premises, and other factors; and
that the Election Amount is not a penalty.

 

55



--------------------------------------------------------------------------------

As used in Subsection 31.5(c)(i)(C), the “worth at the time of the award” shall
be computed by taking the present value of such amount, using the Discount Rate.

31.6. In addition to any other remedies available to Landlord at law or in
equity and under this Lease, Landlord may continue this Lease in effect after
Tenant’s Default and abandonment and recover Rent as it becomes due. In
addition, Landlord shall not be liable in any way whatsoever for its failure or
refusal to relet the Premises. For purposes of this Section, the following acts
by Landlord will not constitute the termination of Tenant’s right to possession
of the Premises:

(a) Acts of maintenance or preservation or efforts to relet the Premises,
including alterations, remodeling, redecorating, repairs, replacements or
painting as Landlord shall consider advisable for the purpose of reletting the
Premises or any part thereof; or

(b) The appointment of a receiver upon the initiative of Landlord to protect
Landlord’s interest under this Lease or in the Premises.

Notwithstanding the foregoing, in the event of a Default by Tenant, Landlord may
elect at any time to terminate this Lease and to recover damages to which
Landlord is entitled.

31.7. If Landlord does not elect to terminate this Lease as provided in
Section 31.5, then Landlord may, from time to time, recover all Rent as it
becomes due under this Lease. At any time thereafter, Landlord may elect to
terminate this Lease and to recover damages to which Landlord is entitled.

31.8. In the event Landlord elects to terminate this Lease and relet the
Premises, Landlord may execute any new lease in its own name. Tenant hereunder
shall have no right or authority whatsoever to collect any Rent from such
tenant. The proceeds of any such reletting shall be applied as follows:

(a) First, to the payment of any indebtedness other than Rent due hereunder from
Tenant to Landlord, including storage charges or brokerage commissions owing
from Tenant to Landlord as the result of such reletting;

(b) Second, to the payment of the costs and expenses of reletting the Premises,
including (i) alterations and repairs that Landlord deems reasonably necessary
and advisable and (ii) reasonable attorneys’ fees, charges and disbursements
incurred by Landlord in connection with the retaking of the Premises and such
reletting;

(c) Third, to the payment of Rent and other charges due and unpaid hereunder;
and

(d) Fourth, to the payment of future Rent and other damages payable by Tenant
under this Lease.

 

56



--------------------------------------------------------------------------------

31.9. All of Landlord’s rights, options and remedies hereunder shall be
construed and held to be nonexclusive and cumulative. Landlord shall have the
right to pursue any one or all of such remedies, or any other remedy or relief
that may be provided by Applicable Laws, whether or not stated in this Lease. No
waiver of any default of Tenant hereunder shall be implied from any acceptance
by Landlord of any Rent or other payments due hereunder or any omission by
Landlord to take any action on account of such default if such default persists
or is repeated, and no express waiver shall affect defaults other than as
specified in such waiver. Notwithstanding any provision of this Lease to the
contrary, in no event shall Landlord be required to mitigate its damages with
respect to any default by Tenant, except to the extent required by Applicable
Law. Any obligation imposed by Applicable Law upon Landlord to relet the
Premises after any termination of this Lease shall be subject to the reasonable
requirements of Landlord to (a) lease to high quality tenants on such terms as
Landlord may from time to time deem appropriate in its discretion and
(b) develop the Property in a harmonious manner with a mix of uses, tenants,
floor areas, terms of tenancies, etc., as determined by Landlord. Landlord shall
not be obligated to relet the Premises to any party to whom Landlord or an
affiliate of Landlord may desire to lease other available space in the Property
or at another property owned by Landlord or an affiliate of Landlord.

31.10. Landlord’s termination of (a) this Lease or (b) Tenant’s right to
possession of the Premises shall not relieve Tenant of any liability to Landlord
that has previously accrued or that shall arise based upon events that occurred
prior to the later to occur of (i) the date of Lease termination or (ii) the
date Tenant surrenders possession of the Premises.

31.11. To the extent permitted by Applicable Laws, Tenant waives any and all
rights of redemption granted by or under any present or future Applicable Laws
if Tenant is evicted or dispossessed for any cause, or if Landlord obtains
possession of the Premises due to Tenant’s default hereunder or otherwise.

31.12. Landlord shall not be in default or liable for damages under this Lease
unless Landlord fails to perform obligations required of Landlord within a
reasonable time, but in no event shall such failure continue for more than
thirty (30) days after written notice from Tenant specifying the nature of
Landlord’s failure; provided, however, that if the nature of Landlord’s
obligation is such that more than thirty (30) days are required for its
performance, then Landlord shall not be in default if Landlord commences
performance within such thirty (30) day period and thereafter diligently
prosecutes the same to completion; provided, further, that Landlord agrees to
commence performance as soon as is reasonably practicable and thereafter
diligently prosecute the same to completion. In no event shall Tenant have the
right to terminate or cancel this Lease or to withhold or abate rent or to set
off any Claims against Rent as a result of any default or breach by Landlord of
any of its covenants, obligations, representations, warranties or promises
hereunder, except as may otherwise be expressly set forth in this Lease.

31.13. In the event of any default by Landlord, Tenant shall give notice by
registered or certified mail to any (a) beneficiary of a deed of trust or
(b) mortgagee under a mortgage covering the Premises, the Building or the
Property and to any landlord of any lease of land upon or within which the
Premises, the Building or the Property is located, and shall offer such
beneficiary, mortgagee or landlord a reasonable opportunity to cure the default,
including time to obtain

 

57



--------------------------------------------------------------------------------

possession of the Building or the Property by power of sale or a judicial action
if such should prove necessary to effect a cure; provided that Landlord shall
furnish to Tenant in writing, upon written request by Tenant, the names and
addresses of all such persons who are to receive such notices.

32. Bankruptcy. In the event a debtor, trustee or debtor in possession under the
Bankruptcy Code, or another person with similar rights, duties and powers under
any other Applicable Laws, proposes to cure any default under this Lease or to
assume or assign this Lease and is obliged to provide adequate assurance to
Landlord that (a) a default shall be cured, (b) Landlord shall be compensated
for its damages arising from any breach of this Lease and (c) future performance
of Tenant’s obligations under this Lease shall occur, then such adequate
assurances shall include any or all of the following, as designated by Landlord
in its sole and absolute discretion:

32.1. Those acts specified in the Bankruptcy Code or other Applicable Laws as
included within the meaning of “adequate assurance,” even if this Lease does not
concern a shopping center or other facility described in such Applicable Laws;

32.2. A prompt cash payment to compensate Landlord for any monetary defaults or
actual damages arising directly from a breach of this Lease;

32.3. A cash deposit in an amount at least equal to the then-current amount of
the Security Deposit; or

32.4. The assumption or assignment of all of Tenant’s interest and obligations
under this Lease.

33. Brokers.

33.1. Each party represents and warrants that it has had no dealings with any
real estate broker or agent in connection with the negotiation of this Lease
other than Transwestern | RBJ (“Broker”), and that it knows of no other real
estate broker or agent that is or might be entitled to a commission in
connection with this Lease. Landlord shall compensate Broker in relation to this
Lease pursuant to a separate agreement between Landlord and Broker.

33.2. Tenant represents and warrants that no broker or agent has made any
representation or warranty relied upon by Tenant in Tenant’s decision to enter
into this Lease, other than as contained in this Lease.

33.3. Tenant acknowledges and agrees that the employment of brokers by Landlord
is for the purpose of solicitation of offers of leases from prospective tenants
and that no authority is granted to any broker to furnish any representation
(written or oral) or warranty from Landlord unless expressly contained within
this Lease. Landlord is executing this Lease in reliance upon Tenant’s
representations, warranties and agreements contained within Sections 33.1 and
33.2.

33.4. Tenant agrees to indemnify, save, defend (at Landlord’s option and with
counsel reasonably acceptable to Landlord) and hold the Landlord Indemnitees
harmless from any and all cost or liability for compensation claimed by any
broker or agent, other than Broker, employed or engaged by Tenant or claiming to
have been employed or engaged by Tenant.

 

58



--------------------------------------------------------------------------------

33.5. Landlord agrees to indemnify, save, defend (at Tenant’s option and with
counsel reasonably acceptable to Tenant) and hold Tenant harmless from any and
all cost or liability for compensation claimed by any broker or agent, other
than Broker, employed or engaged by Landlord or claiming to have been employed
or engaged by Landlord.

34. Definition of Landlord. With regard to obligations imposed upon Landlord
pursuant to this Lease, the term “Landlord,” as used in this Lease, shall refer
only to Landlord or Landlord’s then-current successor-in-interest. In the event
of any transfer, assignment or conveyance of Landlord’s interest in this Lease
or in Landlord’s fee title to or leasehold interest in the Property, as
applicable, Landlord herein named (and in case of any subsequent transfers or
conveyances, the subsequent Landlord) shall be automatically freed and relieved,
from and after the date of such transfer, assignment or conveyance, from all
liability for the performance of any covenants or obligations contained in this
Lease thereafter to be performed by Landlord and, without further agreement, the
transferee, assignee or conveyee of Landlord’s in this Lease or in Landlord’s
fee title to or leasehold interest in the Property, as applicable, shall be
deemed to have assumed and agreed to observe and perform any and all covenants
and obligations of Landlord hereunder during the tenure of its interest in the
Lease or the Property. Landlord or any subsequent Landlord may transfer its
interest in the Premises or this Lease without Tenant’s consent.

35. Limitation of Landlord’s Liability.

35.1. If Landlord is in default under this Lease and, as a consequence, Tenant
recovers a monetary judgment against Landlord, the judgment shall be satisfied
only out of (a) the proceeds of sale received on execution of the judgment and
levy against the right, title and interest of Landlord in the Building and the
Property, (b) rent or other income from such real property receivable by
Landlord or (c) the consideration received by Landlord from the sale, financing,
refinancing or other disposition of all or any part of Landlord’s right, title
or interest in the Building or the Property.

35.2. Neither Landlord nor any of its affiliates, nor any of their respective
partners, shareholders, directors, officers, employees, members or agents shall
be personally liable for Landlord’s obligations or any deficiency under this
Lease, and service of process shall not be made against any shareholder,
director, officer, employee or agent of Landlord or any of Landlord’s
affiliates. No partner, shareholder, director, officer, employee, member or
agent of Landlord or any of its affiliates shall be sued or named as a party in
any suit or action, and service of process shall not be made against any partner
or member of Landlord except as may be necessary to secure jurisdiction of the
partnership, joint venture or limited liability company, as applicable. No
partner, shareholder, director, officer, employee, member or agent of Landlord
or any of its affiliates shall be required to answer or otherwise plead to any
service of process, and no judgment shall be taken or writ of execution levied
against any partner, shareholder, director, officer, employee, member or agent
of Landlord or any of its affiliates.

 

59



--------------------------------------------------------------------------------

35.3. Each of the covenants and agreements of this Article shall be applicable
to any covenant or agreement either expressly contained in this Lease or imposed
by Applicable Laws and shall survive the expiration or earlier termination of
this Lease.

36. Joint and Several Obligations. If more than one person or entity executes
this Lease as Tenant, then:

36.1. Each of them is jointly and severally liable for the keeping, observing
and performing of all of the terms, covenants, conditions, provisions and
agreements of this Lease to be kept, observed or performed by Tenant; and

36.2. The term “Tenant,” as used in this Lease shall mean and include each of
them, jointly and severally. The act of, notice from, notice to, refund to, or
signature of any one or more of them with respect to the tenancy under this
Lease, including any renewal, extension, expiration, termination or modification
of this Lease, shall be binding upon each and all of the persons executing this
Lease as Tenant with the same force and effect as if each and all of them had so
acted, so given or received such notice or refund, or so signed.

37. Representations. Tenant guarantees, warrants and represents that (a) Tenant
is duly incorporated or otherwise established or formed and validly existing
under the laws of its state of incorporation, establishment or formation,
(b) Tenant has and is duly qualified to do business in the state in which the
Property is located, (c) Tenant has full corporate, partnership, trust,
association or other appropriate power and authority to enter into this Lease
and to perform all Tenant’s obligations hereunder, (d) each person (and all of
the persons if more than one signs) signing this Lease on behalf of Tenant is
duly and validly authorized to do so and (e) neither (i) the execution, delivery
or performance of this Lease nor (ii) the consummation of the transactions
contemplated hereby will violate or conflict with any provision of documents or
instruments under which Tenant is constituted or to which Tenant is a party. In
addition, Tenant guarantees, warrants and represents that none of (x) it,
(y) its affiliates or partners nor (z) to its knowledge (having made no
independent inquiry), its members, shareholders or other equity owners or any of
their respective employees, officers, directors, representatives or agents is a
person or entity with whom U.S. persons or entities are restricted from doing
business under regulations of the Office of Foreign Asset Control (“OFAC”) of
the Department of the Treasury (including those named on OFAC’s Specially
Designated and Blocked Persons List) or under any statute, executive order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism) or other similar governmental action.

38. Confidentiality. Tenant shall keep the terms and conditions of this Lease
and any information provided to Tenant or its employees, agents or contractors
pursuant to Article 9 confidential and shall not (a) disclose to any third party
any terms or conditions of this Lease or any other Lease-related document
(including subleases, assignments, work letters, construction contracts, letters
of credit, subordination agreements, non-disturbance agreements, brokerage
agreements or estoppels) or (b) provide to any third party an original or copy
of this Lease (or any Lease-related document). Landlord shall not release to any
third party any non-public financial information or other non-public information
that Tenant gives Landlord regarding Tenant’s

 

60



--------------------------------------------------------------------------------

ownership structure, its business operations, research or financial condition,
whether received verbally, electronically or in writing. Notwithstanding the
foregoing, confidential information under this Section may be released by
Landlord or Tenant under the following circumstances: (x) if required by
Applicable Laws or in any judicial proceeding; provided that (prior to
disclosure, if feasible) the releasing party has given the other party
reasonable notice of such requirement, if feasible, (y) to a party’s attorneys,
accountants, brokers and other bona fide consultants or advisers (with respect
to this Lease only); provided such third parties agree to be bound by this
Section or (z) to bona fide prospective assignees or subtenants of this Lease;
provided they agree in writing to be bound by this Section. Landlord’s
obligations under this paragraph shall not be applicable to information that is
or becomes generally known to, or ascertainable by, the public or Landlord,
other than as a result of an unauthorized disclosure by Landlord or by persons
or entities to whom Landlord has made an unauthorized disclosure. Landlord
agrees that a breach of such confidentiality may cause Tenant harm for which
recovery of damages would be an inadequate remedy, and in such event, Tenant
shall be entitled to obtain injunctive relief, as well as such further relief as
may be granted by a court of competent jurisdiction, but excluding special,
punitive, exemplary, indirect or consequential damages, including lost profits.

39. Notices. Except as otherwise stated in this Lease, any notice, consent,
demand, invoice, statement or other communication required or permitted to be
given hereunder shall be in writing and shall be given by (a) personal delivery,
(b) overnight delivery with a reputable international overnight delivery
service, such as FedEx, or (c) facsimile or email transmission, so long as such
transmission is followed within one (1) business day by delivery utilizing one
of the methods described in Subsection 39(a) or (b). Any such notice, consent,
demand, invoice, statement or other communication shall be deemed delivered
(x) upon receipt, if given in accordance with Subsection 39(a); (y) one
(1) business day after deposit with a reputable international overnight delivery
service, if given if given in accordance with Subsection 39(b); or (z) upon
transmission, if given in accordance with Subsection 39(c). Except as otherwise
stated in this Lease, any notice, consent, demand, invoice, statement or other
communication required or permitted to be given pursuant to this Lease shall be
addressed to Tenant at the Premises, or to Landlord or Tenant at the addresses
shown in Sections 2.5 and 2.6 or 2.7, respectively. Either party may, by notice
to the other given pursuant to this Section, specify additional or different
addresses for notice purposes.

40. Rooftop Installation Area.

40.1. Tenant may use the roof of the Building solely to operate, maintain,
repair and replace rooftop antennae, mechanical equipment, communications
antennas and other equipment installed by Tenant in accordance with this Article
(“Tenant’s Rooftop Equipment”); provided, however, Tenant shall not be permitted
to use the portions of the roof in which existing rooftop equipment or
facilities already exist and that are shown on the plan attached hereto as
Exhibit Q (the “Excluded Rooftop Areas”). The entire roof, other than the
Excluded Rooftop Areas, shall be referred to herein as the “Rooftop Installation
Area.” Tenant’s Rooftop Equipment shall be only for Tenant’s use of the Premises
for the Permitted Use.

 

61



--------------------------------------------------------------------------------

40.2. Tenant shall install Tenant’s Rooftop Equipment at its sole cost and
expense, at such times and in such manner as Landlord may reasonably designate,
and in accordance with this Article and the applicable provisions of this Lease
regarding Alterations. Tenant’s Rooftop Equipment and the installation thereof
shall be subject to Landlord’s prior written approval, which approval shall not
be unreasonably withheld. Among other reasons, Landlord may withhold approval if
the installation or operation of Tenant’s Rooftop Equipment could reasonably be
expected to damage the structural integrity of the Building or to transmit
vibrations or noise or cause other adverse effects beyond the Premises to an
extent not customary in first class laboratory buildings, unless Tenant
implements measures that are acceptable to Landlord in its reasonable discretion
to avoid any such damage or transmission.

40.3. Tenant shall comply with any roof or roof-related warranties. Tenant shall
obtain a letter from Landlord’s roofing contractor within thirty (30) days after
completion of any Tenant work on the rooftop stating that such work did not
affect any such warranties. Tenant, at its sole cost and expense, shall inspect
the Rooftop Installation Area at least annually, and correct any loose bolts,
fittings or other appurtenances and repair any damage to the roof caused by the
installation or operation of Tenant’s Rooftop Equipment. Tenant shall not permit
the installation, maintenance or operation of Tenant’s Rooftop Equipment to
violate any Applicable Laws or constitute a nuisance. Tenant shall pay Landlord
within thirty (30) days after demand (a) all applicable taxes, charges, fees or
impositions imposed on Landlord by Governmental Authorities as the result of
Tenant’s use of the Rooftop Installation Area in excess of those for which
Landlord would otherwise be responsible for the use or installation of Tenant’s
Rooftop Equipment and (b) the amount of any increase in Landlord’s insurance
premiums as a result of the installation of Tenant’s Rooftop Equipment.

40.4. If Tenant’s Equipment (a) causes physical damage to the structural
integrity of the Building, (b) interferes with any telecommunications,
mechanical or other systems located at or near or servicing the Building or the
Property that were installed prior to the installation of Tenant’s Rooftop
Equipment, (c) interferes with any other service provided to other tenants in
the Building or the Property by rooftop or penthouse installations that were
installed prior to the installation of Tenant’s Rooftop Equipment or
(d) interferes with any other tenants’ business, in each case in excess of that
permissible under Federal Communications Commission regulations, then Tenant
shall cooperate with Landlord to determine the source of the damage or
interference and promptly repair such damage and eliminate such interference, in
each case at Tenant’s sole cost and expense, within ten (10) days after receipt
of notice of such damage or interference (which notice may be oral; provided
that Landlord also delivers to Tenant written notice of such damage or
interference within twenty-four (24) hours after providing oral notice).

40.5. Landlord reserves the right to cause Tenant to relocate Tenant’s Rooftop
Equipment to comparably functional space on the roof or in the penthouse of the
Building by giving Tenant prior written notice thereof. Landlord agrees to pay
the reasonable costs thereof. Tenant shall arrange for the relocation of
Tenant’s Rooftop Equipment within sixty (60) days after receipt of Landlord’s
notification of such relocation. In the event Tenant fails to arrange for
relocation within such sixty (60)-day period, Landlord shall have the right to
arrange for the relocation of Tenant’s Rooftop Equipment in a manner that does
not unnecessarily interrupt or interfere with Tenant’s use of the Premises for
the Permitted Use.

 

62



--------------------------------------------------------------------------------

41. Options to Extend Term. Tenant shall have two (2) options (each, an
“Option”) to extend the Term by five (5) years each as to the entire Premises
(and no less than the entire Premises) upon the following terms and conditions.
Any extension of the Term pursuant to an Option shall be on all the same terms
and conditions as this Lease, except as follows:

41.1. Base Rent at the commencement of each Option term shall equal ninety-five
percent (95%) of the then-current fair market value for comparable office and
laboratory space in the East Cambridge, Massachusetts submarket of comparable
age, quality, level of finish and proximity to amenities and public transit
(“FMV”), and in each case shall be further increased on each annual anniversary
of the Option term commencement date by three percent (3%). Tenant may, no more
than eighteen (18) months prior to the date the Term is then scheduled to
expire, request Landlord’s estimate of the FMV for the next Option term.
Landlord shall, within fifteen (15) days after receipt of such request, give
Tenant a written proposal of such FMV. Failure by Landlord to give such notice
within such fifteen (15) day period shall extend, day for day, the thirty
(30) day time period for agreement upon FMV that is set forth below in this
Section 41.1. If Tenant gives written notice to exercise an Option, such notice
shall specify whether Tenant accepts Landlord’s proposed estimate of FMV. If
Tenant does not accept the FMV, then the parties shall endeavor to agree upon
the FMV, taking into account all relevant factors, including (a) the size of the
Premises, (b) the length of the Option term, (c) rent in comparable buildings in
the relevant submarket, including concessions offered to new tenants, such as
free rent, tenant improvement allowances and moving allowances, (d) Tenant’s
creditworthiness and (e) the quality and location of the Building and the
Property. In the event that the parties are unable to agree upon the FMV within
thirty (30) days after Tenant notifies Landlord that Tenant is exercising an
Option, then either party may request that the same be determined as follows: a
senior officer of a nationally recognized leasing brokerage firm with local
knowledge of the East Cambridge, Massachusetts laboratory/research and
development leasing submarket (the “Baseball Arbitrator”) shall be selected and
paid for jointly by Landlord and Tenant. If Landlord and Tenant are unable to
agree upon the Baseball Arbitrator, then the same shall be designated by the
local chapter of the Judicial Arbitration and Mediation Services or any
successor organization thereto (the “JAMS”). The Baseball Arbitrator selected by
the parties or designated by JAMS shall (y) have at least ten (10) years’
experience in the leasing of laboratory/research and development space in the
East Cambridge, Massachusetts submarket and (z) not have been employed or
retained by either Landlord or Tenant or any affiliate of either for a period of
at least ten (10) years prior to appointment pursuant hereto. Each of Landlord
and Tenant shall submit to the Baseball Arbitrator and to the other party its
determination of the FMV, which in Landlord’s case shall be the estimated FMV
previously submitted to Tenant. The Baseball Arbitrator shall grant to Landlord
and Tenant a hearing and the right to submit evidence. The Baseball Arbitrator
shall determine which of the two (2) FMV determinations more closely represents
the actual FMV. The arbitrator may not select any other FMV for the Premises
other than one submitted by Landlord or Tenant. The FMV selected by the Baseball
Arbitrator shall be binding upon Landlord and Tenant and shall serve as the
basis for determination of Base Rent payable for the applicable Option term. If,
as of the commencement date of an Option term, the amount of Base Rent payable
during the Option term shall not have been determined, then, pending such
determination, Tenant shall pay Base Rent equal to the Base Rent payable with
respect to the last year of the then-current Term. After the final determination
of Base Rent payable for the Option

 

63



--------------------------------------------------------------------------------

term, the parties shall promptly execute a written amendment to this Lease
specifying the amount of Base Rent to be paid during the applicable Option term.
Any failure of the parties to execute such amendment shall not affect the
validity of the FMV determined pursuant to this Section.

41.2. No Option is assignable separate and apart from this Lease.

41.3. An Option is conditional upon Tenant giving Landlord written notice of its
election to exercise such Option at least fifteen (15) months prior to the end
of the expiration of the then-current Term. Time shall be of the essence as to
Tenant’s exercise of an Option. Tenant assumes full responsibility for
maintaining a record of the deadlines to exercise an Option. Tenant acknowledges
that it would be inequitable to require Landlord to accept any exercise of an
Option after the date provided for in this Section.

41.4. Notwithstanding anything contained in this Article to the contrary, Tenant
shall not have the right to exercise an Option:

(a) During the time commencing from the date Landlord delivers to Tenant a
written notice that Tenant is in default under any provisions of this Lease and
continuing until Tenant has cured the specified default; or

(b) At any time after a Default and continuing until Tenant cures any such
Default, if such Default is susceptible to being cured; or

(c) In the event that Tenant has defaulted in the performance of any monetary
obligations under this Lease beyond any applicable notice and cure periods two
(2) or more times during the twelve (12)-month period immediately prior to the
date that Tenant intends to exercise an Option, a service or late charge has
become payable for both such defaults, and Tenant has not cured such defaults.

41.5. The period of time within which Tenant may exercise an Option shall not be
extended or enlarged by reason of Tenant’s inability to exercise such Option
because of the provisions of Section 41.4.

41.6. All of Tenant’s rights under the provisions of an Option shall terminate
and be of no further force or effect even after Tenant’s due and timely exercise
of such Option if, after such exercise, but prior to the commencement date of
the new term, (a) Tenant fails to pay to Landlord a monetary obligation of
Tenant for a period of twenty (20) days after a second written notice from
Landlord to Tenant, (b) Tenant fails to commence to cure a default (other than a
monetary default) within thirty (30) days after the date Landlord gives notice
to Tenant of such default or (c) Tenant has defaulted in the performance of any
monetary obligations under this Lease beyond any applicable notice and cure
periods two (2) or more times, a service or late charge has become payable for
both such defaults, and Tenant has not cured such defaults. Landlord shall have
the right in its sole discretion to waive the requirements of this Section.

42. Right of First Offer. For so long as Tenant or a Successor Transferee leases
and personally occupies seventy percent (70%) or greater of the Rentable Area in
the Premises and on the condition that there are at least ten (10) years
remaining on the Term hereof, which may be

 

64



--------------------------------------------------------------------------------

extended by exercise of Option terms (which even though too early to be
exercised in accordance with Section 41 may be committed to by Tenant in a
notice given to Landlord whereupon, for purposes of this Section 42, the Term
shall be deemed extended), Tenant shall be entitled to a one-time right of first
offer (“ROFO”) as to all of the rentable space in the building at 500 Kendall
Street that is available for lease after the lease for such space that is in
effect as of the Execution Date (the “500 Kendall Lease”) expires or terminates
(“Available ROFO Premises”); provided, however, that in no event shall Landlord
be required to lease any Available ROFO Premises to Tenant for any period past
the date on which this Lease expires or is terminated pursuant to its terms. To
the extent that Landlord renews or extends the existing 500 Kendall Lease or
enters into a new lease with the current tenant (or any person or entity that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with the current tenant or any
successor to the current tenant by merger, consolidation, acquisition of all or
substantially all of the current tenant’s assets or ownership interests, or
corporate reorganization) for the same premises, the affected space shall not be
deemed to be available for application of Tenant’s ROFO rights. In the event
that Landlord intends to market the Available ROFO Premises and Tenant is
entitled to the ROFO as provided above, Landlord shall provide written notice
thereof to Tenant (the “Notice of Marketing”), which notice shall include the
then-current fair market value therefor taking into account the same factors
referred to in Section 41 for the determination of FMV (“ROFO FMV”).

42.1. Within fifteen (15) business days following its receipt of a Notice of
Marketing, Tenant shall advise Landlord in writing whether Tenant elects to
lease all (not just a portion) of the Available ROFO Premises at the specified
ROFO FMV and on what other terms and conditions. If Tenant fails to notify
Landlord of Tenant’s election within such fifteen (15) business day period, then
Tenant shall be deemed to have elected not to lease the Available ROFO Premises.

42.2. If Tenant timely notifies Landlord that Tenant elects to lease all of the
Available ROFO Premises and of the terms and conditions therefor (“Tenant’s
Offer”) (provided that Tenant shall be required to lease the Available ROFO
Premises for at least the remainder of the then-current Term), then Landlord
shall have ten (10) days after receipt of Tenant’s Offer to respond to Tenant in
writing whether Landlord elects to lease the Available ROFO Premises to Tenant
on the terms and conditions set forth in Tenant’s Offer.

42.3. If (a) Tenant notifies Landlord that Tenant elects not to lease the
Available ROFO Premises, (b) Tenant fails to notify Landlord of Tenant’s
election within the ten (10)-day period described above or (c) Landlord declines
to lease the Available ROFO Premises to Tenant on the terms and conditions set
forth in Tenant’s Offer, then Landlord shall have the right to consummate a
lease of the Available ROFO Premises at base rent not less than ninety-five
percent (95%) of the ROFO FMV.

42.4. Notwithstanding anything in this Article to the contrary, Tenant shall not
exercise the ROFO during such period of time that Tenant is in default under any
provision of this Lease. Any attempted exercise of the ROFO during a period of
time in which Tenant is so in default shall be void and of no effect. In
addition, Tenant shall not be entitled to exercise the ROFO if Landlord has
given Tenant two (2) or more notices of default under this Lease, whether or not
the defaults are cured, during the twelve (12) month period prior to the date on
which Tenant seeks to exercise the ROFO.

 

65



--------------------------------------------------------------------------------

42.5. Notwithstanding anything in this Lease to the contrary, Tenant shall not
assign or transfer the ROFO, either separately or in conjunction with an
assignment or transfer of Tenant’s interest in the Lease, except in connection
with a transfer of Tenant’s interest in the Lease pursuant to an Exempt
Transfer, without Landlord’s prior written consent, which consent Landlord may
withhold in its sole and absolute discretion.

42.6. If Tenant exercises the ROFO, Landlord does not guarantee that the
Available ROFO Premises will be available on the anticipated commencement date
for the Lease as to such Premises due to a holdover by the then-existing
occupants of the Available ROFO Premises or for any other reason beyond
Landlord’s reasonable control.

43. Miscellaneous.

43.1. Landlord reserves the right to change the name of the Building or the
Property in its sole discretion.

43.2. In the event Tenant ceases to be subject to the reporting obligations of
the Security Exchange Act of 1934 (the “SEC”), Tenant agrees that it shall
promptly furnish to Landlord, from time to time, upon Landlord’s written request
(not to exceed one time per year), the most recent year-end financial statements
reflecting Tenant’s current financial condition audited by a nationally
recognized accounting firm. Tenant shall, within one hundred twenty (120) days
after the end of Tenant’s financial year, furnish Landlord with a certified copy
of Tenant’s year-end financial statements for the previous year audited by a
nationally recognized accounting firm. Tenant represents and warrants that all
financial statements, records and information furnished by Tenant to Landlord in
connection with this Lease are true, correct and complete in all respects. If
audited financials are not otherwise prepared, unaudited financials complying
with generally accepted accounting principles and certified by the chief
financial officer of Tenant as true, correct and complete in all respects shall
suffice for purposes of this Section. All such financial statements shall be
subject to the confidentiality obligations contained in Article 38. Landlord
agrees that a breach of such confidentiality may cause Tenant harm for which
recovery of damages would be an inadequate remedy, and in such event, Tenant
shall be entitled to obtain injunctive relief, as well as such further relief as
may be granted by a court of competent jurisdiction, but excluding special,
punitive, exemplary or consequential damages. For the avoidance of doubt, Tenant
shall have no obligations to Landlord pursuant to this Section during the period
of time when Tenant is subject to the reporting obligations of the SEC and
Tenant is in compliance with such reporting obligations.

43.3. Where applicable in this Lease, the singular includes the plural and the
masculine or neuter includes the masculine, feminine and neuter. The words
“include,” “includes,” “included” and “including” shall mean “‘include,’ etc.,
without limitation.” The word “shall” is mandatory and the word “may” is
permissive. The section headings of this Lease are not a part of this Lease and
shall have no effect upon the construction or interpretation of any part of this
Lease. Landlord and Tenant have each participated in the drafting and
negotiation of this Lease, and the language in all parts of this Lease shall be
in all cases construed as a whole according to its fair meaning and not strictly
for or against either Landlord or Tenant.

 

66



--------------------------------------------------------------------------------

43.4. Except as otherwise expressly set forth in this Lease, if either party
commences an action against the other party arising out of or in connection with
this Lease, then the substantially prevailing party shall be reimbursed by the
other party for all reasonable costs and expenses, including reasonable
attorneys’ fees and expenses, incurred by the substantially prevailing party in
such action or proceeding and in any appeal in connection therewith.

43.5. Submission of this instrument for examination or signature by Tenant does
not constitute a reservation of or option for a lease, and shall not be
effective as a lease or otherwise until execution by and delivery to both
Landlord and Tenant.

43.6. Time is of the essence with respect to the performance of every provision
of this Lease in which time of performance is a factor.

43.7. Each provision of this Lease performable by Tenant shall be deemed both a
covenant and a condition.

43.8. Notwithstanding anything to the contrary contained in this Lease, Tenant’s
obligations under this Lease are independent and shall not be conditioned upon
performance by Landlord.

43.9. Whenever consent or approval of either party is required, that party shall
not unreasonably withhold, condition or delay such consent or approval, except
as may be expressly set forth to the contrary.

43.10. The terms of this Lease are intended by the parties as a final expression
of their agreement with respect to the terms as are included herein, and may not
be contradicted by evidence of any prior or contemporaneous agreement.

43.11. Any provision of this Lease that shall prove to be invalid, void or
illegal shall in no way affect, impair or invalidate any other provision hereof,
and all other provisions of this Lease shall remain in full force and effect and
shall be interpreted as if the invalid, void or illegal provision did not exist.

43.12. Landlord shall, upon Tenant’s request and at Tenant’s sole cost, execute
and deliver to Tenant a mutually agreeable short form or memorandum of this
Lease (“Memorandum of Lease”). Neither party shall record this Lease. Tenant
shall be responsible for the cost of recording any short form or memorandum of
this Lease, including any transfer or other taxes incurred in connection with
said recordation. Upon termination of this Lease, Tenant, at its sole cost and
expense, shall record a discharge or termination of any previously recorded
Memorandum of Lease.

43.13. Each of the covenants, conditions and agreements herein contained shall
inure to the benefit of and shall apply to and be binding upon the parties
hereto and their respective heirs; legatees; devisees; executors;
administrators; and permitted successors and assigns. This Lease

 

67



--------------------------------------------------------------------------------

is for the sole benefit of the parties and their respective heirs, legatees,
devisees, executors, administrators and permitted successors and assigns, and
nothing in this Lease shall give or be construed to give any other person or
entity any legal or equitable rights. Nothing in this Section shall in any way
alter the provisions of this Lease restricting assignment or subletting.

43.14. This Lease shall be governed by, construed and enforced in accordance
with the laws of the state in which the Premises are located, without regard to
such state’s conflict of law principles.

43.15. Tenant guarantees, warrants and represents that the individual or
individuals signing this Lease have the power, authority and legal capacity to
sign this Lease on behalf of and to bind all entities, corporations,
partnerships, limited liability companies, joint venturers or other
organizations and entities on whose behalf said individual or individuals have
signed.

43.16. This Lease may be executed in one or more counterparts, each of which,
when taken together, shall constitute one and the same document.

43.17. No provision of this Lease may be modified, amended or supplemented
except by an agreement in writing signed by Landlord and Tenant.

43.18. No waiver of any term, covenant or condition of this Lease shall be
binding upon Landlord unless executed in writing by Landlord. The waiver by
Landlord of any breach or default of any term, covenant or condition contained
in this Lease shall not be deemed to be a waiver of any preceding or subsequent
breach or default of such term, covenant or condition or any other term,
covenant or condition of this Lease.

43.19. To the extent permitted by Applicable Laws, the parties waive trial by
jury in any action, proceeding or counterclaim brought by the other party hereto
related to matters arising out of or in any way connected with this Lease; the
relationship between Landlord and Tenant; Tenant’s use or occupancy of the
Premises; or any claim of injury or damage related to this Lease or the
Premises.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

68



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lease as a sealed
Massachusetts instrument as of the date first above written.

 

LANDLORD:

 

BMR-675 WEST KENDALL STREET LLC,

a Delaware limited liability company

By: /s/ William F. Kane Name: William F. Kane Title: Senior Vice President,
Leasing & Development

 

TENANT:

 

ALNYLAM PHARMACEUTICALS, INC.,

a Delaware corporation

By: /s/ John Maraganore Name: John Maraganore Title: CEO

 

Signature page to Lease



--------------------------------------------------------------------------------

EXHIBIT A

LAND

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

PREMISES

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

ACKNOWLEDGEMENT OF TERM COMMENCEMENT DATE

AND TERM EXPIRATION DATE

This acknowledgement of TERM COMMENCEMENT DATE and TERM EXPIRATION DATE is
entered into as of [            ], 20[    ], with reference to that certain
Lease (the “Lease”) dated as of [            ], 2015, by ALNYLAM
PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”), in favor of [BIOMED
ENTITY], a [Delaware] limited [liability company][OR][partnership] (“Landlord”).
All capitalized terms used herein without definition shall have the meanings
ascribed to them in the Lease.

1. Tenant hereby confirms the following:

2. Tenant accepted possession of the Premises on [            ], 20[    ].

3. The Premises are in good order, condition and repair.

4. All conditions of the Lease to be performed by Landlord as a condition to the
full effectiveness of the Lease have been satisfied, and Landlord has fulfilled
all of its duties in the nature of inducements offered to Tenant to lease the
Premises.

5. In accordance with the provisions of Article 4 of the Lease, the Term
Commencement Date is [            ], 20[    ], and, unless the Lease is
terminated prior to the Term Expiration Date pursuant to its terms, the Term
Expiration Date shall be [            ], 20[    ].

6. Tenant commenced occupancy of the Premises for the Permitted Use on
[            ], 20[    ].

7. The Lease is in full force and effect, and the same represents the entire
agreement between Landlord and Tenant concerning the Premises[, except
[            ]].

8. Tenant has no existing defenses against the enforcement of the Lease by
Landlord, and there exist no offsets or credits against Rent owed or to be owed
by Tenant.

9. The obligation to pay Rent is presently in effect and all Rent obligations on
the part of Tenant under the Lease commenced to accrue on [            ],
20[    ], with Base Rent payable on the dates and amounts set forth in the chart
below:

 

C-1



--------------------------------------------------------------------------------

Dates

   Square
Feet of
Rentable
Area      Base Rent per
Square Foot of
Rentable Area      Monthly Base
Rent      Annual Base Rent  

            -1/31/20

     295,030       $ 67.00 annually       $ 1,647,250.83       $ 19,767,010.00
  

2/1/20-1/31/21

     295,030       $ 69.01 annually       $ 1,696,668.36       $ 20,360,020.30
  

2/1/21-1/31/22

     295,030       $ 71.08 annually       $ 1,747,561.03       $ 20,970,732.40
  

2/1/22-1/31/23

     295,030       $ 73.21 annually       $ 1,799,928.86       $ 21,599,146.30
  

2/1/23-1/31/24

     295,030       $ 75.41 annually       $ 1,854,017.69       $ 22,248,212.30
  

2/1/24-1/31/25

     295,030       $ 77.67 annually       $ 1,909,581.68       $ 22,914,980.10
  

2/1/25-1/31/26

     295,030       $ 80.00 annually       $ 1,966,866.67       $ 23,602,400.00
  

2/1/26-1/31/27

     295,030       $ 82.40 annually       $ 2,025,872.67       $ 24,310,472.00
  

2/1/27-1/31/28

     295,030       $ 84.87 annually       $ 2,086,599.68       $ 25,039,196.10
  

2/1/28-1/31/29

     295,030       $ 87.42 annually       $ 2,149,239.55       $ 25,791,522.60
  

2/1/29-1/31/30

     295,030       $ 90.04 annually       $ 2,213,708.43       $ 26,564,501.20
  

2/1/30-1/31/31

     295,030       $ 92.74 annually       $ 2,280,090.18       $ 27,361,082.20
  

2/1/31-1/31/32

     295,030       $ 95.52 annually       $ 2,348,438.80       $ 28,181,265.60
  

2/1/32-1/31/33

     295,030       $ 98.39 annually       $ 2,419,000.14       $ 29,028,001.70
  

2/1/33-1/31/34

     295,030       $ 101.34 annually       $ 2,491,528.35       $ 29,898,340.20
  

10. The undersigned Tenant has not made any prior assignment, transfer,
hypothecation or pledge of the Lease or of the rents thereunder or sublease of
the Premises or any portion thereof.

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Tenant has executed this Acknowledgment of Term Commencement
Date and Term Expiration Date as of the date first written above.

 

TENANT:

 

ALNYLAM PHARMACEUTICALS, INC.,

a Delaware corporation

By:   Name:   Title:  

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

WORK LETTER

 

D-1-1



--------------------------------------------------------------------------------

EXHIBIT D-1

BASE BUILDING IMPROVEMENTS

 

C-11



--------------------------------------------------------------------------------

EXHIBIT D-2

TENANT WORK INSURANCE SCHEDULE

 

D-2-1



--------------------------------------------------------------------------------

 

D-2-2



--------------------------------------------------------------------------------

EXHIBIT E

LANDLORD’S DECOMMISSIONING DOCUMENTATION REQUIREMENTS

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

DEFINITION OF OBSOLETE EQUIPMENT

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

EXCLUSIONS TO OPERATING EXPENSES

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF LETTER OF CREDIT

[On letterhead or L/C letterhead of Issuer]

LETTER OF CREDIT

Date:             , 20    

 

  (the “Beneficiary”)     Attention:   L/C. No.:   Loan No.:  

Ladies and Gentlemen:

We establish in favor of Beneficiary our irrevocable and unconditional Letter of
Credit numbered as identified above (the “L/C”) for an aggregate amount of
$            , expiring at     :00 p.m. on              or, if such day is not a
Banking Day, then the next succeeding Banking Day (such date, as extended from
time to time, the “Expiry Date”). “Banking Day” means a weekday except a weekday
when commercial banks in              are authorized or required to close.

We authorize Beneficiary to draw on us (the “Issuer”) for the account of
             (the “Account Party”), under the terms and conditions of this L/C.

Funds under this L/C are available by presenting the following documentation
(the “Drawing Documentation”): (a) the original L/C and (b) a sight draft
substantially in the form of Attachment 1, with blanks filled in and bracketed
items provided as appropriate. No other evidence of authority, certificate, or
documentation is required.

Drawing Documentation must be presented at Issuer’s office at              on or
before the Expiry Date by personal presentation, courier or messenger service,
or fax. Presentation by fax shall be effective upon electronic confirmation of
transmission as evidenced by a printed report from the sender’s fax machine.
After any fax presentation, but not as a condition to its effectiveness,
Beneficiary shall with reasonable promptness deliver the original Drawing
Documentation by any other means. Issuer will on request issue a receipt for
Drawing Documentation.

We agree, irrevocably, and irrespective of any claim by any other person, to
honor drafts drawn under and in conformity with this L/C, within the maximum
amount of this L/C, presented to us on or before the Expiry Date, provided we
also receive (on or before the Expiry Date) any other Drawing Documentation this
L/C requires.

 

H-1



--------------------------------------------------------------------------------

We shall pay this L/C only from our own funds by check or wire transfer, in
compliance with the Drawing Documentation.

If Beneficiary presents proper Drawing Documentation to us on or before the
Expiry Date, then we shall pay under this L/C at or before the following time
(the “Payment Deadline”): (a) if presentment is made at or before noon of any
Banking Day, then the close of such Banking Day; and (b) otherwise, the close of
the next Banking Day. We waive any right to delay payment beyond the Payment
Deadline. If we determine that Drawing Documentation is not proper, then we
shall so advise Beneficiary in writing, specifying all grounds for our
determination, within one Banking Day after the Payment Deadline.

Partial drawings are permitted. This L/C shall, except to the extent reduced
thereby, survive any partial drawings.

We shall have no duty or right to inquire into the validity of or basis for any
draw under this L/C or any Drawing Documentation. We waive any defense based on
fraud or any claim of fraud.

The Expiry Date shall automatically be extended by one year (but never beyond
             (the “Outside Date”)) unless, on or before the date 90 days before
any Expiry Date, we have given Beneficiary notice that the Expiry Date shall not
be so extended (a “Nonrenewal Notice”). We shall promptly upon request confirm
any extension of the Expiry Date under the preceding sentence by issuing an
amendment to this L/C, but such an amendment is not required for the extension
to be effective. We need not give any notice of the Outside Date.

Beneficiary may from time to time without charge transfer this L/C, in whole but
not in part, to any transferee (the “Transferee”). Issuer shall look solely to
Account Party for payment of any fee for any transfer of this L/C. Such payment
is not a condition to any such transfer. Beneficiary or Transferee shall
consummate such transfer by delivering to Issuer the original of this L/C and a
Transfer Notice substantially in the form of Attachment 2, purportedly signed by
Beneficiary, and designating Transferee. Issuer shall promptly reissue or amend
this L/C in favor of Transferee as Beneficiary. Upon any transfer, all
references to Beneficiary shall automatically refer to Transferee, who may then
exercise all rights of Beneficiary. Issuer expressly consents to any transfers
made from time to time in compliance with this paragraph.

Any notice to Beneficiary shall be in writing and delivered by hand with receipt
acknowledged or by overnight delivery service such as FedEx (with proof of
delivery) at the above address, or such other address as Beneficiary may specify
by written notice to Issuer. A copy of any such notice shall also be delivered,
as a condition to the effectiveness of such notice, to:                  (or
such replacement as Beneficiary designates from time to time by written notice).

No amendment that adversely affects Beneficiary shall be effective without
Beneficiary’s written consent.

 

H-2



--------------------------------------------------------------------------------

This L/C is subject to and incorporates by reference: (a) the International
Standby Practices 98 (“ISP 98”); and (b) to the extent not inconsistent with ISP
98, Article 5 of the Uniform Commercial Code of the State of New York.

Very truly yours,

[Issuer Signature]

 

H-3



--------------------------------------------------------------------------------

ATTACHMENT 1 TO EXHIBIT H

FORM OF SIGHT DRAFT

[Beneficiary Letterhead]

TO:

[Name and Address of Issuer]

SIGHT DRAFT

AT SIGHT, pay to the Order of             , the sum of              United
States Dollars ($            ). Drawn under [Issuer] Letter of Credit No.
             dated             .

[Issuer is hereby directed to pay the proceeds of this Sight Draft solely to the
following account:                             .]

[Name and signature block, with signature or purported signature of Beneficiary]

Date:             

 

H-1-1



--------------------------------------------------------------------------------

ATTACHMENT 2 TO EXHIBIT H

FORM OF TRANSFER NOTICE

[Beneficiary Letterhead]

TO:

[Name and Address of Issuer] (the “Issuer”)

TRANSFER NOTICE

By signing below, the undersigned, Beneficiary (the “Beneficiary”) under
Issuer’s Letter of Credit No.              dated              (the “L/C”),
transfers the L/C to the following transferee (the “Transferee”):

[Transferee Name and Address]

The original L/C is enclosed. Beneficiary directs Issuer to reissue or amend the
L/C in favor of Transferee as Beneficiary. Beneficiary represents and warrants
that Beneficiary has not transferred, assigned, or encumbered the L/C or any
interest in the L/C, which transfer, assignment, or encumbrance remains in
effect.

[Name and signature block, with signature or purported signature of Beneficiary]

Date:             ]

 

H-2-1



--------------------------------------------------------------------------------

EXHIBIT I

RULES AND REGULATIONS

NOTHING IN THESE RULES AND REGULATIONS (“RULES AND REGULATIONS”) SHALL SUPPLANT
ANY PROVISION OF THE LEASE. IN THE EVENT OF A CONFLICT OR INCONSISTENCY BETWEEN
THESE RULES AND REGULATIONS AND THE LEASE, THE LEASE SHALL PREVAIL.

 

(1) Neither Tenant nor Tenant’s employees, agents, contractors or invitees shall
encumber or obstruct the common entrances, lobbies, elevators, sidewalks and
stairways of the Building or the Property or use them for any purposes other
than ingress or egress to and from the Building or the Property.

 

(2) Except as specifically provided in the Lease, no sign, placard, picture,
advertisement, name or notice shall be installed or displayed on any part of the
outside of the Premises or the Building or interior lobbies, elevators and
stairways without Landlord’s prior written consent. Landlord shall have the
right to remove, at Tenant’s sole cost and expense and without notice, any sign
installed or displayed in violation of this rule. Tenant shall/will not erect
any stand, booth or showcase or other article or matter in or upon the Property
without first obtaining Landlord’s written consent thereto.

 

(3) If Landlord objects in writing to any curtains, blinds, shades, screens,
hanging plants or other similar objects attached to or used in connection with
any window or door of the Premises or placed on any windowsill, and (a) such
window, door or windowsill is visible from the exterior of the Premises and
(b) such curtain, blind, shade, screen, hanging plant or other object is not
included in plans approved by Landlord, then Tenant shall promptly remove such
curtains, blinds, shades, screens, hanging plants or other similar objects at
its sole cost and expense.

 

(4) No deliveries shall be made that impede or interfere with other tenants in
or the operation of the Property or the Building.

 

(5) Tenant shall not place a load upon any floor of the Premises that exceeds
the load per square foot that (a) such floor was designed to carry or (b) is
allowed by Applicable Laws. Fixtures and equipment that cause noises or
vibrations that may be transmitted to the structure of the Building to such a
degree as to be objectionable to other tenants shall be placed and maintained by
Tenant, at Tenant’s sole cost and expense, on vibration eliminators or other
devices sufficient to eliminate such noises and vibrations to levels reasonably
acceptable to Landlord and the affected tenants of the Property.

 

(6) Tenant shall not use any method of heating or air conditioning other than
what is shown in the Tenant Improvement plans or approved in writing by Landlord
in accordance with Article 17 of the Lease.

 

I-1



--------------------------------------------------------------------------------

(7) Tenant shall not install any radio, television or other antennae; cell or
other communications equipment; or other devices on the roof or exterior walls
of the Premises except in accordance with the Lease. Tenant shall not interfere
with radio, television or other digital or electronic communications at the
Property or elsewhere.

 

(8) Canvassing, peddling, soliciting and distributing handbills or any other
written material within, on or around the Property (other than within the
Premises) are prohibited. Tenant shall cooperate with Landlord to prevent such
activities by Tenant or its employees, agents, contractors and invitees.

 

(9) Tenant shall not use, generate, manufacture, store or dispose of on or about
the Premises or transport to or from the Premises any flammable explosive,
radioactive materials, hazardous wastes, toxic substances or related materials
(a) in any manner which fails to comply in all material respects with all
applicable federal, state and local laws, ordinances and regulations, whether
now existing or hereafter enacted, and (b) without notifying Landlord in writing
prior to any such use, generation, manufacture, storage, disposal or
transportation of the specific details thereof. In addition, Tenant shall, upon
demand by Landlord, notify Landlord of all materials and substances used,
generated, manufactured, stored, disposed of in, or transported to or from, the
Premises.

 

(10) Tenant shall store all of its trash, garbage and Hazardous Materials in
receptacles within its Premises or in receptacles designated by Landlord outside
of the Premises. Tenant shall not place in any such receptacle any material that
cannot be disposed of in the ordinary and customary manner of trash, garbage and
Hazardous Materials disposal. Any Hazardous Materials transported through the
Property shall be held in secondary containment devices. Tenant shall be
responsible, at its sole cost and expense, for Tenant’s removal of its trash,
garbage and Hazardous Materials; provided, however, that Tenant is encouraged to
participate in the non-Hazardous materials waste removal and recycling program
in place at the Property.

 

(11) Tenant shall comply with all orders, requirements and conditions now or
hereafter imposed by applicable laws or Landlord (“Waste Regulations”) regarding
the collection, sorting, separation and recycling of waste products, garbage,
refuse and trash generated by Tenant (collectively, “Waste Products”), including
(without limitation) the separation of Waste Products into receptacles
reasonably approved by Landlord and the removal of such receptacles in
accordance with any collection schedules prescribed by Waste Regulations.

 

(12) The Premises, the Property or the Building shall not be used for lodging or
for any improper, immoral or objectionable purpose. No cooking shall be done or
permitted in the Premises; provided, however, that Tenant may use (a) equipment
approved in accordance with the requirements of insurance policies that Landlord
or Tenant is required to purchase and maintain pursuant to the Lease for brewing
coffee, tea, hot chocolate and similar beverages, (b) microwave ovens for
employees’ use and (c) equipment shown on Tenant Improvement plans approved by
Landlord; provided, further, that any such equipment and microwave ovens are
used in accordance with Applicable Laws.

 

I-2



--------------------------------------------------------------------------------

(13) Tenant shall not, without Landlord’s prior written consent, use the name of
the Property, if any, in connection with or in promoting or advertising Tenant’s
business except as Tenant’s address.

 

(14) Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any Governmental
Authority.

 

(15) Tenant assumes any and all responsibility for protecting the Premises from
theft, robbery and pilferage, which responsibility includes keeping doors locked
and other means of entry to the Premises closed.

 

(16) Tenant shall not modify any locks to the Premises without Landlord’s prior
written consent, which consent Landlord shall not unreasonably withhold,
condition or delay. Tenant shall furnish Landlord with copies of keys, pass
cards or similar devices for locks to the Premises.

 

(17) Tenant shall cooperate and participate in all reasonable security programs
affecting the Premises.

 

(18) Tenant shall not permit any animals in the Property, other than for guide
or assistance animals or for use in laboratory experiments, subject to the terms
and conditions of the Lease.

 

(19) Bicycles shall not be taken into the Building(s) except into areas
reasonably designated by Landlord.

 

(20) Tenant shall not do, nor permit to be done, anything which obstructs or
interferes with the rights of any other tenant of the Property or the Building.

 

(21) The water and wash closets and other plumbing fixtures shall not be used
for any purposes other than those for which they were constructed, and no
sweepings, rubbish, ashes, chemicals, or other refuse or injurious substances
shall be deposited therein or used in connection therewith by Tenant, or left by
Tenant in the lobbies, passages, elevators or stairways of the Building.

 

(22) Discharge of industrial sewage shall only be permitted if Tenant, at its
sole expense, first obtains all necessary permits and licenses therefor from all
applicable Governmental Authorities.

 

(23) Smoking is prohibited inside the Building. Tenant shall not permit its
employees, invitees or guests to smoke in the lobbies, passages, corridors,
elevators, vending rooms, restrooms, stairways, parking garage or any other area
shared in common with other tenants in the Building. Nor shall Tenant permit its
employees, invitees, or guests to loiter at the building entrances for the
purpose of smoking. Smoking is permitted per the terms of the Cambridge
Ordinance and in designated outdoor areas of the Property that may be relocated
or eliminated at Landlord’s election.

 

I-3



--------------------------------------------------------------------------------

(24) Tenant shall have access to the Premises 24 hours a day, seven days a week.

 

(25) The Building shall be subject to Landlord’s reasonable security
requirements. The Landlord shall in no event be responsible for admitting or
excluding any person from the Premises. In case of invasion, hostile attack,
insurrection, mob violence, riot, public excitement or other commotion,
explosion, fire or any casualty, the Landlord shall have the right to bar or
limit access to the Property or Building to protect the safety of occupants of
the Property or the Building.

 

(26) Tenant, at Tenant’s sole cost and expense, shall cause all portions of the
Premises used for the storage, preparation, service or consumption of food or
beverages to be cleaned daily in a manner reasonably satisfactory to Landlord,
and to be treated against infestation by insects, rodents and other vermin and
pests whenever there is evidence of any infestation. Tenant shall not permit any
person to enter the Premises or the Property for the purpose of providing such
extermination services, unless such persons have been approved by Landlord. If
requested by Landlord, Tenant shall, at Tenant’s sole cost and expense, store
any refuse generated in the Premises by the consumption of food or beverages in
a cold box or similar facility.

 

(27) Tenant shall be responsible for the observance of these Rules and
Regulations by Tenant’s employees, agents, contractors and invitees.

 

(28) In the event of any conflict between the provisions of these Rules and
Regulations and the provisions of the Lease, the provisions of the Lease shall
govern.

 

(29) These Rules and Regulations shall not be enforced in a discriminatory
manner against Tenant.

MOVING POLICY / EQUIPMENT REMOVAL

Landlord must be notified as soon as possible with details of an impending move
or removal of material pieces of equipment or furniture, etc. and, in the case
of removals of such, must receive written and signed authorization from Tenant.
The guidelines listed below must be followed, except during construction of the
initial improvements, which shall be subject to separate rules mutually
determined by Landlord and Tenant:

 

(30) Landlord must be notified with 24 hours’ notice of any and all movement of
personal and/or Tenant-owned property into or out of the Building.

 

(31) All equipment, furniture, supplies, etc. shall be moved before 8:00 am or
after 5:00 pm, Monday through Friday or between 8:00 am – 5:00 pm on Saturday
and Sunday, unless otherwise approved in writing by Landlord.

 

(32) The building loading dock and freight elevators must be utilized for access
to the Tenant floor during a move. Scheduling for the reservation of these areas
must be coordinated with the Management Office. Use of the passenger elevators
or lobby atrium stairways is prohibited.

 

I-4



--------------------------------------------------------------------------------

(33) The moving contractor must provide a Certificate of Insurance with the
proper endorsements to the Building Management Office prior to the move.

 

(34) All floors must be protected by pads or cardboard on the walls and by
masonite on the floor during the move. Masonite sheets should be butted together
and taped down in order to prevent trip hazards. All dollies and handcarts must
be equipped with rubber wheels.

 

(35) A Tenant representative must be present to supervise the move.

 

(36) Tenant’s moving company is responsible for the breakdown and removal of all
boxes, padding materials, and any other associated trash upon completion of the
move. Disposal of trash in the building’s dumpster will not be permitted unless
prior arrangement has been made with the Building Management Office.

 

(37) Any damage to the Building and/or Property shall be the responsibility of
the Tenant.

DELIVERIES

Mail

To be mutually determined by Landlord and Tenant.

Loading Dock

The main loading dock, accessed by Linskey Way, is available for deliveries.
Except during construction of the initial improvements, there is a 30-minute
limit on deliveries unless previously arranged with Landlord.

BUILDING SECURITY

Security service, relating to restricting public access into the Building only,
is provided at the Property and the Building 24-hours per day, seven days per
week, including holidays.

Building Access for Contractors and Vendors

Access to telephone and electric rooms is available only to building personnel,
unless prior approval has been obtained from Landlord a minimum of 24 hours in
advance.

Major installations, especially those involving access outside Tenant’s
premises, must be coordinated with Building Management a minimum of 72 hours in
advance.

In all cases, an endorsement to the Contractor’s insurance policy is required
prior to performing any work. This endorsement is to name BMR-675 West Kendall
Street LLC, BioMed Realty Trust, Inc., BioMed Realty, L.P., and BioMed Realty
LLC as additional insured. Contact Landlord for specific requirements.

 

I-5



--------------------------------------------------------------------------------

Where appropriate, Tenant should ensure that the Rules and Regulations of the
Building are observed by any vendors/contractors rendering service to the
Building on their behalf.

Security Access System

For tenants, access cards are required to enter at all times. A numerical range
of pass cards are assigned to each tenant upon occupancy. The Building
Management Office tracks the range of cards assigned to each tenant. However, it
is Tenant’s responsibility to track which card number is assigned to each
employee. Notification of any changes in employment or other access privileges
for any employee should be given immediately to Landlord so that updates to
records and the access system may be made.

If an access card is lost, Tenant should contact Landlord to obtain a
replacement card for which there will be a $10 charge per card. Malfunctioning
cards will be exchanged at no additional cost by contacting Landlord

General Security Precautions

To help keep the Building secure, we ask that all personnel be alert and report
any suspicious people or activities immediately to Landlord.

Please advise Landlord of any suspicions or concerns.

In extreme emergencies, contact the local Police Department.

SOLICITATION

Soliciting, canvassing and peddling in the building are prohibited. If anyone is
observed conducting any of the above activities on the property, immediately
contact Landlord

PRIVATE DRIVES PARKING

Vehicle parking on the private drives of the Property, including West Kendall
Street, is restricted to vehicles with a temporary parking pass. A temporary
parking pass may be obtained with Landlord’s permission.

Landlord may waive any one or more of these Rules and Regulations for the
benefit of Tenant or any other tenant, but no such waiver by Landlord shall be
construed as a waiver of such Rules and Regulations in favor of Tenant or any
other tenant, nor prevent Landlord from thereafter enforcing any such Rules and
Regulations against any or all of the tenants of the Property, including Tenant.
These Rules and Regulations are

 

I-6



--------------------------------------------------------------------------------

EXHIBIT J

TENANT MANUAL

 

J-1



--------------------------------------------------------------------------------

EXHIBIT K

DEVELOPMENT APPROVALS

 

K-1



--------------------------------------------------------------------------------

EXHIBIT L

KENDALL SQUARE AREA PLAN

 

LOGO [g939329g62c85.jpg]

 

L-1



--------------------------------------------------------------------------------

EXHIBIT M

PARKING AND TRANSPORTATION DEMAND MANAGEMENT PLAN

 

M-1



--------------------------------------------------------------------------------

EXHIBIT N

TENANT’S PERSONAL PROPERTY

 

N-1



--------------------------------------------------------------------------------

EXHIBIT O

MANAGED SERVICE MATRIX

 

O-1



--------------------------------------------------------------------------------

EXHIBIT P

FORM OF ESTOPPEL CERTIFICATE

To: [BMR LANDLORD ENTITY]

17190 Bernardo Center Drive

San Diego, California 92128

Attention: Vice President, Real Estate Legal

BioMed Realty, L.P.

17190 Bernardo Center Drive

San Diego, California 92128

Re: [PREMISES ADDRESS] (the “Premises”) at 675 West Kendall             ,
Cambridge, Massachusetts (the “Property”)

The undersigned tenant (“Tenant”) hereby certifies to you as follows:

 

  1. Tenant is a tenant at the Property under a lease (the “Lease”) for the
Premises dated as of [            ], 20[        ]. The Lease has not been
cancelled, modified, assigned, extended or amended [except as follows:
[            ]], and there are no other agreements, written or oral, affecting
or relating to Tenant’s lease of the Premises or any other space at the
Property. The lease term expires on [            ], 20[        ].

 

  2. Tenant took possession of the Premises, currently consisting of
[            ] square feet, on [            ], 20[        ], and commenced to
pay rent on [            ], 20[        ]. Tenant has full possession of the
Premises, has not assigned the Lease or sublet any part of the Premises, and
does not hold the Premises under an assignment or sublease[, except as follows:
[            ]].

 

  3. All base rent, rent escalations and additional rent under the Lease have
been paid through [            ], 20[        ]. There is no prepaid rent[,
except $[            ]][, and the amount of security deposit is $[            ]
[in cash][OR][in the form of a letter of credit]]. Tenant currently has no right
to any future rent abatement under the Lease.

 

  4. Base rent is currently payable in the amount of $[            ] per month.

 

  5. Tenant is currently paying estimated payments of additional rent of
$[            ] per month on account of real estate taxes, insurance, management
fees and maintenance expenses.

 

  6. All work to be performed for Tenant under the Lease has been performed as
required under the Lease and has been accepted by Tenant[, except
[            ]], and all allowances to be paid to Tenant, including allowances
for tenant improvements, moving expenses or other items, have been paid.

 

P-1



--------------------------------------------------------------------------------

  7. The Lease is in full force and effect, free from default and free from any
event that could become a default under the Lease, and Tenant has no claims
against the landlord or offsets or defenses against rent, and there are no
disputes with the landlord. Tenant has received no notice of prior sale,
transfer, assignment, hypothecation or pledge of the Lease or of the rents
payable thereunder[, except [            ]].

 

  8. [Tenant has the following expansion rights or options for leasing
additional space at the Property: [            ].][OR][Tenant has no rights or
options to purchase the Property.]

 

  9. To Tenant’s knowledge, no hazardous wastes have been generated, treated,
stored or disposed of by or on behalf of Tenant in, on or around the Premises or
the Property in violation of any environmental laws.

 

  10. The undersigned has executed this Estoppel Certificate with the knowledge
and understanding that [INSERT NAME OF LANDLORD, PURCHASER OR LENDER, AS
APPROPRIATE] or its assignee is [acquiring the Property/making a loan secured by
the Property] in reliance on this certificate and that the undersigned shall be
bound by this certificate. The statements contained herein may be relied upon by
[INSERT NAME OF PURCHASER OR LENDER, AS APPROPRIATE], [LANDLORD], BioMed Realty,
L.P., BioMed Realty Trust, Inc., and any [other] mortgagee of the Property and
their respective successors and assigns.

Any capitalized terms not defined herein shall have the respective meanings
given in the Lease.

Dated this [            ] day of [            ], 20[        ].

ALNYLAM PHARMACEUTICALS, INC.,

a Delaware corporation

By:   Name:   Title:  

 

P-2



--------------------------------------------------------------------------------

EXHIBIT Q

EXCLUDED ROOFTOP AREA

 

Q-1